       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 1 of 188



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                Plaintiffs,

        v.                                           Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

            Defendants.
____________________________________

                                   TABLE OF EXHIBITS

Exhibit A: Deposition of Cpl. Ryan Bitter

Exhibit B: Deposition of Trooper Joseph Walder

Exhibit C: Deposition of Sergeant Roby

Exhibit D: October 17th Emails

Exhibit E: October 4th through October 16th Emails

Exhibit F: October 25th through October 28th Emails

Exhibit G: October 25th Email

Exhibit H: October 28th Email

Exhibit I: October 28th Email

Exhibit J: November 4th Emails

Exhibit K: November 4th through November 5th Emails

Exhibit L: November 6th Email

Exhibit M: November 6th Emails

Exhibit N: November 8th through November 13th Emails

Exhibit O: November 14th through November 15th Emails

Exhibit P: December 4th through December 9th Emails
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 2 of 188



Exhibit Q: December 17th through December 23rd Emails
Exhibit R: December 17th through December 23rd Emails
Exhibit S: December 24th through January 2nd Emails
Exhibit T: May Production Emails
Exhibit U: May Production Emails, STATE_000682-683
Exhibit V: May 29 Email
Exhibit W: May 29 Emails
Exhibit X: Second Privilege Log
Exhibit Y: June 3 Email
Exhibit Z: July Emails
Exhibit AA: August Emails
Exhibit BB: September Emails
Exhibit CC: December 23 Production, NC 057-059
Exhibit DD: STATE_004190-004191
Exhibit EE: STATE_004217-004218
Exhibit FF: STATE_004238-004239
Exhibit GG: First Amended Privilege Log
Exhibit HH: Second Amended Privilege Log
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 3 of 188
Deposition of Corporal Ryan Bitter                                         Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    IN THE UNITED STATES DISTRICT COURT

   2                           FOR THE DISTRICT OF MARYLAND

   3

   4       JEFF HULBERT, et al.,                                     *

   5                       Plaintiffs                                *

   6             v.                                                  * Case No.:

   7       SGT. BRIAN T. POPE, et al.,                               * 1:18-CV-00461 SAG

   8                       Defendants                                *

   9

 10                                  ----------------------------

 11                          Deposition of CORPORAL RYAN BITTER,

 12        taken on Tuesday, December 10, 2019, at

 13        10:18 a.m. at Hansel Law, PC, 2514 North Charles

 14        Street, Baltimore, Maryland 21218, before Lindsy

 15        Badawy, Notary Public.

 16                                  ----------------------------

 17

 18

 19

 20

 21        REPORTED BY:                 Lindsy Badawy
                                                                                                 Exhibit A
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                  Page: 1
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 4 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       or those of others, things to lay jurors or

   2       judges who may not have your experience in law

   3       enforcement or my experience speaking with people

   4       who are in law enforcement.                           So if I ask you

   5       questions that sounds obvious, please understand

   6       that every moment you're here, I'm here too, so

   7       I'm not here to waste my time or your time, but,

   8       instead, I may need to explain things to folks

   9       who may not fully have your background and

 10        understanding of these issues, so bear with me.

 11        If some of the questions seem obvious, that's

 12        why.         There's an important reason.                             It's not that

 13        I'm trying to use any more of your rainy day than

 14        is necessary.

 15                          With that being said, do you have any

 16        questions before we get started?

 17                  A.      I do not.

 18                          MR. HANSEL:            Counsel, before we get

 19        started, I know we have a number of requests

 20        outstanding.               Do you have anything to produce

 21        today?
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                  Page: 9
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 5 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                         MR. FREDRICKSON:                Not today.

   2                         MR. HANSEL:            Okay.

   3                 Q.      (BY MR. HANSEL)               That having been said,

   4       please tell me how you are currently employed.

   5                 A.      With the Maryland State Police.

   6                 Q.      State and spell your full name for me.

   7                 A.      Ryan, R-Y-A-N.               Middle name?

   8                 Q.      Yes, sir.

   9                 A.      Stephen, S-T-E-P-H-E-N; Bitter,

 10        B-I-T-T-E-R.

 11                  Q.      What is your current rank as we sit here

 12        today?

 13                  A.      Corporal.

 14                  Q.      When was your last promotion?

 15                  A.      Three years ago, approximately.

 16                  Q.      Walk me backwards through your ranks.

 17        You're a corporal now.

 18                  A.      Senior trooper.

 19                  Q.      So you were a senior trooper up until

 20        three years ago.                  Prior to that what was your

 21        rank?
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 10
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 6 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 Q.      Very good.           What goes on there?                       Does

   2       somebody live there?                     Are there offices?

   3                 A.      It's where the governor and first lady

   4       reside.

   5                 Q.      You mentioned working the console there.

   6       What's the console?

   7                 A.      It's a desk, and it's where our cameras

   8       are.

   9                 Q.      I assume there's also communications

 10        equipment at the console?

 11                  A.      Yes.

 12                  Q.      Does that include radio and telephone

 13        communications?

 14                  A.      Yes.

 15                  Q.      You said that there are cameras there.

 16        Where do the camera feeds come from?

 17                  A.      An outside source, an outside security

 18        company.

 19                  Q.      No, I meant, where are the cameras

 20        situated?

 21                  A.      All around the property.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 24
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 7 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      Just if a vehicle was blocking the

   2       vehicle gate and preventing us from entering or

   3       exiting our vehicle lot on the Governor's

   4       Mansion.            We have a triangle in front of our

   5       front gate.               No one is supposed to occupy that.

   6       If someone is parked there, we call them to have

   7       it removed.               If there is a vehicle parked in the

   8       lieutenant governor's spot around the State

   9       House, we'll call them to have it removed.

 10                  Q.      What other types of issues do you call

 11        the Maryland Capitol Police about?

 12                  A.      That's pretty much it.

 13                  Q.      Did you ever have occasion during that

 14        five years from '13 to '18 -- roughly five

 15        years -- to call the Maryland Capitol Police

 16        related to individuals that were either picketers

 17        or protestors or anybody like that?

 18                  A.      Yes.

 19                  Q.      How many times, approximately, in that

 20        five years?

 21                  A.      I made a call once.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 36
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 8 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       police to have a uniform come down and stand with

   2       the picketers for the movement of the lieutenant

   3       governor.

   4                 Q.      Let's break that down a little bit.                                      How

   5       did you first become aware of the picketers?

   6                 A.      You could see them standing outside.

   7                 Q.      Did you see them out the window or on

   8       the screen or both?

   9                 A.      Both.

 10                  Q.      Describe to me where in the building the

 11        console is.               Is it sort of on a corner?

 12                  A.      Yes.      It's on the vehicle lot of the

 13        Governor's Mansion.                    The back of it faces Lawyers

 14        Mall.

 15                  Q.      How much of Lawyers Mall or the sidewalk

 16        in front of Lawyers Mall can you see looking out

 17        the window?

 18                  A.      Not a lot.

 19                  Q.      The people or person you saw we're going

 20        to get into in more detail this day in February

 21        of 2018.            How did you first see them?                           Out the
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 49
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 9 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       window?           On the scene?

   2                 A.      The window.

   3                 Q.      Was that your first awareness that

   4       anyone was out there, or had you received any

   5       notice from elsewhere that somebody was out

   6       there?

   7                 A.      I believe that's the first time I saw

   8       them.

   9                 Q.      Was it the first time you were aware?

 10                  A.      Yes.

 11                  Q.      Sorry to be specific, but you understand

 12        the difference?

 13                  A.      Yes.

 14                  Q.      What were you doing when you looked out

 15        the window when you saw them?

 16                  A.      Just the normal duties of the console.

 17                  Q.      Were you seated in the chair at the

 18        console?

 19                  A.      Yes.

 20                  Q.      What did you see when you looked out the

 21        window?
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 50
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 10 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      From what I recall, picketers standing

   2       on the College Avenue side of Lawyers Mall.

   3                 Q.      They are on the sidewalk there?

   4                 A.      I believe so, yes.

   5                 Q.      How many people did you see?

   6                 A.      I don't recall.

   7                 Q.      Did it seem to be a large group or a

   8       small group?

   9                 A.      I don't recall.

 10                  Q.      Did you see anyone besides the picketers

 11        that you recall?

 12                  A.      No.

 13                  Q.      What about vehicles?                   Do you recall any

 14        vehicles there?

 15                  A.      No.

 16                  Q.      You call them picketers.                       Did they have

 17        signs or anything?

 18                  A.      I recall they had signs, yes.

 19                  Q.      Had they started -- I don't know what

 20        the term is -- picketing, moving with the signs?

 21        What were they doing with the signs when you
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 51
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 11 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       any of those individuals previously, as far as

   2       you know?

   3                 A.      They were probably there the previous

   4       week, but we had no dealings with them.

   5                 Q.      Had you seen them there the previous

   6       week?

   7                 A.      Yes.

   8                 Q.      Was that also on a Monday?                          Do they have

   9       a regular day of the week that they're there, if

 10        you know?

 11                  A.      I don't recall.

 12                  Q.      In the previous week you said you had no

 13        dealings with them; is that right?

 14                  A.      Right.

 15                  Q.      Obviously if you'd seen them violating

 16        the law in any way, you would have had some

 17        dealings with them one way or another; is that

 18        right?

 19                  A.      No.

 20                  Q.      Well, you would have called somebody,

 21        wouldn't you?
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 58
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 12 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      Correct.

   2                 Q.      Did you call anybody about them the

   3       previous week?

   4                 A.      No.

   5                 Q.      It's fair to say the previous time you

   6       saw them they didn't do anything unlawful; is

   7       that right?

   8                 A.      Correct.

   9                 Q.      As you sit here today, do you remember

 10        ever seeing them previously, other than the

 11        previous week?

 12                  A.      No.

 13                  Q.      In the period of time from this day

 14        we're here to talk about, which I think was

 15        February 5th of 2018, but this day that you're

 16        remembering, whatever the date is, moving forward

 17        in time, have you had any other observations of

 18        this group or interactions with them at all?

 19                  A.      No.

 20                  Q.      What was your regular schedule in

 21        February of 2018 as a duty officer?                                   Let me ask
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 59
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 13 of 188
Deposition of Corporal Ryan Bitter                                         Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 Q.      Did anyone ever communicate to you that

   2       the lieutenant governor did not want to interact

   3       with these people in any way?

   4                 A.      I don't recall.

   5                 Q.      Who was the radio call from?

   6                 A.      Whoever was working that day.                                I don't

   7       know.

   8                 Q.      It would have been whoever was the --

   9       what was the name of the position?                                      You told me

 10        earlier.

 11                  A.      Detail leader.

 12                  Q.      Is that a position that rotated?

 13                  A.      Yes.

 14                  Q.      How big is the detail for the lieutenant

 15        governor?                 How many people?

 16                  A.      On a daily basis, two.

 17                  Q.      So one or the other was the detail

 18        leader that night; is that right?

 19                  A.      Correct.

 20                  Q.      Certainly you worked closely with him;

 21        is that right?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 64
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 14 of 188
Deposition of Corporal Ryan Bitter                                         Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      Yes.

   2                 Q.      Who were the two people who were detail

   3       leaders who may have been the detail leader in

   4       February of 2018 when you received this radio

   5       communication?

   6                 A.      It could have been Sergeant Shusko or

   7       TFC Walder.

   8                 Q.      What's the sergeant's full name?

   9                 A.      First name is Angelo.

 10                  Q.      What is his last name?

 11                  A.      Shusko, S-H-U-S-K-O.

 12                  Q.      And the trooper first class, what is his

 13        full name?

 14                  A.      Joseph Walder, W-A-L-D-E-R.

 15                  Q.      So either Sergeant Shusko or TFC Walder

 16        radioed you about this movement; is that right?

 17                  A.      Those two are who were assigned to the

 18        group I work on.                    They follow my group, so when

 19        my group works, they work the lieutenant

 20        governor.                 If one of those two were off, a

 21        fill-in could have been filled in for them.                                                It
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 65
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 15 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       not necessarily were those two that day.

   2                 Q.      But assuming neither one of them had the

   3       day off, it would have been one of those two?

   4                 A.      Yes.

   5                 Q.      Do you recall whether one of them had

   6       the day off the day in question?

   7                 A.      I don't recall.

   8                 Q.      One way or the other, you don't recall?

   9                 A.      I don't recall.

 10                  Q.      Do you recall either one of them

 11        specifically working that day?                             For instance, you

 12        might have had lunch with them.                              You might have

 13        chatted with them either earlier or at roll call

 14        or something.               You might have seen them later.

 15        Do you recall either one of them either working

 16        or not working specifically that day?

 17                  A.      No.

 18                  Q.      Are there records that would reflect who

 19        was assigned to the lieutenant governor that day,

 20        which officers?

 21                  A.      Yes.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 66
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 16 of 188
Deposition of Corporal Ryan Bitter                                         Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       Walder, you don't know if it came from anybody

   2       else above them?

   3                 A.      I don't.

   4                 Q.      For instance, you don't know if it came,

   5       ultimately, from the lieutenant governor or not?

   6                 A.      I don't.

   7                 Q.      After the phone call, you said that

   8       there were, for lack of a better word -- it

   9       sounds to me like they were the only thing kind

 10        of going on.                 After the phone call, did you keep

 11        an eye on the console on the cameras and out the

 12        window at this little group?

 13                  A.      Yes.

 14                  Q.      Did you keep an eye on them until they

 15        were gone?

 16                  A.      Yes.

 17                  Q.      Did you ever see them break any laws?

 18                  A.      Not from my vantage point, no.

 19                  Q.      What did you observe?                      Well, let me ask

 20        you this:                 After you called the Maryland Capitol

 21        Police, when did you next communicate with
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 78
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 17 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       communicate to the Maryland Capitol Police,

   2       right?

   3                         MR. FREDRICKSON:                Objection to the form.

   4                 Q.      (BY MR. HANSEL)               Is that right?

   5                 A.      Correct.

   6                 Q.      That would be your goal.                       It's pretty

   7       obvious, but is that right?

   8                 A.      Correct.

   9                         MR. FREDRICKSON:                Objection to the form.

 10                  Q.      (BY MR. HANSEL)               Now, one thing that

 11        strikes me about that approach, why would they

 12        want you to do it instead of doing it themselves,

 13        I guess, to put it most directly, if you know?

 14        Is there a procedural reason, or maybe it's

 15        because it has to be on the phone and they don't

 16        have a phone with them?                        Is there some --

 17                          MR. FREDRICKSON:                Objection.

 18                          Go ahead.

 19                  A.      That's the responsibility of the duty

 20        officer.

 21                  Q.      (BY MR. HANSEL)               One of your
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 91
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 18 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       responsibilities is communication with the

   2       Maryland Capitol Police; is that right?

   3                 A.      Correct.

   4                 Q.      So procedurally, that kind of

   5       communication is supposed to go through you; is

   6       that right?

   7                 A.      Correct.

   8                 Q.      Are those communications -- obviously

   9       they're recorded; you and I have both heard an

 10        audio recording of them -- but are they logged in

 11        any other way or recorded in any other way than

 12        that audio recording, in a log, in a notebook, in

 13        a spreadsheet, on Excel, whatever it is?

 14                  A.      I don't know.

 15                  Q.      But not by you?

 16                  A.      Correct.

 17                  Q.      I've been told through other sources

 18        that there are sometimes communications that fall

 19        in this same category or description from members

 20        of the legislature, the senate or the house of

 21        delegates, to the Maryland Capitol Police.                                            Do
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 92
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 19 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       signs, and you believe them to be picketers or

   2       protestors?

   3                 A.      Correct.

   4                 Q.      So you knew, when you made the call,

   5       obviously, that they were there to get some kind

   6       of message across, whatever it was, on the signs;

   7       is that right?

   8                 A.      Yes.

   9                 Q.      Had you, at that point, read the signs?

 10        Could you make out what they said from your

 11        vantage point either on the video or out the

 12        window?

 13                  A.      No.

 14                  Q.      So you didn't know the content of the

 15        signs?

 16                  A.      Correct.

 17                  Q.      Had the content of the signs, as far as

 18        you recall, been communicated to you by the folks

 19        who called you in connection with the lieutenant

 20        governor?

 21                  A.      I don't recall.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 108
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 20 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      Correct.

   2                 Q.      In communicating this message to the

   3       Maryland Capitol Police, I heard you say that the

   4       concern was that they would give him a bunch of

   5       stuff for whatever reason.                          Did you hear that

   6       language?

   7                 A.      Yes.

   8                 Q.      My understanding of what you're telling

   9       me is that you were communicating a message that

 10        ultimately came from somebody else.                                   Sitting here

 11        today, do you know what you meant by or what they

 12        meant in asking you to communicate it, however

 13        the particular words were chosen, what was meant

 14        by, "give him a bunch of stuff for whatever

 15        reason"?

 16                          MR. FREDRICKSON:                Objection to the form.

 17                          Go ahead.

 18                  A.      As far as approaching the lieutenant

 19        governor, whatever their message was they wanted

 20        to relay to him, being arrogant to him, using

 21        derogatory language towards him.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 111
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 21 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 Q.      (BY MR. HANSEL)               So it had to do in the

   2       first instance with avoiding the communicating of

   3       the message, and in the second instance, avoiding

   4       any unpleasant wording in the message; is that

   5       fair?

   6                 A.      Correct.

   7                 Q.      The goal in sending an officer out was

   8       to avoid those things; is that right?

   9                 A.      Correct.

 10                  Q.      That's how it was communicated to you by

 11        the people who were with the lieutenant governor;

 12        is that right?

 13                          MR. FREDRICKSON:                Objection to the form.

 14                  A.      Correct.

 15                  Q.      (BY MR. HANSEL)               As you've described it,

 16        you didn't know what their message was because

 17        you couldn't see the signs; is that right?

 18                  A.      Correct.

 19                  Q.      Do you know how the people with the

 20        lieutenant governor determined that it might be a

 21        message he didn't want to hear or that they might
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 112
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 22 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       be rude to him or however you would describe it?

   2                 A.      No.

   3                 Q.      But since you couldn't see the signs,

   4       obviously that was a determination that they

   5       made; is that right?

   6                 A.      Yes.

   7                 Q.      And then they communicated it to you,

   8       and then you communicated it to the Maryland

   9       Capitol Police; is that correct?

 10                  A.      Correct.

 11                  Q.      So the concern that was communicated to

 12        you by the people in Executive Protection with

 13        the lieutenant governor was that this particular

 14        group might have an unpleasant message for him or

 15        one he didn't want to hear; is that right?

 16                          MR. FREDRICKSON:                Objection.

 17                  A.      Possibly, yes.

 18                  Q.      (BY MR. HANSEL)               In other words, it

 19        might possibly be one he doesn't want to hear; is

 20        that right?

 21                          MR. FREDRICKSON:                Objection.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 113
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 23 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 A.      Possibly, yes.

   2                 Q.      (BY MR. HANSEL)               And then you were

   3       directed by those people who were with the

   4       lieutenant governor to pass that on to the

   5       Maryland Capitol Police; is that right?

   6                         MR. FREDRICKSON:                Objection.

   7                 A.      They necessarily didn't tell me to call

   8       them.         What we assume happened was they called me

   9       about the protestors, which then I, in turn,

 10        called the capitol police.

 11                  Q.      (BY MR. HANSEL)               The goal of the call

 12        was to avoid having the protestors give him a

 13        bunch of stuff for whatever reason.                                   That's what

 14        we're talking about now.                        That piece of it

 15        obviously came because you couldn't see what

 16        their message was.                   That piece of it obviously

 17        came from the people with the lieutenant

 18        governor, right?

 19                          MR. FREDRICKSON:                Objection.

 20                  A.      Correct, but our goal is the safety of

 21        the lieutenant governor.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 114
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 24 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                 Q.      (BY MR. HANSEL)               You obviously didn't

   2       have any reason to think -- because what you saw,

   3       as we've pieced it together here, were a couple

   4       people with signs that you couldn't read, right?

   5                 A.      Correct.

   6                 Q.      And you didn't see any illegal activity?

   7                 A.      From my vantage point, no.

   8                 Q.      You personally didn't have any reason to

   9       think they were any kind of threat or anything,

 10        obviously?

 11                  A.      No.

 12                  Q.      And because you didn't know their

 13        message, you didn't know if it was one that was

 14        rude or the lieutenant governor didn't want to

 15        hear, right?

 16                  A.      Correct.

 17                  Q.      So that information came from the people

 18        with the lieutenant governor; is that right?

 19                          MR. FREDRICKSON:                Objection.

 20                  A.      Correct.

 21                  Q.      (BY MR. HANSEL)               That's what you were
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 115
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 25 of 188
Deposition of Corporal Ryan Bitter                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       communicating when you said that the Executive

   2       Protection people didn't want the picketers to

   3       give them a bunch of stuff for whatever reason?

   4                 A.      Correct.

   5                 Q.      In communicating that, the intent was

   6       obviously that they would send a trooper out and

   7       do whatever could be done to try to avoid the

   8       interaction?

   9                 A.      Correct.

 10                          MR. FREDRICKSON:                Objection to the form.

 11                  Q.      (BY MR. HANSEL)               Is that right?

 12                  A.      Correct.

 13                  Q.      That's the message you got from the

 14        people with the lieutenant governor, and you

 15        relayed it to the people at the Maryland Capitol

 16        Police?

 17                          MR. FREDRICKSON:                Objection to the form.

 18                  A.      Correct.

 19                  Q.      (BY MR. HANSEL)               All right.              Thank you,

 20        sir.         That's all I have today, unless these

 21        gentlemen have any questions.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 116
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 26 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    IN THE UNITED STATES DISTRICT COURT
   2                             FOR THE DISTRICT OF MARYLAND
   3

   4       JEFF HULBERT, et al.,                                     :
   5                         Plaintiffs                              :
   6              vs.                                                :
   7       SGT. BRIAN T. POPE, et al., :                                   CASE NUMBER:
   8                         Defendants                              :     1:18-CV-02317 GLR
   9

 10                                        --------------------
 11

 12                        Deposition of TROOPER JOSEPH WALDER, JR.,
 13        taken on Monday, January 13, 2020, at 2:05 p.m.,
 14        at Hansel Law, 2514 North Charles Street,
 15        Baltimore, Maryland, before Linda A. Crockett,
 16        Notary Public.
 17                                        --------------------
 18

 19

 20        Reported by:
 21        Linda A. Crockett                                                                      Exhibit B
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                  Page: 1
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 27 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    A.     Yes.
   2                    Q.     Have you worked for any other governor
   3       other than Governor Hogan in executive
   4       protection?
   5                    A.     O'Malley.
   6                    Q.     When did you get assigned to the
   7       lieutenant governor?
   8                    A.     When they were elected.
   9                    Q.     So somewhere around 2015; is that right?
 10                     A.     Yes.
 11                     Q.     And have you -- and recognizing you may
 12        pick up an overtime shift or sub in for somebody,
 13        but have you generally been assigned to executive
 14        protection for the lieutenant governor since
 15        2015?
 16                     A.     Yes.
 17                     Q.     And my understanding is that there's an
 18        advance person and then a person who is
 19        personally with the lieutenant governor that sort
 20        of make up his immediate team; is that right?
 21                     A.     Yes.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 15
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 28 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    Q.     And the advance person I understand to
   2       be the advance man or advance person, however you
   3       say it, is that right, in terms of just what
   4       they're referred to as?
   5                    A.     Yes.
   6                    Q.     And then the person who's actually with
   7       the lieutenant governor, how do you call that
   8       person or how do you refer to them?                                           I just want
   9       to make sure we're on the same page.
 10                     A.     Just protection.
 11                     Q.     So there's the protection officer and
 12        the advance officer; is that right?
 13                     A.     Yes.
 14                     Q.     And that's the lieutenant governor's
 15        immediate team; is that fair?
 16                     A.     Yes.
 17                     Q.     Okay.         All right.              Tell me about the
 18        role -- have you worked both roles for the
 19        lieutenant governor?
 20                     A.     Yes.
 21                     Q.     And do you routinely kind of trade off
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 16
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 29 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    Q.     I mean, but you work closely together?
   2                    A.     Yes.
   3                    Q.     All right.              Are the two of you also
   4       friends?
   5                    A.     Friends as in -- I mean, we have a work
   6       friendship.
   7                    Q.     Sure.         But do you see each other outside
   8       of work, maybe at a bar, a cookout, that sort of
   9       thing?
 10                     A.     No.
 11                     Q.     Fair enough.                But friendly certainly at
 12        work?
 13                     A.     Sure, yes.
 14                     Q.     Okay.         Now, describe the two roles for
 15        me.          What does the advance person do and what
 16        does the protection person do, just from a
 17        thousand feet in the air general question?
 18                     A.     So basically the advance guy will go
 19        obviously in advance to wherever -- whatever that
 20        event is or where we're going.                                    He does basically
 21        an overview of where we're going, checks things
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 19
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 30 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       out.          The protection guy is basically, he'll
   2       assume the duty of protecting the lieutenant
   3       governor, anyone approaching him or whatever,
   4       whoever is a threat.
   5                    Q.     And so the protection person -- and
   6       again, you have the knowledge and experience, not
   7       me.          But I'm going to make some assumptions to
   8       try to move the deposition along and ask you if
   9       they're correct.                      If they aren't, tell me.                                  But
 10        the protection person it sounds like maintains a
 11        relatively short distance between him and the
 12        lieutenant governor, stays relatively physically
 13        close in order to perform his role as protection.
 14        Is that right?
 15                     A.     For the most part, yes.
 16                     Q.     And then the advance person is the
 17        person who is more remote and goes and checks out
 18        maybe the path of movement or a location where
 19        they're going to go to; is that generally right?
 20                     A.     Yes.
 21                     Q.     Speaking of the advance person now, does
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 20
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 31 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    Q.     Okay.         What is it?
   2                    A.     It's our schedule.
   3                    Q.     It's been explained to me that there's a
   4       schedule that's prepared in advance and then it
   5       is corrected or changed if people are out sick or
   6       got in a car wreck or whatever, couldn't make it
   7       to work for whatever reason.                                  Do you know whether
   8       this is the advance one, the final one?                                                 Do you
   9       have any idea one way or the other looking at it?
 10                     A.     No.
 11                     Q.     Have you ever seen this document before?
 12                     A.     This particular one, no.
 13                     Q.     But you've seen documents of this type?
 14                     A.     Yes.
 15                     Q.     All right.              Looking at Monday, February
 16        5th, can you tell me who was working protection
 17        for the lieutenant governor?
 18                     A.     That was me, sir.
 19                     Q.     Okay.
 20                     A.     Well, I guess it would be me.                                     If you
 21        were to draw a straight line, but --
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 39
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 32 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       final version, is there any indication on here
   2       that would help narrow it down as to who might
   3       have subbed in for Shusko, assuming somebody did?
   4                    A.     According to this document, not by
   5       memory --
   6                    Q.     I hear you.
   7                    A.     -- would be Roby and DeCerbo.
   8                    Q.     All right.              In other words, the way this
   9       is written, it suggests to you it was one of
 10        those people who subbed in for Shusko; is that
 11        what you're telling me?
 12                     A.     Yes.
 13                     Q.     All right.              And I'll tell you that's
 14        what he told me too.                          That's why I brought those
 15        to your attention.
 16                            Looking at this document, is there
 17        anybody else who you think might have subbed in
 18        for him, if somebody did.                               And I don't even know
 19        if they did it, so I'm not suggesting it.
 20                     A.     According to this document, no.
 21                     Q.     Do you remember working this day,
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 42
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 33 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       lieutenant governor was that this particular
   2       group might have an unpleasant message for him or
   3       one he didn't want to hear; is that right.
   4                           He says, possible, yes.
   5                    A.     Okay.
   6                    Q.     Later in the same deposition he's asked,
   7       that's what you were communicating when you said
   8       that the executive protection people didn't want
   9       the picketers to give them a bunch of stuff for
 10        whatever reason.
 11                            Correct.
 12                            In communicating that, the intent was
 13        obviously that they, they refers to the Maryland
 14        capitol police, would send a trooper out and do
 15        whatever could be done to try to avoid the
 16        interaction.
 17                            Correct.
 18                            So would you ever, without at least
 19        consulting with your protectee, direct that
 20        officers be sent out to move people because they
 21        might have a message that the protectee didn't
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 83
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 34 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       want to hear.
   2                    A.     No.
   3                           MR. FREDRICKSON:                    Objection to the form
   4       of the question.                      Objection to the improper
   5       reading of the transcript.                                I don't know why we
   6       have to keep inserting words into the transcript,
   7       especially references to and explanations for
   8       pronouns.                It's a totally improper question.
   9                    Q.     Your answer was no?
 10                     A.     No, I don't --
 11                            MR. FREDRICKSON:                    Do you understand the
 12        question?
 13                            MR. HANSEL:               No, no, no.                That's not how
 14        this works.
 15                            MR. FREDRICKSON:                    It does work.                      Because
 16        you don't want to have an improper incorrect
 17        transcript.                     You said it at the beginning.
 18                            MR. HANSEL:               He answered the question.
 19                            MR. FREDRICKSON:                    You asked him a
 20        question that takes you a minute and a half and
 21        you improperly read the deposition.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 84
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 35 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                    A.     How would I know that?
   2                           MR. FREDRICKSON:                    Exactly.
   3                    Q.     Unless you what, consulted with the
   4       lieutenant governor, right?
   5                           MR. FREDRICKSON:                    Objection to the form
   6       of the question, hypothetical.
   7                           MR. HANSEL:               Counsel, I'm going to ask
   8       you that you stick to one word.                                     I understand
   9       objection to incorporate all kinds of things.
 10                            MR. FREDRICKSON:                    I can explain my
 11        objection to the point I want to.
 12                            MR. HANSEL:               I disagree.
 13                     A.     That's more an opinion than --
 14                     Q.     That's fine.                I still need an answer.
 15        Would you ever, without consulting the lieutenant
 16        governor, call the mansion to tell them that
 17        particular picketers have a message he might
 18        find --
 19                     A.     That's where you lose me right there.
 20                     Q.     Go ahead.
 21                     A.     How do I know it's an unpleasant
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 87
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 36 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       message.              I never made a call.                        I never made that
   2       kind of a call.                     It goes case by case.                             Would I?
   3       I could not tell you.
   4                    Q.     And the only way you would know if he
   5       found it unpleasant or he didn't want to hear it
   6       would be if he told you?
   7                           MR. FREDRICKSON:                    Objection.                 Who is he?
   8                           MR. HANSEL:               The lieutenant governor.
   9                           MR. FREDRICKSON:                    There's nothing in
 10        that transcript that says lieutenant governor.
 11                            MR. HANSEL:               We're looking at it and it
 12        does.
 13                     A.     As far as unpleasant message, I mean,
 14        I've never had that.
 15                     Q.     So you wouldn't know whether it was a
 16        message he didn't want to hear unless he told
 17        you; is that right?
 18                            MR. FREDRICKSON:                    Objection to the form
 19        of the question.
 20                     A.     A question that he would not want to
 21        hear.           Yes, I mean, you would have to talk to
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 88
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 37 of 188
Deposition of Trooper Joseph Walder, Jr.                                   Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1       him.
   2                    Q.     Who is him?
   3                    A.     You would have to talk to the person you
   4       want to know the information, the lieutenant
   5       governor.                I don't know how else to answer that.
   6                    Q.     Me neither.
   7                    A.     That's an opinion.
   8                    Q.     Now, have you ever been party to asking
   9       anybody in the mansion to send a trooper out to
 10        try to avoid an interaction between a protectee
 11        and members of the public?
 12                            MR. FREDRICKSON:                    Objection.                 Asked and
 13        answered.                Go ahead.
 14                     A.     No, no.
 15                     Q.     To your knowledge, have you ever had any
 16        internal affairs investigations opened against
 17        you?
 18                     A.     No.
 19                     Q.     Is it fair to say that, in terms of the
 20        decision-making between the protection team and
 21        the protectee, what's the line between the two?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                                 Page: 89
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 38 of 188
Deposition of Sgt. Kevin M. Roby                                       Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                      IN THE UNITED STATES DISTRICT COURT

   2                               FOR THE DISTRICT OF MARYLAND

   3

   4      JEFF HULBERT, et al.

   5                               Plaintiffs

   6      v.                                                         CASE NO.:

   7      SGT. BRIAN T. POPE, et al.                                 1:18-CV-02317 GLR

   8                               Defendants

   9      _______________________________/

 10

 11

 12                                The deposition of SGT. KEVIN M. ROBY was

 13       held on Tuesday, January 21, 2020, commencing at

 14       10:00 a.m., at the Offices of Hansel Law, P.C., 2514

 15       North Charles Street, Baltimore, Maryland 21218,

 16       before Kaleigh Irish, RPR, Notary Public.

 17

 18

 19

 20

 21       REPORTED BY:               Kaleigh Irish, RPR
                                                                                            Exhibit C
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                                  Page: 1
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 39 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      you're filling in for?                        You follow what I'm asking?

   2                A              You mean like what -- if I'm filling in

   3      for lieutenant governor, what am I doing?

   4                Q              Correct, yeah.

   5                A              So usually advance.

   6                Q              All right.         And just so we're on the same

   7      page:

   8                               As I understand it, the lieutenant

   9      governor, in terms of what I think of as direct

 10       protection of people who are directly with him, has

 11       an advance person and then a person -- they used to

 12       call it a body man.                     I think they like to call it

 13       something else now, but a protection person who is

 14       right with him.

 15                                Is that the team, an advance person and a

 16       protection person?

 17                 A              Yes.

 18                 Q              And so -- and usually, you're advance

 19       when you fill in for the lieutenant governor, is

 20       that right?

 21                 A              Correct.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 16
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 40 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      governor intends to walk it, you walk it first.                                                   Is

   2      that fair?

   3                A              Correct.

   4                Q              And in my understanding, in Annapolis,

   5      there is a lot of cameras available.                                     Are you able

   6      to -- or, do you check out the route on cameras

   7      first, or do you just go ahead and walk it?

   8                A              I just walk it.

   9                Q              And then in addition to the protection

 10       person and the advance person, my understanding is

 11       that executive protection has sort of a dispatch

 12       that works out of the governor's mansion.                                            A couple

 13       of different people have suggested that they refer

 14       to that person as different things.

 15                                What do you call that person who is in the

 16       governor's mansion relaying radio and telephone

 17       traffic for executive protection, the state police

 18       employee who is there?

 19                 A              We just call them the desk or console.

 20                 Q              And as the advance person, do you

 21       communicate directly with the desk or console?
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 20
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 41 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                A              Yeah.     I mean, yes.

   2                Q              What kind of issues do you communicate

   3      with the desk or console about as the advance

   4      person?

   5                A              I mean, pretty much just let them know

   6      if -- or, like when the lieutenant governor is en

   7      route or when he gets there.

   8                Q              So the console is kept up-to-date about

   9      the location and movements of your protectee, is

 10       that fair?

 11                 A              Yes.

 12                 Q              When you're walking a route for a

 13       protectee and you encounter picketers or folks with

 14       signs, how are they treated?                             What's your approach

 15       there?

 16                 A              How are they treated?

 17                 Q              Well, what's your approach?                          What do you

 18       do?       In other words, do you call in and check on

 19       them, do you talk to them, do you just ignore them?

 20       What's your -- what's your typical approach?

 21                 A              I mean, if they're just holding signs,
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 21
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 42 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      I'm not going to go up and talk to them.

   2                Q              Okay.

   3                A              Normally, we ignore them.                       So if we're

   4      just walking by, yeah, I'll keep an -- you know,

   5      I'll see what the signs say and walk by.

   6                Q              In other words, you just walk by, read

   7      whatever the signs are, and keep going.                                         Is that

   8      fair?

   9                A              Correct.

 10                 Q              In terms of -- I'm not quite sure how to

 11       frame this question, so let me try to walk you

 12       through it and then see if this makes sense.

 13                                I'm trying to understand who makes what

 14       decisions between the protectee and the -- if it

 15       matters, we're -- I'm talking about the lieutenant

 16       governor.                And the -- and his executive protection

 17       team.

 18                                So an example is:               If he is going to move

 19       between two buildings, I assume the time he is going

 20       to move, when he wants to go, scheduling is generally

 21       up to him and, you know, absent obviously some
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 22
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 43 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      emergency.                But it's generally up to him when he is

   2      going to move and where he is going to go.

   3                               Is that fair?           And then you guys have to

   4      just basically make sure he is safe doing that.                                                   Is

   5      that accurate?

   6                A              I would say it's more on the staff to get

   7      him from Point A to Point B.

   8                Q              When you say staff, not executive

   9      protection, but his --

 10                 A              Right, his staff.

 11                 Q              Okay.     Good, understood, understood.                                  But

 12       it's not generally a state police decision when the

 13       lieutenant governor is going to move between two

 14       buildings or which two building he's going to move

 15       between, that kind of thing?

 16                 A              No, we don't tell him when.                          You know,

 17       it's generally on his staff or him.                                    When he is

 18       ready to go, we go.                     We're not telling him when.

 19                 Q              And what other types of decisions are his

 20       versus the executive protection team?                                      If you can,

 21       you know, describe to me.                          What decisions does the
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 23
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 44 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      lieutenant governor and his staff make versus what

   2      decisions do you guys make?

   3                               MR. FREDERICKSON:               Objection.               Go ahead.

   4                A              I can answer that?

   5                               MR. FREDERICKSON:               Yes.

   6                A              Okay.

   7                               MR. FREDERICKSON:               You can.             If you -- if

   8      you have facts and you can respond.

   9                A              No, no.      I would say there is no decision

 10       he tells us to make, you know.                              That's about it on

 11       that.

 12                 Q              In other words, there is -- there is --

 13       the ultimate authority is the lieutenant governor as

 14       the elected official, is that right?

 15                                MR. FREDERICKSON:               Objection.               You can go

 16       ahead.

 17                 A              Can you repeat it?

 18                 Q              Sure.     The ultimate authority is the

 19       lieutenant governor as the elected official, is that

 20       right?

 21                                MR. FREDERICKSON:               Objection.               Go ahead.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 24
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 45 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                A              Yes.

   2                Q              Going back to my question about

   3      picketers, you mentioned reading their signs.                                                 Is

   4      that information ever communicated anywhere by you?

   5      In other words, what their message is, what they're

   6      in favor of or against, what their position is, who

   7      they are, that kind of information.

   8                A              I'm sorry, repeat that one.

   9                Q              Sure.     You mentioned reading the signs of

 10       picketers --

 11                 A              Right.

 12                 Q              -- when you're doing your advance work.

 13       Do you ever communicate any information about

 14       picketers to anyone as you're doing your work?

 15                 A              It depends on the situation, but possibly

 16       to my protection guy.

 17                 Q              And what kind information is sometimes

 18       shared with the protection guy?

 19                 A              Alternate routes we can take, depending

 20       on the situation.

 21                 Q              And what about picketers, just in
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 25
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 46 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                A              Yes.

   2                Q              And that -- it's been explained to me --

   3                               Oh, and if you look down under lieutenant

   4      governor, for Sgt. Shisko, you'll see it says SL,

   5      which I've been told means sick leave.                                        It's been

   6      explained to me, and I just -- to avoid 50 questions

   7      and just make sure we're on the same page:

   8                               It's been explained to me that this LADV

   9      means that you were doing the advance work for the

 10       lieutenant governor on the -- in the second half of

 11       the day, L being the late shift, for covering for

 12       Sgt. Shisko, who was out on sick leave.

 13                                Does that look like an accurate

 14       interpretation of the document?

 15                 A              Yes.

 16                 Q              But are you here to tell me -- and we're

 17       going to talk about it a little more, so maybe we'll

 18       jog your memory.                   But at this point, do you remember

 19       anything about Monday, February 5, 2018?

 20                 A              No.

 21                 Q              All right.         And looking at the document,
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 28
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 47 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      it looks like you would have been working with TFC

   2      Water, is that right?

   3                A              Yes.

   4                Q              And I think we already said you'd be in

   5      the later shift working advance, and Water then

   6      would be the protection person.                               Is that right?

   7                A              Yes.

   8                Q              Based on what we've already talked about,

   9      all right.                And when did that later shift start?                                       Do

 10       you -- do you -- generally, when does it start?

 11                 A              Generally, it starts around 2:30.

 12                 Q              P.m., is that right?

 13                 A              Yes.

 14                 Q              And how -- is it an eight-hour shift, in

 15       general?

 16                 A              Generally, yes.

 17                 Q              And I understand the nature of your work

 18       is that you may get held over, you may get called in

 19       early, that kind of thing.

 20                 A              Yes.

 21                 Q              But generally, it starts at 2:30 and then
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 29
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 48 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      would go 'til 10:30, approximately, is that right?

   2                A              Yes, sir.

   3                Q              All right.         Have you had a chance to

   4      review any documents prior to today in preparation

   5      for your testimony?

   6                A              No.

   7                Q              Have you reviewed any depositions?                                   You

   8      may be aware lots of people, you know, gave their

   9      deposition the way you're giving one.                                      Have you

 10       reviewed any of those?

 11                 A              No.

 12                                (A discussion was held off the record.)

 13                 Q              Have you heard any recordings or seen any

 14       video related to this case at all, as far as you

 15       know?

 16                 A              No.

 17                 Q              Other than what I've told you today and

 18       other than what your lawyer may have mentioned to

 19       you, do you have any idea what it's about?

 20                 A              No.

 21                 Q              Have you ever heard of a group called
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 30
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 49 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                Q              Have you ever heard of this practice

   2      before, before reading it in Ms. Wesby's deposition?

   3                A              No.

   4                Q              Earlier, when we were talking about in

   5      most instances there is more than one way to travel

   6      between two -- more than one reasonable path --

   7                               Obviously, there is always more than one

   8      way.          People could take a helicopter, and it would be

   9      ridiculous.                But more than one, I think we're talking

 10       about, reasonable paths between two places in

 11       Annapolis.

 12                                What are the -- is there more than one

 13       route between the Miller Building and the statehouse

 14       that doesn't take somebody near Lawyers Mall or near

 15       the sidewalk to Lawyers Mall?

 16                 A              Yes.

 17                 Q              And what's the other route that doesn't

 18       take them near Lawyers Mall or near the sidewalk to

 19       Lawyers Mall?

 20                 A              College Avenue to Church Circle to School

 21       Street to State Circle.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 42
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 50 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                Q              Is that a lot longer than going through

   2      Lawyers Mall or by Lawyers Mall?

   3                A              I wouldn't say it's that much longer, no.

   4                Q              But it's longer?

   5                A              I mean, maybe by a couple minutes.

   6                Q              And the -- can you see the sidewalk in

   7      front of Lawyers Mall when you travel that route,

   8      College to Church and so forth?

   9                A              Can I see the sidewalk of --

 10                 Q              Yeah, in front of -- in other words, if

 11       there were people with large signs on the sidewalk

 12       in front of Lawyers Mall and you took a protectee on

 13       that alternative route, could they still see the

 14       signs?

 15                 A              No.

 16                 Q              And when we took -- let's do it this way.

 17       Let's go ahead and mark this.

 18                                (Roby Exhibit 1 was marked for purposes of

 19       identification.)

 20                 Q              I'll show you what's been marked as Roby

 21       Exhibit 1.                And this is the deposition of Cpl. Ryan
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 43
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 51 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1      Bitter, excerpts of it, not the whole thing.                                                You're

   2      welcome to the whole thing if you like, but these

   3      are excerpts of it.

   4                               You mentioned before you knew Cpl. Bitter

   5      and had worked with him previously, is that right?

   6                A              Yes.

   7                Q              And on the day I'm interested in -- and I

   8      can show you where in the depo, if it matters to

   9      you.          But on the day I'm interested in, Cpl. Bitter

 10       was working the console.                         And if you look at Page

 11       112.          Again, the page numbers are in the bottom

 12       right.

 13                                I was asking him about a communication

 14       that had come in from what we have determined either

 15       would have been you or Water, based on that's who was

 16       with the lieutenant governor.                             But the question at

 17       the top is:

 18                                "So it had to do in the first instance

 19       with avoiding the communication of the message and in

 20       the second instance avoiding any unpleasant wording

 21       in the message, is that fair?"                              He says, "Correct."
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 44
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 52 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                               And he had described earlier that he had

   2      sent an -- had called capitol police to send an

   3      officer out.                And I asked him, "But sending an

   4      officer out was to avoid those things, is that

   5      right?"           He says, "Correct."

   6                               And then I asked him, "And that's how it

   7      was communicated to you by the people who were with

   8      the lieutenant governor, is that right?"                                          And he

   9      says, "Correct."

 10                                Were you ever part of communicating to

 11       anyone at the console that the lieutenant governor

 12       wanted to avoid a message that some picketers had on

 13       some signs or avoid any unpleasant wording in the

 14       message?

 15                 A              Not that I recall, no.

 16                 Q              Were you ever part of telling Cpl. Bitter

 17       that you wanted or somebody wanted an officer sent

 18       out from the Maryland capitol police so that the

 19       lieutenant governor could avoid interacting with

 20       anyone?

 21                 A              No.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 45
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 53 of 188
Deposition of Sgt. Kevin M. Roby                                        Jeff Hulbert, et al. v. SGT. Brian T. Pope, et al.

   1                Q              In situations where there is no threat,

   2      have you ever, for any reason, communicated to the

   3      Maryland Capitol Police or sent a communication that

   4      was intended for them through your chain to send an

   5      officer out to picketers, in situations where there

   6      was no threat?

   7                A              No.

   8                Q              And do you agree with me that where there

   9      isn't a threat, it would be inappropriate and

 10       heavy-handed to send a uniformed officer out?

 11                                MR. FREDERICKSON:               Objection.               Go ahead.

 12                 A              Could you repeat it one more time?

 13                 Q              Sure.     In a situation where there is no

 14       illegal activity and no threat, do you agree with me

 15       it's inappropriate to send a uniformed officer out

 16       for a small group of picketers?

 17                                MR. FREDERICKSON:               Objection.               You can go

 18       ahead.

 19                 A              If it's just people -- I mean, picketers

 20       with signs, I would say we don't need a uniformed

 21       officer, no.
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 48
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 54 of 188

Ashton Zylstra

From:                            Cary Hansel
Sent:                            Friday, October 25, 2019 4:05 PM
To:                              Ashton Zylstra
Subject:                         FW: Hulbert v Sgt. Pope, et al.




From: Cary Hansel
Sent: Thursday, October 17, 2019 1:58 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Subject: Re: Hulbert v Sgt. Pope, et al.

I agreed, without waiver or limitation, that providing each of these individuals plus the Governor and Lt.
Governor with the 8 point list of requested items included in the subpoena and producing what they had was a
necessary first step. Depending on what that elicits, there may be additional steps required, but we can address
that issue if and when the need arises.

Best regards,

Cary


-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 10/17/19 1:04 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope, et al.

Cary: Pursuant to our discussion concerning your Notice of Subpoena
Duces Tecum to the State, we agreed that in addition to the documents
already produced, that I would conduct a reasonable search for
additional responsive documents by making inquiry to the addressees
listed in email from Chief Wilson. By my review, those individuals
are:

1.   Secretary Churchill

2.   Nelson Reichart

3.   Major Todd May

4.   Capt. Rebecca Labs

5.   Sgt. Dennis Donaldson

6.   Deputy Chief Terry Custer

7.   George White
                                                           1
                                                                                          Exhibit D
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 55 of 188

8.   Jeffrey Ferreira

9.   Nick Cavey

10. Therese Yewell

11. Del. Sid Saab

12. Ellen Robertson

13. Eric Yealdhall

14. Walter Landon

15. Del. Eric Bromwell

Please confirm this list and our understanding as to the State’s
remaining document production.

As for the MCP directives, I have attached them in pdf. I will
forward a bates paginated document tomorrow.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                                              2
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 56 of 188

Ashton Zylstra

From:                            Cary Hansel
Sent:                            Friday, October 25, 2019 4:04 PM
To:                              Ashton Zylstra
Subject:                         FW: Hulbert




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Wednesday, October 16, 2019 8:49 AM
To: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert

Cary: I have a hearing this morning. Will try and catch up to you around noon. As for State's documents, we first
agreed to October 25th, then last week you wanted them no later than by depositions on 10/21. I will get them to you
as soon as they are received.

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Tue, Oct 15, 2019 at 4:27 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> John, I would like to speak with you when you have an opportunity. The cell number is: 301-526-4749.
> Thanks,
> Cary
>
>
>
> -----Original Message-----
> From: Cary Hansel
> Sent: Tuesday, October 15, 2019 3:18 PM
> To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
> Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
> Subject: RE: Hulbert
>
> John, I thought I'd have the State's document production by now. When can you get it to me?
> Thanks,
> Cary
>
> -----Original Message-----
> From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
> Sent: Friday, October 4, 2019 12:01 PM

                                                          1                                    Exhibit E
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 57 of 188
> To: Cary Hansel <Cary@hansellaw.com>
> Subject: Re: Hulbert
>
> Will do, thanks
>
> John C. Fredrickson
> Assistant Attorney General
> Maryland Department of General Services
> 300 W. Preston Street, Room 608
> Baltimore, Maryland 21201
> Telephone Number: (410) 767-1825
>
>
>
> On Fri, Oct 4, 2019 at 11:53 AM Cary Hansel <Cary@hansellaw.com> wrote:
>>
> > Sure. Call the cell anytime today: 301-526-4749.
>>
> > -----Original Message-----
> > From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
> > Sent: Friday, October 4, 2019 11:52 AM
> > To: Cary Hansel <Cary@hansellaw.com>
> > Subject: Hulbert
>>
> > Cary: Let me know if you have a few minutes this p.m. to finalize
> > depo dates, etc. Thanks,
>>
> > John C. Fredrickson
> > Assistant Attorney General
> > Maryland Department of General Services
> > 300 W. Preston Street, Room 608
> > Baltimore, Maryland 21201
> > Telephone Number: (410) 767-1825




                                                        2
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 58 of 188

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Monday, December 23, 2019 2:18 PM
To:                               Ashton Zylstra
Subject:                          FW: Hulbert v Sgt. Pope




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Monday, October 28, 2019 9:41 AM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Re: Hulbert v Sgt. Pope

Cary: Good morning. Although I do not agree with your summary, forward a draft of the motion and I will determine
whether to consent to the relief. In the meantime, I am reviewing the documents I received on Friday. As I told you
then, my office was closed due to a plumbing problem. The documents must be redacted to exclude some private
identifier information and privileged communications. I should have them to you soon.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Fri, Oct 25, 2019 at 3:58 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> John and Bob, we will be filling a motion to compel associated with the subpoena to the State on Monday, together
with a motion seeking a 90-day extension of the discovery deadline.
>
>
>
> A discovery extension is necessary due to the lack of a timely response to the subpoena as well as the fact that the
court has not yet resolved the motion related to the Lt. Governor.
>
>
>
> I have called your office a number of times today, but I have not been able to reach you to discuss these matters by
telephone.
>
>
>
> I assume you oppose the motion to compel.

                                                            1
                                                                                            Exhibit F
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 59 of 188
>
>
>
> Will you consent to the motion to extend the discovery?
>
>
>
> Thanks,
>
>
>
> Cary
>
>
>
>
>
> CARY J. HANSEL
>
> HANSEL LAW, PC
>
> 2514 North Charles Street
>
> Baltimore, MARYLAND 21218
>
> Direct Dial: 301-461-1040
>
> FACSIMILE: 443-451-8606
>
> Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the
addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s)
protecting communications between attorneys and their clients or amongst attorneys and/or their staff. If you are not
the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose,
reproduce, distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.
>
> Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege
or confidentiality. If you have received this transmission in error, please alert the sender by reply e-mail; we also
request that you immediately delete this message and its attachments, if any. Thank you.
>
> ________________________________
>
>
>
>
>
>
>
>
>
>



                                                            2
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 60 of 188

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Monday, December 23, 2019 2:17 PM
To:                               Ashton Zylstra
Subject:                          FW: Hulbert v Sgt. Pope




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Friday, October 25, 2019 3:06 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope

Cary: I was in court in the a.m and my office is closed due to a plumbing problem. In my email I see that I received
documents from at least two people from our list. All of the recently delivered documents appear to be duplicates of
those produced earlier.
Regardless, I will forward copies as soon as I return to the office.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                                                                              Exhibit G
                                                           1
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 61 of 188

Ashton Zylstra

From:                            Cary Hansel
Sent:                            Monday, October 28, 2019 5:39 PM
To:                              Ashton Zylstra
Subject:                         Fwd: Hansel v Sgt. Pope
Attachments:                     1 of 5 prod 10-28-19.pdf; 2 of 5 prod 10-28-19.pdf; 3 of 5 prod 10-28-19.pdf




-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 10/28/19 4:12 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>, Tiana Boardman <info@hansellaw.com>
Subject: Hansel v Sgt. Pope

Cary: Attached is the first set of additional documents produced by
the State. I will have them bates numbered tomorrow.

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                                                                     Exhibit H
                                                           1
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 62 of 188

Ashton Zylstra

From:                           Cary Hansel
Sent:                           Monday, October 28, 2019 5:39 PM
To:                             Ashton Zylstra
Subject:                        Fwd: Hubert v Sgt. Pope
Attachments:                    4 of 5 prod 10-28-19.pdf; 5 of 5 prod 10-28-19.pdf




-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 10/28/19 4:13 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>, Tiana Boardman <info@hansellaw.com>
Subject: Hubert v Sgt. Pope

Cary: Attached is the second set of additional documents produced by
the State.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                                                                     Exhibit I
                                                         1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 63 of 188

Ashton Zylstra

From:                            Cary Hansel
Sent:                            Monday, December 23, 2019 2:14 PM
To:                              Ashton Zylstra
Subject:                         FW: Hulbert v Sgt. Pope, et al




From: Cary Hansel
Sent: Monday, November 4, 2019 3:37 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Subject: Re: Hulbert v Sgt. Pope, et al

When can I expect the additional responsive documents?

When can I expect the identity of the caller from the "Mansion"?

When can we speak by phone?


-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 11/4/19 3:33 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope, et al

Cary: Attached is the bates numbered version of the document
production that was forwarded to you last week.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




                                                                         Exhibit J
                                                         1
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 64 of 188

Ashton Zylstra

From:                              Cary Hansel
Sent:                              Monday, December 23, 2019 2:18 PM
To:                                Ashton Zylstra
Subject:                           FW: Hulbert v. Pope




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Tuesday, November 5, 2019 12:43 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Re: Hulbert v. Pope

Cary: As always, I appreciate our discussions. However, I do not agree with your summary of our conversation on 11/4.
Please note:
1. My offer to determine which Executive Protection officers were scheduled to be on duty at the Mansion on 2/5/18 is
not related to my client's document production.
2. My client does not control whether an Executive Protection officer will appear or not for a deposition and I do not
have authority to commit to such a deposition or an extension of discovery regarding such a deposition.
3. My client will continue to produce the documents that we agreed to produce.

I look forward to talking with you later today.


John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825

                                                                                                     Exhibit K
On Mon, Nov 4, 2019 at 8:36 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> John, thank you for taking my call today.
>
>
>
> You told me that you have additional documents to produce which are responsive to our discovery requests and that
they would be forthcoming. Please produce them.
>
>
>
> You also told me that you had called the Maryland State Police to obtain documents sufficient to identify the caller
from the “Mansion” who called regarding the Hulberts on February 5, 2018. You said that you would call again and


                                                           1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 65 of 188
follow up. You told me that you desired to know his identity as well. You voiced no objection to producing documents
sufficient to identify the caller. Please produce them.
>
>
>
> As you know, we have a motion to compel pending. Please produce all responsive documents identified in the motion.
>
>
>
> You told me that despite being the lawyer with an appearance entered in the case for your client, that you were not
authorized by the Office of the Attorney General to consider the discovery extension or the deposition of the Mansion
caller once identified (despite my having waited over a week for your response).
>
>
>
> I asked who I could speak with who has such authority and you declined to tell me. You did, however, promise to get
back to me tomorrow after 1 p.m. regarding these issues. I look forward to your call.
>
>
>
> If you are not going to be provided with authority to deal with routine matters on behalf of your client, then I would
again ask that I be provided with the name and contact information for the lawyer so authorized. Compliance with a
variety of the Court’s rules, and, in particular, the local rules, often requires me to speak with whomever has authority
to address the issue at hand (including discovery matters like those I raised earlier).
>
>
>
> My office will have requests for admission to you shortly this evening. Please answer them promptly. We will not
permit any extensions given that the last extension we provided resulted in an inadequate production and the necessity
of a motion to compel.
>
>
>
> Best regards,
>
>
>
> Cary
>
>
>
>
>
> CARY J. HANSEL
>
> HANSEL LAW, PC
>
> 2514 North Charles Street
>
> Baltimore, MARYLAND 21218
>
> Direct Dial: 301-461-1040

                                                            2
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 66 of 188
>
> FACSIMILE: 443-451-8606
>
> Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the
addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s)
protecting communications between attorneys and their clients or amongst attorneys and/or their staff. If you are not
the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose,
reproduce, distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.
>
> Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege
or confidentiality. If you have received this transmission in error, please alert the sender by reply e-mail; we also
request that you immediately delete this message and its attachments, if any. Thank you.
>
> ________________________________
>
>
>
>




                                                            3
                    Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 67 of 188

Ashton Zylstra

From:                                          Cary Hansel
Sent:                                          Monday, December 23, 2019 2:13 PM
To:                                            Ashton Zylstra
Subject:                                       FW: Discovery / Mansion Caller




From: Cary Hansel
Sent: Wednesday, November 6, 2019 3:08 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: Discovery / Mansion Caller

After our call, I understood your view of the Court’s direction from earlier today to be that you are to provide me with
the name of the mansion caller within one week from today. If I am mistaken about your recollection of the Court’s
direction, please let me know.

I also understand that you agree that the caller may be deposed after his name is provided. Again, if I am mistaken,
please let me know.

Best regards,

Cary


CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In addition, this e-mail
transmission may be confidential and it may be subject to legal privilege(s) protecting communications between attorneys and their clients or amongst attorneys
and/or their staff. If you are not the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose, reproduce,
distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If you have received this
transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




                                                                                                                                   Exhibit L
                                                                                   1
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 68 of 188

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Monday, December 23, 2019 2:13 PM
To:                               Ashton Zylstra
Subject:                          FW: Discovery Meeting
Attachments:                      40- Motion to Compel Discovery.pdf; 41- Motion for EOT to Complete Discovery.pdf




From: Cary Hansel
Sent: Wednesday, November 6, 2019 3:06 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: RE: Discovery Meeting

Gentlemen, thank you for taking my second call this afternoon.

We agreed that I will be in your offices at 10 a.m. this Friday, November 8, 2019 to discuss my discovery concerns,
which are raised in the two motions attached to this e-mail. These motions were previously served on you on October
28, 2019.

In places, the motion discusses “requests for production of documents,” when referencing the subpoena to the
State. Obviously, the motion involves the subpoena to the State. I will correct this before filing.

In any event, because the motion does not involve interrogatories or document requests, I do not believe that we must
comply with Rule 104.8(a), which would require you to serve a response to me within 14 days before I file this motion
with the court. If you disagree and believe that I must wait for a written response from you after our meeting on Friday,
please let me know.

I request your consent to the relief sought therein, including the extension of the discovery deadline and I request that
you provide the documents sought therein.

Given the efforts required to date to secure production of long-promised material (including the identity of the mansion
caller first promised during the August 19, 2019 deposition of Sgt. Pope), we will seek sanctions if the filing of the
attached Motion to Compel is necessary.

If you believe that any further efforts are required under Local Rules 104.7 and 104.8, or otherwise, please let me know
at your earliest convenience.

I look forward to the receipt of the identity of the Mansion caller, which you have agreed to provide.

As you, know, I will need to depose the caller and any relevant witnesses he identifies. I would ask that you provide a
date at least for the deposition of the mansion caller now so that we can get it on our calendars.

Best regards,

Cary

                                                                                             Exhibit M
                                                             1
                    Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 69 of 188
CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In addition, this e-mail
transmission may be confidential and it may be subject to legal privilege(s) protecting communications between attorneys and their clients or amongst attorneys
and/or their staff. If you are not the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose, reproduce,
distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If you have received this
transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




From: Cary Hansel
Sent: Wednesday, November 6, 2019 1:33 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: RE: Discovery Meeting

I also just left a telephone message for John making this same request. Please return my call at your earliest
convenience. My direct mobile number, which you have, is: 301-526-4749.

Best regards,

Cary


CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In addition, this e-mail
transmission may be confidential and it may be subject to legal privilege(s) protecting communications between attorneys and their clients or amongst attorneys
and/or their staff. If you are not the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose, reproduce,
distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If you have received this
transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




                                                                                   2
                    Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 70 of 188
From: Cary Hansel
Sent: Wednesday, November 6, 2019 12:16 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: Discovery Meeting

I would like to schedule a meeting to discuss the defendants’ discovery deficiencies as outlined in our recent filed
motion, which you have been provided through the court’s electronic filing system. Please provide a location where you
would like to meet and your available dates and times over the course of the next week.

Thank you,

Cary

CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In addition, this e-mail
transmission may be confidential and it may be subject to legal privilege(s) protecting communications between attorneys and their clients or amongst attorneys
and/or their staff. If you are not the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose, reproduce,
distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If you have received this
transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




                                                                                   3
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 71 of 188

Ashton Zylstra

From:                           Cary Hansel
Sent:                           Monday, December 23, 2019 2:12 PM
To:                             Ashton Zylstra
Subject:                        FW: Hulbert v. Pope




From: Cary Hansel
Sent: Wednesday, November 13, 2019 12:30 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: Re: Hulbert v. Pope

Gentlemen, I look forward to our call tomorrow to discuss everything in my email below.

If you have documents to produce or dates to suggest today, that would allow our call to be more streamlined
and focused.

Best regards,

Cary


-------- Original message --------
From: Cary Hansel <Cary@hansellaw.com>
Date: 11/8/19 2:42 PM (GMT-05:00)
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>, Robert McFarland -DGS-
<robert.mcfarland@maryland.gov>
Subject: Hulbert v. Pope


Gentlemen, thank you for taking the time to meet with me regarding discovery for over an hour and a half
earlier today.



I am writing to summarize our discussion and the agreements reached.



First, you provided me with the name of the caller from the mansion, who was Trooper Cpl. Ryan Bitters. We
agreed that he would be made available for a deposition. I gave you November 21 (pm), Nov. 22 and Dec. 4
and 5 as potential deposition dates, all of which were available for defense counsel who intended to appear. We
agreed that you would check these dates with Cpl. Bitter and get back to me on or before Thursday of next week
to finalize plans for the deposition.


                                                        1                              Exhibit N
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 72 of 188
We also agreed that, on or before Thursday of next week, you would give me an idea of what Cpl. Bitter was
going to say so that we could discuss an appropriate discovery extension on Thursday. I understand that you
will agree to an extension of discovery, with the only remaining issue being the length of the extension.



We also agreed to discuss extending the dispositive motions deadline on Thursday to reflect whatever extension
of discovery was agreed upon at that time.



As for the open subpoena to the State, I went through it with you and highlighted the relevant deficiencies. You
let me know that you had additional documents to produce, but that they were being reviewed for privilege. I
look forward to receiving them. You mentioned that you hope to get them to me by Thursday of next week. I
will not file a motion regarding these documents until after Thursday to give you a chance to produce them at
that time.



You also mentioned that you needed to follow up internally to check and see if there were any further
documents.



Despite the breadth of the subpoena, I understand that to date, you have limited your search to the individuals
listed in Chief Wilson’s initial e-mail production. I object to this as insufficient and we agreed to attempt the
following resolution:



The State will search for e-mails sent or received by anyone using State e-mail addresses from February 5, 2018
to March 5, 2018 (inclusive) which mention any of the following terms: Hulbert, Hulberts, Hulbert’s, Patriot
Picket, Patriot Picketer, Patriot Picketers, and/or Lawyer’s Mall. Without waiving any rights or limiting the
subpoena in any way, I did agree that this would be a reasonable next step, after which we made need to seek
further responsive information.



I invited you to let me know, by Thursday, whether the approach outlined above carried with it any unforeseen
technical difficulties and, if so, to raise them during our call on Thursday so that they can be resolved.



I agreed to forbear from filing any further discovery motions until after our discussion on Thursday, but I
explained that I believe that I am compelled to file one shortly thereafter if these issues are not resolved on
Thursday.



I let you know that I am available from 9 am to 10 pm and from 2 pm until at least 7 pm on Thursday on by
direct mobile number: 301-526-4749. I look forward to your call.
                                                          2
                     Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 73 of 188


Please let me know if I have not accurately reflected our conversation and agreements above.



Best regards,



Cary



CARY J. HANSEL

HANSEL LAW, PC

2514 NORTH CHARLES STREET

BALTIMORE, MARYLAND 21218

DIRECT DIAL: 301-461-1040

FACSIMILE:            443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In addition, this e-mail
transmission may be confidential and it may be subject to legal privilege(s) protecting communications between attorneys and their clients or amongst attorneys and/or
their staff. If you are not the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose, reproduce, distribute,
disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If you have received this
transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




                                                                                    3
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 74 of 188

Ashton Zylstra

From:                            Cary Hansel
Sent:                            Monday, December 23, 2019 2:12 PM
To:                              Ashton Zylstra
Subject:                         FW: Hulbert v Sgt. Pope




From: Cary Hansel
Sent: Friday, November 15, 2019 10:36 AM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>; Tiana Boardman <info@hansellaw.com>
Subject: Re: Hulbert v Sgt. Pope

Let's do the depo on December 10. Tiana wil send notices and a subpoena today. I assume you will accept for
the dependent. If not, please advise.
Thanks


-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 11/14/19 3:45 PM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope

Cary: Today we proposed that the deposition of Sgt. Bitter would be
conducted on either 12/10 or 13. We proposed extended dates for
requests for admissions (7 days after the last depo and giving you the
option to revise those you previously issued), discovery deadline
(1/31/20) and dispositive motion deadline of 3/31/20. We continued
our discussion of refining the scope of your document subpoena to the
State. I understand that we generally agree on the foregoing but, we
will continue our discussion at a mutually convenient point.
Unfortunately, I have "walk in" duty for OAG tomorrow and I will have
limited availability.

Best,


John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825

                                                                                 Exhibit O
                                                          1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 75 of 188

Ashton Zylstra

From:                           Cary Hansel
Sent:                           Monday, December 23, 2019 2:11 PM
To:                             Ashton Zylstra
Subject:                        FW: Hulbert v Sgt. Pope




From: Cary Hansel
Sent: Monday, December 9, 2019 9:01 AM
To: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Cc: John Fredrickson -DGS- <john.fredrickson@maryland.gov>; Scott, Robert <rscott@oag.state.md.us>
Subject: RE: Hulbert v Sgt. Pope

Thank you.


-------- Original message --------
From: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Date: 12/9/19 8:47 AM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: John Fredrickson -DGS- <john.fredrickson@maryland.gov>, "Scott, Robert" <rscott@oag.state.md.us>
Subject: Re: Hulbert v Sgt. Pope

We will be meeting tomorrow at your office for Cpl Bitter's deposition. We can discuss matters then.

On Fri, Dec 6, 2019 at 2:38 PM Cary Hansel <Cary@hansellaw.com> wrote:
 Gentlemen, when can I expect the long-promised responses to my subpoena?

 When can we meet to discuss the deficiencies in your responses to requests for admission?

 Please respond.

 Best regards,

 Cary


 CARY J. HANSEL
 HANSEL LAW, PC
 2514 NORTH CHARLES STREET
 BALTIMORE, MARYLAND 21218
 DIRECT DIAL: 301-461-1040                                                                Exhibit P
 FACSIMILE: 443-451-8606

 Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for
 the addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal
 privilege(s) protecting communications between attorneys and their clients or amongst attorneys and/or their
                                                        1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 76 of 188
staff. If you are not the named addressee, or if this message has been addressed to you in error, you are
directed not to read, disclose, reproduce, distribute, disseminate, or otherwise use this transmission and to
please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive
privilege or confidentiality. If you have received this transmission in error, please alert the sender by reply e-
mail; we also request that you immediately delete this message and its attachments, if any. Thank you.




-----Original Message-----
From: Cary Hansel
Sent: Wednesday, December 4, 2019 5:34 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: RE: Hulbert v Sgt. Pope

John, you have my well wishes under separate cover.

As to your responses, please amend them to comply with the rules of this court.

First, your client ironically objected to my use of the word "true," claiming not to know what it means. Please
explain why he does not understand the word, "true."

Second, as to your responses to Kevin Hulbert, you wrote as follows in connection with No. 4:

4) Request: No Maryland Capital Police Officer known to the defendants observed Kevin Hulbert commit
any of the offenses reflected in the Maryland Capital Police citations of February 5, 2018.
Response: Defendant objects to this request because it is vague, contains undefined terms (e.g., “citations of
February 5, 2018”), requests an admission from the “defendants”
which is not the equivalent of the Defendant, requests an admission from an individual who does not have
personal knowledge of the activities of Kevin Hulbert on February 5,
2018 or the activities of the Maryland Capitol Police officers who observed Mr. Hulbert and seeks a legal
conclusion based on what others may have observed. Without waiving any objection, Defendant has made
reasonable inquiry and the information he knows or can readily obtain is insufficient to enable him to either
admit or deny the request for admission.

Your response is not tenable. The request was to admit that your client did not know of any such
witnesses. He was called on to admit or deny that "No Maryland Capital Police Officer known to the
defendants observed Kevin Hulbert commit any of the offenses reflected in the Maryland Capital Police
citations of February 5, 2018." It is not possible that he is unable to admit or deny whether he knows of any
such witnesses. The question is limited to your client's own personal knowledge. Please respond appropriately.

The same applies to #5 as to Kevin Hulbert and the following requests from Jeff Hulbert: #5 and #6.

As to #6 related to Kevin Hulbert, your response does not fairly meet the request. It isn't sufficient to state that
your client Is not aware of any witnesses not disclosed in discovery. He is instead, called upon to admit that he
is "unaware of any witnesses who observed Kevin Hulbert commit any of the offenses reflected in the
Maryland Capital Police citations of February 5, 2018."
                                                         2
             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 77 of 188

The same applies to #7 as to Kevin Hulbert and the following requests from Jeff Hulbert: #7 and #8.

On what grounds does your client deny #9, #15 , #16, #20 and #22 as to Kevin Hulbert and #10 & #16 as to
Jeff? The rules require grounds in these circumstances. The same is true for many of your other denials as to
both Plaintiffs. Please provide appropriate grounds where required.

We will seek sanctions for your failure to admit matters admitted by your client in his deposition, as well as all
matters for which you have no grounds for a denial unless you amend your responses accordingly.

Likewise, while you raise in in multiple responses, “seeking a legal conclusion” is not a valid objection.

I would also like to meet, in person, at your earliest convenience, to discuss your client’s failure to
appropriately respond. I will travel to your office for this purpose. Please provide dates when you are
available.

Best regards,

Cary


CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606
Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for
the addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal
privilege(s) protecting communications between attorneys and their clients or amongst attorneys and/or their
staff. If you are not the named addressee, or if this message has been addressed to you in error, you are
directed not to read, disclose, reproduce, distribute, disseminate, or otherwise use this transmission and to
please notify the sender immediately.
Delivery of this message to any person other than the intended recipients is not intended in any way to waive
privilege or confidentiality. If you have received this transmission in error, please alert the sender by reply e-
mail; we also request that you immediately delete this message and its attachments, if any. Thank you.
________________________________________




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Wednesday, December 4, 2019 5:07 PM
                                                        3
            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 78 of 188
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v Sgt. Pope

Cary: I hope you and family had a great Thanksgiving. Attached are
pdf copies of Chief Wilson's responses to RFAs from the Hulberts.
Hard copies in the mail.

Best,


John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825




--
Robert A. McFarland
Office of the Attorney General
Dept. of General Services
(410) 767-4514




                                                   4
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 79 of 188

Ashton Zylstra

From:                              Cary Hansel
Sent:                              Monday, December 23, 2019 2:10 PM
To:                                John Fredrickson -DGS-
Cc:                                Ashton Zylstra
Subject:                           RE: Hulbert


John, given that State offices are closed tomorrow, should we expect these items today?

Thanks,

Cary

-----Original Message-----
From: Cary Hansel
Sent: Wednesday, December 18, 2019 2:19 PM
To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Subject: RE: Hulbert

I'll look forward to your substantive responses on or before Dec. 24th in that case. Please also provide deposition dates
at that time.

Best regards,

Cary


CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the
addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s)
protecting communications between attorneys and their clients or amongst attorneys and/or their staff. If you are not
the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose,
reproduce, distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege
or confidentiality. If you have received this transmission in error, please alert the sender by reply e-mail; we also
request that you immediately delete this message and its attachments, if any. Thank you.




-----Original Message-----
                                                                                            Exhibit Q
                                                             1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 80 of 188
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Wednesday, December 18, 2019 2:13 PM
To: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert

Cary: Thank you for email. My notes indicate that we set a target time frame of two weeks from 12/10 in order to: 1)
consider revisions to RFA responses, 2) Confirm which MSP officer was on detail with the Lt. Gov., and 3) Produce the
emails that the Executive indicated would be redacted based on privilege. I believe we will have these items within the
time frame we discussed, or before.

Best,


John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Tue, Dec 17, 2019 at 11:00 AM Cary Hansel <Cary@hansellaw.com> wrote:
>
> Gentlemen, when we met and conferred regarding discovery after the last deposition, you promised to identify the
officer with the Lt. Governor who called the mansion and to make him available for deposition.
>
> Who is he and when is he available?
>
> You also both promised to update requests for admission. I have Bob's proposed updates, but nothing from John.
>
> You also promised to provide the various scheduling documents identified in the deposition. They have not been
provided. When can we expect them?
>
> Finally, you promised, once again, to provide the emails responsive to our outstanding subpoena. They are months
overdue. When can we expect them?
>
> Thanks,
>
> Cary




                                                           2
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 81 of 188

Ashton Zylstra

From:                              Cary Hansel
Sent:                              Monday, December 23, 2019 5:19 PM
To:                                John Fredrickson -DGS-
Cc:                                Robert McFarland -DGS-; Ashton Zylstra
Subject:                           RE: Hulbert


What "Executive/Deliberative Process" privilege are you citing? Can you provide any citations to support such a
privilege?

I would like ot meet in person to discuss these issues prior to filing a motion to compel. Please provide dates and times.

Best regards,

Cary

CARY J. HANSEL
HANSEL LAW, PC
2514 NORTH CHARLES STREET
BALTIMORE, MARYLAND 21218
DIRECT DIAL: 301-461-1040
FACSIMILE: 443-451-8606

Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the
addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s)
protecting communications between attorneys and their clients or amongst attorneys and/or their staff. If you are not
the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose,
reproduce, distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.

Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege
or confidentiality. If you have received this transmission in error, please alert the sender by reply e-mail; we also
request that you immediately delete this message and its attachments, if any. Thank you.




-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Monday, December 23, 2019 5:10 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Re: Hulbert

Cary: I was counting on 12/24 as a work day, so I am trying to get you as much as possible today.
Attached please find:


                                                             1                                 Exhibit R
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 82 of 188
1. Privilege log for NC 01-81

2. NC 01 -81 produced as redacted. If the entire page was redacted it is not included.

As for the Executive Protection officers who were likely on the Lt.
Gov's detail on 2/5/18 (Sgt. Shusko and Tfc. Walder), I have been unable to confirm which was on duty. The
assignment/post records are only retained for 6 months.

I plan to forward additions to Col. Wilson's responses to RFPs tomorrow.

I hope you and your family have a wonderful holiday.

John C. Fredrickson Assistant Attorney General Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Mon, Dec 23, 2019 at 2:10 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> John, given that State offices are closed tomorrow, should we expect these items today?
>
> Thanks,
>
> Cary
>
> -----Original Message-----
> From: Cary Hansel
> Sent: Wednesday, December 18, 2019 2:19 PM
> To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
> Subject: RE: Hulbert
>
> I'll look forward to your substantive responses on or before Dec. 24th in that case. Please also provide deposition
dates at that time.
>
> Best regards,
>
> Cary
>
>
> CARY J. HANSEL
> HANSEL LAW, PC
> 2514 NORTH CHARLES STREET
> BALTIMORE, MARYLAND 21218
> DIRECT DIAL: 301-461-1040
> FACSIMILE: 443-451-8606
>
> Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the
addressee(s) hereof. In addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s)
protecting communications between attorneys and their clients or amongst attorneys and/or their staff. If you are not


                                                             2
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 83 of 188
the named addressee, or if this message has been addressed to you in error, you are directed not to read, disclose,
reproduce, distribute, disseminate, or otherwise use this transmission and to please notify the sender immediately.
>
> Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege
or confidentiality. If you have received this transmission in error, please alert the sender by reply e-mail; we also
request that you immediately delete this message and its attachments, if any. Thank you.
>
>
>
>
>
> -----Original Message-----
> From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
> Sent: Wednesday, December 18, 2019 2:13 PM
> To: Cary Hansel <Cary@hansellaw.com>
> Subject: Re: Hulbert
>
> Cary: Thank you for email. My notes indicate that we set a target time frame of two weeks from 12/10 in order to: 1)
consider revisions to RFA responses, 2) Confirm which MSP officer was on detail with the Lt. Gov., and 3) Produce the
emails that the Executive indicated would be redacted based on privilege. I believe we will have these items within the
time frame we discussed, or before.
>
> Best,
>
>
> John C. Fredrickson
> Assistant Attorney General
> Maryland Department of General Services
> 300 W. Preston Street, Room 608
> Baltimore, Maryland 21201
> Telephone Number: (410) 767-1825
>
>
>
> On Tue, Dec 17, 2019 at 11:00 AM Cary Hansel <Cary@hansellaw.com> wrote:
>>
> > Gentlemen, when we met and conferred regarding discovery after the last deposition, you promised to identify the
officer with the Lt. Governor who called the mansion and to make him available for deposition.
>>
> > Who is he and when is he available?
>>
> > You also both promised to update requests for admission. I have Bob's proposed updates, but nothing from John.
>>
> > You also promised to provide the various scheduling documents identified in the deposition. They have not been
provided. When can we expect them?
>>
> > Finally, you promised, once again, to provide the emails responsive to our outstanding subpoena. They are months
overdue. When can we expect them?
>>
> > Thanks,
>>
> > Cary

                                                            3
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 84 of 188

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Thursday, January 2, 2020 11:42 AM
To:                               John Fredrickson -DGS-
Cc:                               Ashton Zylstra; Robert McFarland -DGS-
Subject:                          RE: Hulbert v Sgt. Pope, et al


Happy new year to yout as well!

Please provide depo dates for any officers working with the Lt. Gov when the call was made.
Thanks


-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 1/2/20 11:36 AM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert v Sgt. Pope, et al

Cary: Happy New Year. I trust you received my email notice that I
was not in the office earlier this week. Looks like we will need Bob
and Rob to participate in the discussion. I will contact them and get
available times next week. Please let me know your availability as
well. If we are not all available for a meeting, we should be able to
arrange a conference call.
Although we have narrowed the field of MSP officers who were assigned
to the Lt. Gov's detail in 2/18, none of them recall specifically
working on 2/5/18 or contacting the Mansion about placing a MCP
officer at Lawyers' Mall on that date. As we have discussed, the MSP
retains its assignment schedules for 6 months.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Mon, Dec 30, 2019 at 2:23 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> Gentlemen, this is at least my third request for a discovery meeting to address your continuing discovery failures.
>
> You provided no dates for a meeting in response to my other requests.
>
> Please respond with your availability this week and next.

                                                            1                                    Exhibit S
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 85 of 188
>
> Please also provide deposition dates for the two officers identified by Bitters and please identify the person who called
Bitters as you have promised to do.
>
> Best regards,
>
> Cary
>
>
>
>
> -------- Original message --------
> From: Cary Hansel <Cary@hansellaw.com>
> Date: 12/24/19 6:09 PM (GMT-05:00)
> To: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
> Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
> Subject: RE: Hulbert v Sgt. Pope, et al
>
> Please let me know when we can meet again prior to the filing of my motion.
>
> I propose the second week in Jan.
>
>
> -------- Original message --------
> From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
> Date: 12/24/19 2:51 PM (GMT-05:00)
> To: Cary Hansel <Cary@hansellaw.com>
> Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
> Subject: Hulbert v Sgt. Pope, et al
>
> Cary: Please do not review and respond to this email before 12/26.
> we will have plenty of time to discuss after the holiday.
>
> Pursuant to our discussions, I supplement Defendant Wilson's responses
> to RFAs as follows:
>
> As to Jeff Hulbert RFAs:
>
> 5: Additional grounds: Not within scope of discovery in regards to
> the remaining claims asserted against Defendant Wilson.
>
> 6: Additional grounds: Not within scope of discovery in regards to
> the remaining claims asserted against Defendant Wilson.
>
> 7: no change
>
> 8: no change
>
> 10: Additional grounds: Not within scope of discovery in regards to
> the remaining claims asserted against Defendant Wilson.
>
> 16: Additional grounds: Not within scope of discovery in regards to

                                                             2
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 86 of 188
> the remaining claims asserted against Defendant Wilson.
>
> As to Kevin hulbert RFAs:
>
> Adds to Kevin:
>
> 9: Additional grounds: Not within scope of discovery in regards to
> claims asserted against Defendant Wilson.
>
> 15: Additional grounds: Not within scope of discovery in regards to
> claims asserted against Defendant Wilson.
>
> 16: Additional grounds: Not within scope of discovery in regards to
> claims asserted against Defendant Wilson.
>
> 20: Additional grounds: Not within scope of discovery in regards to
> claims asserted against Defendant Wilson.
>
> 22: Additional grounds: Not within scope of discovery in regards to
> claims asserted against Defendant Wilson.
>
>
>
>
> John C. Fredrickson
> Assistant Attorney General
> Maryland Department of General Services
> 300 W. Preston Street, Room 608
> Baltimore, Maryland 21201
> Telephone Number: (410) 767-1825




                                                           3
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 87 of 188



Hulbert v. Pope
Lewis, James <jlewis@oag.state.md.us>
Fri 5/1/2020 5:15 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan
<rshaw@oag.state.md.us>


  1 attachments (9 MB)
2020-05-01 First Document Production.pdf;


Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim




                                                                                      Exhibit T
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 88 of 188



Hulbert v. Pope
Lewis, James <jlewis@oag.state.md.us>
Fri 5/8/2020 5:01 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan
<rshaw@oag.state.md.us>


  1 attachments (3 MB)
2020-05-08 Second Document Production.pdf;


Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 89 of 188



Hulbert v. Pope
Lewis, James <jlewis@oag.state.md.us>
Fri 5/15/2020 5:04 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>; Ashton Zylstra
<azylstra@hansellaw.com>


  1 attachments (5 MB)
2020-05-15 Third Document Production.pdf;


Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 90 of 188



Hulbert v. Pope
Lewis, James <jlewis@oag.state.md.us>
Fri 5/22/2020 5:27 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan
<rshaw@oag.state.md.us>


  1 attachments (3 MB)
2020-05-22 Fourth Document Production.pdf;


Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 91 of 188



Hulbert v. Pope
Lewis, James <jlewis@oag.state.md.us>
Fri 5/29/2020 5:24 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>


  1 attachments (10 MB)
2020-05-29 Fifth Document Production.pdf;


Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 92 of 188
          From: Rebecca Labs -DGS- <rebeccalabs@maryland.gov>
             To: Terry Custer -DGS- <terry.custer@maryland.gov>
            Cc: Michael Wilson -DGS- <michael.wilson@maryland.gov>, Nick Cavey -Dgs-
                 <nick.caveyl@maryland.gov>, "todd.may@maryland.gov" <todd.may@maryland.gov>
        Subject: Re: question about 2/5 charges
           Date: Sat, 10 Feb 2018 09:30:56 -0500
  Inline-Images: changingMD.png




On Feb 10, 2018, at 9:26 AM, Terry Custer -DGS- <terry.custer@maryland.gov> wrote:




   L
  CHANGING
             3        Terry Custer
                      Deputy Chief, Maryland Capitol
  Maryland            Police
     for the Better   Department of General Services
                      301 W. Preston S., Room M-5
                      Baltimore, Maryland 21201
                      Terry.Custer@Maryland.gov
                      410-767-7450(office)

                      Click Here to complete a three-
                      question customer experience
                      survey.

On Feb 10, 2018, at 8:59 AM, Michael Wilson -DGS- <michael.wilson@maryland.gov> wrote:




 Colonel Michael Wilson
 Maryland Capitol Police
 Department of General Services
 301 W Preston St., Room M-5
 Baltimore, Maryland 21201
 michael.wilson@maryland.gov
 410-767-4677 (office)                                                           Exhibit U
                                                                                         STATE_000682
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 93 of 188

On Feb 10, 2018, at 7:35 AM, Terry Custer -DGS- <terry.custer@maryland.goy> wrote:




M




  <changingMD.png>
                           Terry Custer
                           Deputy Chief, Maryland Capitol
                           Police
                           Department of General Services
                           301 W. Preston S., Room M-5
                           Baltimore, Maryland 21201
                           Terry.Custer@Maryland.gov
                           410-767-7450(office)

                           Click Here to complete a three-
                           question customer experience
                           survey.

On Feb 9, 2018, at 8:53 PM, Bryna Zumer <bzumer@sbgtv.com> wrote:


 Hi,
 I'm with WBFF FOX45 and I understand charges are being dropped against Jeff and Kevin Hulbert, who were
 protesting near the State House on Feb. 5.
 Could we get more details about this incident, and the police agency's response?

 Thank you,


 Bryna Zumer
 Digital Content Producer
 FOX45 News WBFF - Baltimore
 2000 West 41st Street, Baltimore, Maryland 21211
 Phone: 410.467.5595




                                                                                                   STATE_000683
     Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 94 of 188



Re: Hulbert v. Pope
Ashton Zylstra <azylstra@hansellaw.com>
Fri 5/29/2020 3:02 PM
To: Lewis, James <jlewis@oag.state.md.us>; Cary Hansel <Cary@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Dear John and Jim,

Thank you very much for speaking with me this afternoon.

To briefly summarize our discussion, we discussed the pace of production to date, the
redactions of pages 682-683, and the deposition of Allison Mayer.

Regarding the deposition of Allison Mayer, John, could you please confirm if the dates Jim
provided yesterday work for you? We will check our schedule and let you know if any of the
provided dates work for us as well.

For the Vaughn index, we discussed Jim's intention to hold providing a Vaughn index until the
end of production and our request to receive a partial Vaughn index regarding the redactions
made on pages 682-683. Jim stated that his concern was the burden of producing partial
Vaughn indexes given the number of redactions of dates of birth and social security numbers.
I responded that we are not concerned at this juncture about the date of birth and social
security number redactions, which can wait to be reflected on the final Vaughn index as
formally required, and are solely concerned at this juncture about the redactions on pages
682-683. Jim agreed to send an email later today informally stating the basis of the redactions
on pages 682-683, with a formal Vaughn index specifically related to those redactions only
either later today or Monday.

Regarding the pace of production, Jim let me know that you had reviewed approximately 30
of 39 total subfiles, give or take 1 or 2. Jim advised that many of the documents were
unresponsive and were not produced, and the responsive documents were produced in the
documents produced on May 1, May 8, May 15, and May 22. Jim indicated that he could not
promise how long the remainder of the review would take, given that the size of each subfile
differs. I advised that our concern is having no way of knowing or measuring the amount of
production that has been reviewed to date, how much remains, and when the full production
may be provided. With that in mind, we would greatly appreciate any updates you may be
able to provide moving forward, such as if any of the remaining subfiles turns out to be
significantly larger than expected, or when you are nearing the conclusion of your review.

As promised, I spoke with Cary regarding our concerns about the frequency and day and time
that production has been produced to date. With everything that we discussed this afternoon
about your process and progress in mind, we are fine with receiving once weekly production
on Friday afternoons for now.

Thank you again for your time this afternoon.
                                                                                 Exhibit V
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 95 of 188



Best regards,
Ashton


From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Thursday, May 28, 2020 12:22 PM
To: Lewis, James <jlewis@oag.state.md.us>; Cary Hansel <Cary@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

Thank you Jim, I look forward to speaking with you at 2pm tomorrow.

Best regards,
Ashton



From: Lewis, James <jlewis@oag.state.md.us>
Sent: Thursday, May 28, 2020 12:00 PM
To: Ashton Zylstra; Cary Hansel
Cc: Fredrickson, John; Shaw, Ryan
Subject: Re: Hulbert v. Pope

Ashton,

2:00 tomorrow works for me. Below is the call-in information:

        •    Conference Dial-in Number: 443-529-0364
        •    When prompted, enter the conference ID 369 154 557, followed by the pound sign
             ( # ).
        •    Record your name when prompted.
        •    Participants dialing-in will wait in the “lobby” until the meeting Leader joins the
             call.

Cordially,

Jim

From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Wednesday, May 27, 2020 1:30 PM
To: Lewis, James <jlewis@oag.state.md.us>; Cary Hansel <Cary@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

Dear Jim,
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 96 of 188



Are you available to meet at 2pm on Friday? If not, I am otherwise available all day on Friday
and happy to meet at anytime that works for your schedule.

If your preference is to meet using Microsoft Teams, I would very much appreciate if your
office could set up the meeting. I have no experience using Microsoft Teams, however, so it
may be easier to have an old fashioned conference call if you are amenable to that option.

Thank you!

Best regards,
Ashton Zylstra

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Wednesday, May 27, 2020 12:46 PM
To: Cary Hansel <Cary@hansellaw.com>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

Cary & Ashton,

Thank you for your email. I am happy to meet with Ashton. I have some obligations this
afternoon, but I am generally free tomorrow afternoon and most of the day on Friday. I
believe our office can set up a meeting through Microsoft Teams or we can schedule an old
fashioned conference call.

With respect to depositions of "witnesses newly identified in the documents belatedly
produced," I am unaware of any such request. If it was a request sent by email, then please
forward me the email.

I do recall that you were interested in the deposition of Allison Mayer, a member of the Lt.
Governor's staff. To my knowledge, she was identified in the Lt. Governor's deposition
answers. I do not represent her. As you know, Rob Scott has been representing the Lt.
Governor in this case. I suggest that you contact Mr. Scott about your request for her
deposition.

Cordially,

Jim


From: Cary Hansel <Cary@hansellaw.com>
Sent: Tuesday, May 26, 2020 9:51 PM
To: Lewis, James <jlewis@oag.state.md.us>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>;
       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 97 of 188

Shaw, Ryan <rshaw@oag.state.md.us>
Subject: RE: Hulbert v. Pope

Jim, I am writing to request a discovery conference with you.

We intend to file a motion to compel and for sanctions (given the court’s prior directions) raising your
inappropriate redactions and your withholding of documents until late Friday of each week instead of
producing all available documents immediately.

We will also raise your refusal to respond to our requests for deposition dates related to witnesses
newly identified in the documents belatedly produced.

Ashton Zylstra, who is copied here, will handle the meeting. We are happy for it to occur
telephonically or via videoconference. Please respond to her for scheduling purposes, copying me.

Thanks,

Cary


CARY J. HANSEL
HANSEL LAW, PC
2514 North Charles Street
Baltimore, MARYLAND 21218
Direct Dial: 301-461-1040
FACSIMILE:    443-451-8606
Statement of Confidentiality: The contents of this e-mail message and its attachments are intended solely for the addressee(s) hereof. In
addition, this e-mail transmission may be confidential and it may be subject to legal privilege(s) protecting communications between
attorneys and their clients or amongst attorneys and/or their staff. If you are not the named addressee, or if this message has been
addressed to you in error, you are directed not to read, disclose, reproduce, distribute, disseminate, or otherwise use this transmission and
to please notify the sender immediately.
Delivery of this message to any person other than the intended recipients is not intended in any way to waive privilege or confidentiality. If
you have received this transmission in error, please alert the sender by reply e-mail; we also request that you immediately delete this
message and its attachments, if any. Thank you.




From: Cary Hansel
Sent: Tuesday, May 26, 2020 9:47 PM
To: Lewis, James <jlewis@oag.state.md.us>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>;
Shaw, Ryan <rshaw@oag.state.md.us>
Subject: RE: Hulbert v. Pope

Please explain the redactions on pages 682-683 and provide a Vaughn index.
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 98 of 188


From: Lewis, James [mailto:jlewis@oag.state.md.us]
Sent: Friday, May 22, 2020 5:28 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>;
Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Hulbert v. Pope

Cary,

Please see attached. We will be producing additional documents next week.

Cordially,

Jim
       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 99 of 188



RE: Hulbert v. Pope
Cary Hansel <Cary@hansellaw.com>
Fri 5/29/2020 5:27 PM
To: Lewis, James <jlewis@oag.state.md.us>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Please withdraw your objection and produced the un-redacted materials. Your objection is untimely.
Moreover, given the individuals on the e-mail and their various roles, the deliberative process privilege
does not apply.

We will draft and serve a motion to compel. Please let us know if you contend any further meeting
would be productive or is necessary under the rules or otherwise. We are always happy to meet to
resolve discovery disputes.

Best regards,

Cary

From: Lewis, James [mailto:jlewis@oag.state.md.us]
Sent: Friday, May 29, 2020 5:25 PM
To: Cary Hansel <Cary@hansellaw.com>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

Cary,

I will prepare a formal privilege log concerning these emails for you on Monday. Informally,
the State exerted its executive/deliberative process privileges over these emails because they
are deliberative communications about a response to a press inquiry regarding the incident.

Cordially,

Jim

From: Cary Hansel <Cary@hansellaw.com>
Sent: Thursday, May 28, 2020 3:49 PM
To: Lewis, James <jlewis@oag.state.md.us>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: RE: Hulbert v. Pope

Please explain the redactions on pages 682-683. You have obviously already made a decision
to redact this material, which required reviewing it and determining why you believed it was
appropriate to withhold, so this information is available to you now. Please simply provide it
now.


                                                                                 Exhibit W
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 100 of 188


From: Lewis, James [mailto:jlewis@oag.state.md.us]
Sent: Thursday, May 28, 2020 3:46 PM
To: Cary Hansel <Cary@hansellaw.com>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

Cary,

I am planning to provide you with a privilege log after all documents have been produced. As
to your question about my availability for a deposition, I can be available on June 3, 4, 10, and
11. If you need dates beyond that, please let me know. I am happy to provide additional dates
when I am available.

Jim

From: Cary Hansel <Cary@hansellaw.com>
Sent: Thursday, May 28, 2020 12:07 PM
To: Lewis, James <jlewis@oag.state.md.us>; Ashton Zylstra <azylstra@hansellaw.com>
Cc: Fredrickson, John <john.fredrickson@maryland.gov>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: RE: Hulbert v. Pope

Jim, I am writing to once again ask that you please explain the redactions on pages 682-683
and provide a Vaughn index. I've had no substantive response since my email two days ago.




From: Cary Hansel
Sent: Tuesday, May 26, 2020 9:47 PM
To: Lewis, James <jlewis@oag.state.md.us>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>;
Shaw, Ryan <rshaw@oag.state.md.us>
Subject: RE: Hulbert v. Pope

Please explain the redactions on pages 682-683 and provide a Vaughn index.

From: Lewis, James [mailto:jlewis@oag.state.md.us]
Sent: Friday, May 22, 2020 5:28 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>;
Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Hulbert v. Pope

Cary,

Please see attached. We will be producing additional documents next week.
      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 101 of 188



Cordially,

Jim
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 102 of 188
Privilege Log

Bates No.       Document       Date      To               From                  Description                           Privilege
                                                                                                                      Asserted

STATE_000002    E-mail       2/6/2018    Warren Smith     cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000003    Attachment   2/6/2018                                           Maryland Capitol Police Case Report   Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000006    E-mail       2/13/2018 Warren Smith       cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000007    Attachment   2/13/2018                                          Maryland Capitol Police Case Report   Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000455    E-mail       2/7/2018    Michael Wilson   Walter Landon         Case Report Information               Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000458    E-mail       2/6/2018    Michael Wilson   Walter Landon         Case Report Information               Personally
STATE_000459                                                                                                          Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000461    E-mail       2/6/2018    Andre Davis      cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000462    Attachment   2/6/2018                                           Maryland Capitol Police Case Report   Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
STATE_000465    E-mail       2/13/2018 Andre Davis        cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                      Identifiable
                                                                                                                      Information -
                                                                                                                      Date of Birth
    Exhibit X                                                    Page 1
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 103 of 188
Privilege Log

Bates No.       Document       Date      To                From                  Description                           Privilege
                                                                                                                       Asserted

STATE_000466    Attachment   2/13/2018                                           Maryland Capitol Police Case Report   Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000468    E-mail       2/6/2018    Asia Alexander    cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000469    Attachment   2/6/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000472    E-mail       2/13/2018 Asia Alexander      cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000473    Attachment   2/13/2018                                           Maryland Capitol Police Case Report   Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000475    E-mail       2/6/2018    Lawrence Barnes   cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000476    Attachment   2/6/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000479    E-mail       2/13/2018 Lawrence Barnes     cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
STATE_000480    Attachment   2/13/2018                                           Maryland Capitol Police Case Report   Personally
                                                                                                                       Identifiable
                                                                                                                       Information -
                                                                                                                       Date of Birth
                                                                  Page 2
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 104 of 188
Privilege Log

Bates No.       Document       Date      To                 From                  Description                           Privilege
                                                                                                                        Asserted

STATE_000529    E-mail       2/6/2018    Bryan Waser        cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000530    Attachment   2/6/2018                                             Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000534    E-mail       2/13/2018 Bryan Waser          cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000535    Attachment   2/13/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000643    E-mail       2/6/2018    Eric Yealdhall     cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000644    Attachment   2/6/2018                                             Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000647    E-mail       2/13/2018 Eric Yealdhall       cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000648    Attachment   2/13/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_000657    E-mail       2/6/2018    Matthew Warehime   cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
                                                                   Page 3
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 105 of 188
Privilege Log

Bates No.       Document       Date      To               From                  Description                                           Privilege
                                                                                                                                      Asserted

STATE_000658    Attachment   2/6/2018                                           Maryland Capitol Police Case Report                   Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000661    E-mail       2/13/2018 Matthew Warehime   cad.rms@maryland.gov Case Report Information                                Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000662    Attachment   2/13/2018                                          Maryland Capitol Police Case Report                   Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000678    E-mail       2/13/2018 Rebecca Labs       cad.rms@maryland.gov Case Report Information                                Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000679    Attachment   2/13/2018                                          Maryland Capitol Police Case Report                   Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000682    E-mail       2/10/2018 Terry Custer       Rebecca Labs          Communication regarding a response to press inquiry   Executive/Del
STATE_000683                           cc:                                      regarding the incident.                               iberative
                                       Michael Wilson                                                                                 Process
                                       Nick Cavey                                                                                     Privilege
                                       Todd May
STATE_000693    E-mail       2/13/2018 Todd May           cad.rms@maryland.gov Case Report Information                                Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000694    Attachment   2/13/2018                                          Maryland Capitol Police Case Report                   Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                                                                                      Date of Birth
STATE_000698    E-mail       2/6/2018    Todd May         cad.rms@maryland.gov Case Report Information                                Personally
                                                                                                                                      Identifiable
                                                                                                                                      Information -
                                                                  Page 4                                                              Date of Birth
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 106 of 188
Privilege Log

Bates No.       Document       Date      To                 From                  Description                           Privilege
                                                                                                                        Asserted

STATE_000699    Attachment   2/6/2018                                             Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001197    E-mail       2/6/2018    Dennis Donaldson   cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001198    Attachment   2/6/2018                                             Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001203    E-mail       2/13/2018 Dennis Donaldson     cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001204    Attachment   2/13/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001212    E-mail       2/6/2018    Terry Custer       cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001213    Attachment   2/6/2018                                             Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001228    E-mail       2/13/2018 Terry Custer         cad.rms@maryland.gov Case Report Information                Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
STATE_001229    Attachment   2/13/2018                                            Maryland Capitol Police Case Report   Personally
                                                                                                                        Identifiable
                                                                                                                        Information -
                                                                                                                        Date of Birth
                                                                   Page 5
       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 107 of 188



Re: Hulbert v. Pope
Ashton Zylstra <azylstra@hansellaw.com>
Wed 6/3/2020 2:36 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>; Shaw, Ryan <rshaw@oag.state.md.us>
Dear Jim and John,

Thank you again for speaking with me earlier this afternoon on the discovery issues related to
redactions made to date. As a quick summary, we discussed the Plaintiffs' position that (1) the
claimed privileges do not apply, (2) the privilege log is insufficient, and (3) that the claim of
privilege over the May 22 production was untimely. We discussed that the State objects to
each point, and were unable to come to a resolution on these issues.

We are anticipating preparing and serving a Motion to Compel on the above issues covering
all redactions made to date within the next week. The basis for each of Plaintiffs' positions
above will be substantially similar to the issues raised and briefed in the Plaintiffs' Second
Motion to Compel, which we briefed at the end of January through the middle of February.

If your position changes at all during your review of our motion, or if you would like to discuss
any of the bases for the Plaintiffs' positions further, please let us know.

Best regards,
Ashton

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Wednesday, June 3, 2020 12:44 PM
To: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>; Shaw, Ryan <rshaw@oag.state.md.us>
Subject: Re: Hulbert v. Pope

All,

Please see below:

         • Conference Dial-in Number: 443-529-0364
         • When prompted, enter the conference ID 538 161 963, followed by the pound sign
            ( # ).
         • Record your name when prompted.
         • Participants dialing-in will wait in the “lobby” until the meeting Leader joins the
            call.
         • Use your device to mute, or use *6 to mute and unmute.
                                                                                  Exhibit Y
Jim
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 108 of 188

Ashton Zylstra

From:                              Lewis, James <jlewis@oag.state.md.us>
Sent:                              Friday, July 17, 2020 9:26 AM
To:                                Ashton Zylstra; Fredrickson, John
Cc:                                Cary Hansel
Subject:                           Re: Hulbert v. Pope



Ashton,

Thank you for sending an email outlining your position and providing examples. I think it might be worthwhile
to keep the call for 10 since we previously set aside the time for it, although I suspect it will be brief in light of
the work you've already done. Below is the call-in information:

        •    Conference Dial-in Number: 443-529-0364
        •    When prompted, enter the conference ID : 678 728 766, followed by the pound sign ( # ).
        •    Record your name when prompted.
        •    Participants dialing-in will wait in the “lobby” until the meeting Leader joins the call.
        •    Use your device to mute, or use *6 to mute and unmute.

Cordially,

Jim

From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Friday, July 17, 2020 9:17 AM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim and John,

Please advise if you would like to proceed with our call this morning considering the below, or if you would like to review
our position and advise us on your position once you have reviewed. If you think discussing this issue further on a call
would be fruitful and would like to proceed with the call scheduled for 10am, if you could circulate a conference dial in it
would be very much appreciated. Thank you!

Best regards,
Ashton

From: Ashton Zylstra
Sent: Thursday, July 16, 2020 4:34 PM
To: 'Lewis, James' <jlewis@oag.state.md.us>; 'Fredrickson, John' <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim and John,
                                                                                                     Exhibit Z
                                                             1
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 109 of 188
Please find below the analysis prepared on behalf of the Plaintiffs in advance of our discovery call scheduled for 10am
tomorrow morning. As previously discussed, I do not believe that it would be fruitful to further discuss Plaintiffs’
contentions premised on issues already briefed in Plaintiffs’ Motion to Compel Unredacted Discovery. The only new
issue that Plaintiffs are raising is that the deliberative process privilege has been waived with respect to any emails that
have been circulated outside the Department of General Services, which is analyzed below.

As you indicated to me that you will need time to review Plaintiffs’ position once provided, please let me know if you
would prefer to review the analysis below and provide your thoughts next week, or whether you think it would be
fruitful to further discuss this issue tomorrow morning. If you prefer to discuss this issue further before reviewing, Jim, it
would be much appreciated if you could circulate a conference call dial-in.

It is axiomatic that privileges are waived where the allegedly privileged material is disseminated outside of the sphere of
the privilege. The bounds of the privilege is clearly outlined in its purpose: to encourage discussion between an agency
decisionmaker and his or her associates. “Deliberative process privilege is designed to enhance the quality of agency
decisions by promoting candid communication among policymakers without the fear that their remarks will be subject
to discovery.” Stone v. Trump, 356 F. Supp. 3d 505, 514 (D. Md. 2018), amended on reconsideration, 402 F. Supp. 3d 153
(D. Md. 2019); see also Nat'l Ass'n for Advancement of Colored People v. Bureau of Census, 401 F. Supp. 3d 608, 611 (D.
Md. 2019). Generally, this privilege covers intra-agency discussions among subordinates and superiors: “One of the main
policy justifications for the privilege is to protect open and frank discussions between subordinates and superiors.” Jones
v. Murphy, 256 F.R.D. 510, 518 (D. Md. 2008), aff'd, No. CIV. CCB-05-1287, 2009 WL 604937 (D. Md. Feb. 23, 2009). Thus,
the deliberative process privilege is waived where the allegedly privileged material is disseminated to individuals outside
the deliberative sphere, who take no part in the deliberative process and do not have any impact over the ultimate
agency decision being discussed.

In the documents produced on 07/02/20, there are several instances in which redacted emails were forwarded outside
of the Department of General Services, to individuals who took no discernable part of the deliberative process and who
appear to have had no influence or control over the ultimate media narrative utilized by DGS. Communications
disseminated to sister agencies that do not involve any deliberation do not constitute privileged materials under the
executive process privilege; “[i]nstead, they constitute the considered view of a sister agency,” which are not protected.
Jones v. Murphy, 256 F.R.D. 510, 519 (D. Md. 2008), aff'd, No. CIV. CCB-05-1287, 2009 WL 604937 (D. Md. Feb. 23, 2009)
(emphasis in original). The act of forwarding these emails and including persons outside the protected sphere waives the
privilege and any assertion that the email forwarded is part of agency deliberations.

To assist in your consideration of our position, I have selected a few examples of this waiver, which are attached. The
three attached email chains provide examples but are not all-inclusive; there are many similar instances throughout the
07/02/20 production.

    1. STATE_004190-91. This email, originally from Defendant Michael Wilson, included individuals employed with a
       different agency—the Maryland State Police—who subsequently forwarded the email to another individual from
       the Maryland State Police. The email from Jeffrey Ferreira forwarding Defendant Wilson’s email, states “10 43,”
       and the receiving email from Jeremy Shannon, at STATE_004198 but not attached hereto, states “Direct thanks.”
       There are no other emails from Jeremy Shannon or Jeffrey Ferreira that Plaintiffs were able to locate that would
       indicate either individual participated in the deliberative process, or in any way contributed to the deliberations
       of the Department of General Services in considering a media response. Rather, this is the dissemination of a
       statement to a sister agency, which waives the privilege related to that statement.



    2. STATE_004217-18. This email was also originally sent by Defendant Wilson, including individuals from the
       Maryland State Police not involved in the deliberative process, and was further forwarded by a Maryland State
       Police employee to other Maryland State Police employees who were also not involved. George White
       forwarded this email to Sonya Clark, blind carbon copied to Robert Parham, with his own contact information
       included. Sonya Clark’s response was simply “Thank you,” at STATE_004177 but not attached hereto. Sonya
                                                              2
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 110 of 188
        Clark then forwarded the email even further to Donald Lewis, also with the Maryland State Police, stating solely,
        “Sir, Just FYI.” STATE_004241. There is no indication that George White, Sonya Clark, and/or Donald Lewis was
        involved with or participated in the deliberative process of the Department of General Services, and the fact that
        the email was forwarded on as a simple “for your information” clearly demonstrates that Defendant Wilson’s
        email was disseminated as a statement from DGS to a sister agency.



    3. STATE_004238-39. The same email from Defendant Wilson was forwarded by Jeffrey Ferreira to yet another
       individual employed by the Maryland State Police, David Lewis. While the privilege log appears to indicate that
       this individual is the same individual that received the forwarded email from Sonya Clark at STATE_004241
       referenced above (see privilege log at page 8, referring to both recipients as “David Lewis”), these two
       individuals have different first names and different email addresses. As with the prior examples, there is no
       indication that David Lewis took part in the deliberative process of the Department of General Services, and was
       outside the sphere of privilege.



Plaintiffs’ position is that each of the above examples, and all other instances in which individuals outside the
deliberative process of the Department of General Services received and/or were included on redacted communications
waives the deliberative process privilege and requires those emails to be produced fully unredacted.

Please let us know your position, and whether you believe any further discussion on this issue would be fruitful in
resolving this issue.

Best regards,

Ashton Zylstra


From: Ashton Zylstra
Sent: Friday, July 10, 2020 2:50 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: Hulbert v. Pope

Dear Jim and John,

Thank you for attending the call this afternoon regarding outstanding discovery issues in the Hulbert v. Pope matter. To
confirm, we discussed that Plaintiffs challenge the State’s claim of executive/deliberative process privilege to redact
documents in the Ninth Production produced on 7/2, for the same reasons as stated in the prior motion to compel
currently being briefed and on the additional basis that several of the email chains appear to have waived any privilege
by forwarding the emails to individuals or copying individuals on the emails who are either outside the group of agency
decisionmakers within the particular agency or are outside the particular agency entirely.

We discussed that it may be beneficial to discuss the Plaintiffs’ grounds on an e-mail-by-e-mail basis, and have
scheduled a call for 10:00am on Friday, July 17, 2020 to further discuss these issues. Jim, if you are able to set up
another conference line, it would be very much appreciated.

You also confirmed that the Ninth Production, produced on 7/2, represents the final production responsive to the State
Subpoena, and indicated that the State response is now complete.

Jim, you asked me to confirm if I had received an email from you from Wednesday seeking to swap out the pdf “2020-
07-02 Ninth Document Production (5 of 5)” with a revised copy, as a page in the prior version was produced in error. I
                                                              3
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 111 of 188
confirmed that I had not received that email, but Jim sent the updated pdf during the course of our conversation, which
I have received and will use in exchange for “2020-07-02 Ninth Document Production (5 of 5).” We will dispose of “2020-
07-02 Ninth Document Production (5 of 5)” accordingly.

If anything arises in between now and our conversation next Friday that I think would be beneficial to our discussion on
the Ninth Production redactions, I will let you know.

Jim and John, I hope you both have a wonderful weekend, and stay safe and healthy.

Best regards,
Ashton Zylstra




                                                            4
               Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 112 of 188

Ashton Zylstra

From:                            Lewis, James <jlewis@oag.state.md.us>
Sent:                            Wednesday, August 5, 2020 3:49 PM
To:                              Ashton Zylstra; Fredrickson, John
Cc:                              Cary Hansel
Subject:                         Re: Hulbert v. Pope



All,

Please see below for tomorrow's call:

         •   Conference Dial-in Number: 443-529-0364
         •   When prompted, enter the conference ID 448 779 554, followed by the pound sign ( # ).
         •   Record your name when prompted.
         •   Participants dialing-in will wait in the “lobby” until the meeting Leader joins the call.
         •   Use your device to mute, or use *6 to mute and unmute.

Cordially,

Jim

From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Tuesday, August 4, 2020 3:15 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim,

2:00pm on Thursday works for me.

Best,
Ashton

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Tuesday, August 4, 2020 3:12 PM
To: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert v. Pope

Ashton,

Are you available for a call on Thursday at 2?

Cordially,

Jim
                                                         1                              Exhibit AA
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 113 of 188

From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Monday, August 3, 2020 11:13 AM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Thank you Jim, it is very much appreciated.

Best,
Ashton

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Monday, August 3, 2020 11:11 AM
To: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert v. Pope

Ashton,

I'm sorry for not responding sooner - I took a bit of time off late last week and am catching up on emails now.
Yes, I consent to the extension you have requested. Let me look at my calendar again and get back to you
about our dates/times for our call, and we can base the deadline off of that call.

Jim

From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Friday, July 31, 2020 5:26 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim and John,

If you could please let us know as soon as possible whether you are willing to consent to the extension of Plaintiffs’
motion to compel, it would be much appreciated. Since you indicated your availability for a call next week is on
Wednesday, Thursday, or Friday, our extension request is for a week after whichever day the call is scheduled for.

I hope that you both have a wonderful weekend.

Best regards,
Ashton

From: Ashton Zylstra
Sent: Thursday, July 30, 2020 2:37 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim,


                                                             2
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 114 of 188
I am available all three of those days and am happy to schedule a follow-up call at any time that is most convenient to
you and John.

Considering that we are still engaged in attempts to resolve outstanding issues that I mentioned Plaintiffs intend to
include in another Motion to Compel, would you be willing to consent to extend the time for Plaintiffs to serve the new
motion until a reasonable period after our discussion next week? Pursuant to Local Rule 104.8(a) we are able to extend
our time for the initial informal service of motions to compel without the court’s approval, and I believe that it would be
most efficient for Plaintiffs to hold on pushing forward with another motion until we have had the opportunity to fully
discuss open issues. If you are willing to consent to an extension, I would request to extend the initial thirty-day deadline
to a week following our call.

Please let me know what day and time works best for you and John, and I will look forward to discussing the open
discovery issues further next week.

Best regards,
Ashton

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Thursday, July 30, 2020 2:24 PM
To: Ashton Zylstra <azylstra@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: Re: Hulbert v. Pope

Ashton,

Do you have time next Wednesday, Thursday, or Friday for a follow-up discovery call?

Cordially,

Jim


From: Ashton Zylstra <azylstra@hansellaw.com>
Sent: Thursday, July 16, 2020 4:34 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: RE: Hulbert v. Pope

Dear Jim and John,

Please find below the analysis prepared on behalf of the Plaintiffs in advance of our discovery call scheduled for 10am
tomorrow morning. As previously discussed, I do not believe that it would be fruitful to further discuss Plaintiffs’
contentions premised on issues already briefed in Plaintiffs’ Motion to Compel Unredacted Discovery. The only new
issue that Plaintiffs are raising is that the deliberative process privilege has been waived with respect to any emails that
have been circulated outside the Department of General Services, which is analyzed below.

As you indicated to me that you will need time to review Plaintiffs’ position once provided, please let me know if you
would prefer to review the analysis below and provide your thoughts next week, or whether you think it would be
fruitful to further discuss this issue tomorrow morning. If you prefer to discuss this issue further before reviewing, Jim, it
would be much appreciated if you could circulate a conference call dial-in.


                                                              3
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 115 of 188
It is axiomatic that privileges are waived where the allegedly privileged material is disseminated outside of the sphere of
the privilege. The bounds of the privilege is clearly outlined in its purpose: to encourage discussion between an agency
decisionmaker and his or her associates. “Deliberative process privilege is designed to enhance the quality of agency
decisions by promoting candid communication among policymakers without the fear that their remarks will be subject
to discovery.” Stone v. Trump, 356 F. Supp. 3d 505, 514 (D. Md. 2018), amended on reconsideration, 402 F. Supp. 3d 153
(D. Md. 2019); see also Nat'l Ass'n for Advancement of Colored People v. Bureau of Census, 401 F. Supp. 3d 608, 611 (D.
Md. 2019). Generally, this privilege covers intra-agency discussions among subordinates and superiors: “One of the main
policy justifications for the privilege is to protect open and frank discussions between subordinates and superiors.” Jones
v. Murphy, 256 F.R.D. 510, 518 (D. Md. 2008), aff'd, No. CIV. CCB-05-1287, 2009 WL 604937 (D. Md. Feb. 23, 2009). Thus,
the deliberative process privilege is waived where the allegedly privileged material is disseminated to individuals outside
the deliberative sphere, who take no part in the deliberative process and do not have any impact over the ultimate
agency decision being discussed.

In the documents produced on 07/02/20, there are several instances in which redacted emails were forwarded outside
of the Department of General Services, to individuals who took no discernable part of the deliberative process and who
appear to have had no influence or control over the ultimate media narrative utilized by DGS. Communications
disseminated to sister agencies that do not involve any deliberation do not constitute privileged materials under the
executive process privilege; “[i]nstead, they constitute the considered view of a sister agency,” which are not protected.
Jones v. Murphy, 256 F.R.D. 510, 519 (D. Md. 2008), aff'd, No. CIV. CCB-05-1287, 2009 WL 604937 (D. Md. Feb. 23, 2009)
(emphasis in original). The act of forwarding these emails and including persons outside the protected sphere waives the
privilege and any assertion that the email forwarded is part of agency deliberations.

To assist in your consideration of our position, I have selected a few examples of this waiver, which are attached. The
three attached email chains provide examples but are not all-inclusive; there are many similar instances throughout the
07/02/20 production.

    1. STATE_004190-91. This email, originally from Defendant Michael Wilson, included individuals employed with a
       different agency—the Maryland State Police—who subsequently forwarded the email to another individual from
       the Maryland State Police. The email from Jeffrey Ferreira forwarding Defendant Wilson’s email, states “10 43,”
       and the receiving email from Jeremy Shannon, at STATE_004198 but not attached hereto, states “Direct thanks.”
       There are no other emails from Jeremy Shannon or Jeffrey Ferreira that Plaintiffs were able to locate that would
       indicate either individual participated in the deliberative process, or in any way contributed to the deliberations
       of the Department of General Services in considering a media response. Rather, this is the dissemination of a
       statement to a sister agency, which waives the privilege related to that statement.



    2. STATE_004217-18. This email was also originally sent by Defendant Wilson, including individuals from the
       Maryland State Police not involved in the deliberative process, and was further forwarded by a Maryland State
       Police employee to other Maryland State Police employees who were also not involved. George White
       forwarded this email to Sonya Clark, blind carbon copied to Robert Parham, with his own contact information
       included. Sonya Clark’s response was simply “Thank you,” at STATE_004177 but not attached hereto. Sonya
       Clark then forwarded the email even further to Donald Lewis, also with the Maryland State Police, stating solely,
       “Sir, Just FYI.” STATE_004241. There is no indication that George White, Sonya Clark, and/or Donald Lewis was
       involved with or participated in the deliberative process of the Department of General Services, and the fact that
       the email was forwarded on as a simple “for your information” clearly demonstrates that Defendant Wilson’s
       email was disseminated as a statement from DGS to a sister agency.



    3. STATE_004238-39. The same email from Defendant Wilson was forwarded by Jeffrey Ferreira to yet another
       individual employed by the Maryland State Police, David Lewis. While the privilege log appears to indicate that
       this individual is the same individual that received the forwarded email from Sonya Clark at STATE_004241
                                                             4
                Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 116 of 188
        referenced above (see privilege log at page 8, referring to both recipients as “David Lewis”), these two
        individuals have different first names and different email addresses. As with the prior examples, there is no
        indication that David Lewis took part in the deliberative process of the Department of General Services, and was
        outside the sphere of privilege.



Plaintiffs’ position is that each of the above examples, and all other instances in which individuals outside the
deliberative process of the Department of General Services received and/or were included on redacted communications
waives the deliberative process privilege and requires those emails to be produced fully unredacted.

Please let us know your position, and whether you believe any further discussion on this issue would be fruitful in
resolving this issue.

Best regards,

Ashton Zylstra


From: Ashton Zylstra
Sent: Friday, July 10, 2020 2:50 PM
To: Lewis, James <jlewis@oag.state.md.us>; Fredrickson, John <john.fredrickson@maryland.gov>
Cc: Cary Hansel <Cary@hansellaw.com>
Subject: Hulbert v. Pope

Dear Jim and John,

Thank you for attending the call this afternoon regarding outstanding discovery issues in the Hulbert v. Pope matter. To
confirm, we discussed that Plaintiffs challenge the State’s claim of executive/deliberative process privilege to redact
documents in the Ninth Production produced on 7/2, for the same reasons as stated in the prior motion to compel
currently being briefed and on the additional basis that several of the email chains appear to have waived any privilege
by forwarding the emails to individuals or copying individuals on the emails who are either outside the group of agency
decisionmakers within the particular agency or are outside the particular agency entirely.

We discussed that it may be beneficial to discuss the Plaintiffs’ grounds on an e-mail-by-e-mail basis, and have
scheduled a call for 10:00am on Friday, July 17, 2020 to further discuss these issues. Jim, if you are able to set up
another conference line, it would be very much appreciated.

You also confirmed that the Ninth Production, produced on 7/2, represents the final production responsive to the State
Subpoena, and indicated that the State response is now complete.

Jim, you asked me to confirm if I had received an email from you from Wednesday seeking to swap out the pdf “2020-
07-02 Ninth Document Production (5 of 5)” with a revised copy, as a page in the prior version was produced in error. I
confirmed that I had not received that email, but Jim sent the updated pdf during the course of our conversation, which
I have received and will use in exchange for “2020-07-02 Ninth Document Production (5 of 5).” We will dispose of “2020-
07-02 Ninth Document Production (5 of 5)” accordingly.

If anything arises in between now and our conversation next Friday that I think would be beneficial to our discussion on
the Ninth Production redactions, I will let you know.

Jim and John, I hope you both have a wonderful weekend, and stay safe and healthy.

Best regards,
Ashton Zylstra
                                                              5
              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 117 of 188

Ashton Zylstra

From:                               Ashton Zylstra
Sent:                               Wednesday, September 2, 2020 3:42 AM
To:                                 Lewis, James
Cc:                                 Fredrickson, John
Subject:                            RE: Hulbert v. Pope; Amended Privilege Log


Dear Jim and John,

My apologies for the delay in providing you a response to the amended privilege log. I have carefully reviewed the
amended privilege log, and am satisfied that the amendments represent a good-faith effort to provide sufficient detail
about the claimed privileges, as required under the rules. Accordingly, it is our position that the amended privilege log
resolves the outstanding discovery issue under the briefed Motion to Compel regarding the sufficiency of the first
privilege log.

After reviewing the additional information provided, Plaintiffs’ position is still that the executive process privilege does
not apply to the emails in question for the reasons that were provided in the briefed Motion to Compel. Thus, it would
be Plaintiffs’ intention to proceed with the Motion to Compel Unredacted Discovery on the issues raised in Sections III.A
and III.B regarding the application of the executive privilege and/or the attorney work product doctrine, while indicating
to the Court that we have resolved the issues raised in Section III.C, regarding the sufficiency of the privilege log.

In regards to the third privilege log, I think that it would be beneficial for similar amendments to be made, if you are
willing to amend that privilege log as well. In addition to resolving the Plaintiffs’ concern with the sufficiency of that
privilege log, I believe that similar amendments to the third privilege log would permit us to prepare a much more
tailored challenge to specific emails rather than a blanket challenge to all redactions made.

Please let me know how you would like to proceed.

Best regards,
Ashton Zylstra

From: Lewis, James <jlewis@oag.state.md.us>
Sent: Friday, August 14, 2020 5:31 PM
To: Ashton Zylstra <azylstra@hansellaw.com>
Cc: Cary Hansel <Cary@hansellaw.com>; Fredrickson, John <john.fredrickson@maryland.gov>
Subject: Hulbert v. Pope; Amended Privilege Log

Ashton,

Attached is an amended privilege log, which amends the first privilege log that was produced. When using
track changes in Excel, it simply highlights the cell that was amended, unlike Word, which shows the
substantive changes. Some of the formatting has also been adjusted to fit the text (ex. resizing the width of
columns or height of rows), but those adjustments don't show up in track changes.

As previously communicated, we believe the original privilege logs contained the required level of detail to
assert privilege, but offered to amend them as a good-faith effort to avoid or limit the number of issues in
dispute. For this privilege log, there is only one entry that has been amended and it appears on page four of
the amended privilege log. The remaining entries did not appear to be in need of amendment, nor were they
                                                               1
                                                                                                Exhibit BB
             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 118 of 188
challenged in the motion to compel. Similarly, all of the entries on the second privilege log did not need
amendment, nor were they the subject of your motion to compel or our ongoing discussions about your
second planned motion to compel. If you think any of those entries do, in fact, need more detail, then please
let me know.

Amending the third and final privilege log in this manner will take considerable time and effort to complete. If
doing so will resolve some, or all, of the arguments raised, then it will be time well spent. If, however, you
have a good-faith belief that a similarly amended privilege log will not resolve any disputes, or change your
position on any of the arguments raised in your motion to compel or in our ongoing discussions about your
second planned motion to compel, then please let me know.

Cordially,

Jim




                                                        2
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 119 of 188




                                                        Exhibit CC
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 120 of 188
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 121 of 188
             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 122 of 188
          From: "Jeffrey B Ferreira -State Police-" <jeffrey.ferreira@maryland.gov>
             To: "Jeremy E Shannon (State Police)" <jeremy.shannon@maryland.gov>
         Subject: Fwd: Arrest at Lawyers Mall
           Date: Tue, 6 Feb 2018 07:31:38 -0500
    Attachments: changingMD.png



10 43
         Forwarded message
From: "Michael Wilson -DGS-" <michael.wilson@maryland.gov>
Date: Feb 5, 2018 10:00 PM
Subject: Arrest at Lawyers Mall
To: "Ellington Churchill" <ellington.churchill@maryland.gov>, "Nelson Reichart -DGS-"
<nelson.reichart@maryland.gov>, "Rebecca Labs" <rebecca.labs@maryland.gov>, "George White"
<george.white@maryland.gov>, "Terry Custer" <terry.custer@maryland.gov>, "Todd May"
<todd.may@maryland.gov>, "Dennis Donaldson" <dennis.donaldson@maryland.gov>, "Brian Pope -DGS-"
<brian.pope@maryland.gov>, "Jeffrey Ferreira" <jeffrey.ferreira@maryland.gov>
Cc:




i




                                                                                      Exhibit DD



                                                                                          STATE_004190
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 123 of 188




    Colonel Michael Wilson
    Maryland Capitol Police
    Department of General Services
    301 W. Preston S., Room M-5
    Baltimore, Maryland 21201
    michael.wilson@maryland.gov
    410-767-4677 (office)

    Click Here to complete a three question
    customer experience survey.




                                                                      STATE_004191
             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 124 of 188
          From: "George White -State Police-" <george.white@maryland.gov>
             To: "Sonya Clark -State Police-" <sonya.clark@maryland.gov>
            Bcc: "robert.parham@maryland.gov" <robert.parham@maryland.gov>
        Subject: Fwd: Arrest at Lawyers Mall
           Date: Mon, 5 Feb 2018 22:39:37 -0500
   Attachments: changingMD.png




F/Sgt. George White #4853

Maryland State Police

Legislative Security Section

cell - 443-837-8329

---------- Forwarded message ----------
From: Michael Wilson -DGS- <michael.wilson@maryland.gov>
Date: Mon, Feb 5, 2018 at 9:59 PM
Subject: Arrest at Lawyers Mall
To: Ellington Churchill <ellington.churchill@maryland.gov>, Nelson Reichart -DGS-
<nelson.reichart@maryland.gov>, Rebecca Labs <rebecca.labs@maryland.gov>, George White
<george.white@maryland.gov>, Terry Custer <terry.custer@maryland.gov>, Todd May
<todd.may@maryland.gov>, Dennis Donaldson <dennis.donaldson@maryland.gov>, Brian Pope -DGS-
<brian.pope@maryland.gov>, Jeffrey Ferreira <jeffrey.ferreira@maryland.gov>




                                                                              Exhibit EE
                                                                                       STATE_004217
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 125 of 188




    Colonel Michael Wilson
    Maryland Capitol Police
    Department of General Services
    301 W. Preston S., Room M-5
    Baltimore, Maryland 21201
    michael.wilson@maryland.gov
    410-767-4677 (office)

    Click Here to complete a three question
    customer experience survey.




                                                                      STATE_004218
             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 126 of 188
          From: "Jeffrey B Ferreira -State Police-" <jeffrey.ferreira@maryland.gov>
             To: "David Lewis (State Police)" <david.lewis@maryland.gov>
         Subject: Fwd: Arrest at Lawyers Mall
           Date: Tue, 6 Feb 2018 08:37:39 -0500
    Attachments: changingMD.png



         Forwarded message
From: "Michael Wilson -DGS-" <michael.wilson@maryland.gov>
Date: Feb 5, 2018 10:00 PM
Subject: Arrest at Lawyers Mall
To: "Ellington Churchill" <ellington.churchill@maryland.gov>, "Nelson Reichart -DGS-"
<nelson.reichart@maryland.gov>, "Rebecca Labs" <rebecca.labs@maryland.gov>, "George White"
<george.white@maryland.gov>, "Terry Custer" <terry.custer@maryland.gov>, "Todd May"
<todd.may@maryland.gov>, "Dennis Donaldson" <dennis.donaldson@maryland.gov>, "Brian Pope -DGS-"
<brian.pope@maryland.gov>, "Jeffrey Ferreira" <jeffrey.ferreira@maryland.gov>
Cc:




i




                                                                                      Exhibit FF
                                                                                           STATE_004238
Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 127 of 188




    Colonel Michael Wilson
    Maryland Capitol Police
    Department of General Services
    301 W. Preston S., Room M-5
    Baltimore, Maryland 21201
    michael.wilson@maryland.gov
    410-767-4677 (office)

    Click Here to complete a three question
    customer experience survey.




                                                                      STATE_004239
                                      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 128 of 188
Amended
Privilege Log
Bates No.       Document     Date     To            From     Description                                        Privilege
                                                                                                                Asserted

STATE_000002 E-mail        2/6/2018 Warren Smith    cad.rms Case Report Information                             Personally
                                                    @maryla                                                     Identifiable
                                                    nd.gov                                                      Information -
                                                                                                                Date of Birth
STATE_000003 Attachment    2/6/2018                          Maryland Capitol Police Case Report                Personally
                                                                                                                Identifiable
                                                                                                                Information -
                                                                                                                Date of Birth
STATE_000006 E-mail        2/13/2018 Warren Smith   cad.rms Case Report Information                             Personally
                                                    @maryla                                                     Identifiable
                                                    nd.gov                                                      Information -
                                                                                                                Date of Birth
STATE_000007 Attachment 2/13/2018                            Maryland Capitol Police Case Report                Personally
                                                                                                                Identifiable
                                                                                                                Information -
                                                                                                                Date of Birth
STATE_000455 E-mail        2/7/2018 Michael Wilson Walter    Case Report Information                            Personally
                                                   Landon                                                       Identifiable
                                                                                                                Information -
                                                                                                                Date of Birth
STATE_000458 E-mail        2/6/2018 Michael Wilson Walter    Case Report Information                            Personally
STATE_000459                                       Landon                                                       Identifiable
                                                                                                                Information -
                                                                                                                Date of Birth
STATE_000461 E-mail        2/6/2018 Andre Davis     cad.rms Case Report Information                             Personally
                                                    @maryla                                                     Identifiable
                                                    nd.gov                                                      Information -
                                                                                                                Date of Birth
STATE_000462 Attachment    2/6/2018                          Maryland Capitol Police Case Report                Personally
                                                                                                                Identifiable
                                                                                                                Information -
                                                                                                                Date of Birth
STATE_000465 E-mail        2/13/2018 Andre Davis    cad.rms Case Report Information                             Personally
                                                    @maryla                                                     Identifiable
                                                    nd.gov                                                      Information -
                                                                                                                Date of Birth
STATE_000466 Attachment 2/13/2018                            Maryland Capitol Police Case Report                Personally
                                                                                                                Identifiable
                                                                                                   Exhibit GG   Information -
                                                                                                                Date of Birth
                                                                                    Page 1
                                      Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 129 of 188
Amended
Privilege Log
Bates No.       Document     Date     To              From     Description                                  Privilege
                                                                                                            Asserted

STATE_000468 E-mail        2/6/2018 Asia Alexander    cad.rms Case Report Information                       Personally
                                                      @maryla                                               Identifiable
                                                      nd.gov                                                Information -
                                                                                                            Date of Birth
STATE_000469 Attachment    2/6/2018                            Maryland Capitol Police Case Report          Personally
                                                                                                            Identifiable
                                                                                                            Information -
                                                                                                            Date of Birth
STATE_000472 E-mail        2/13/2018 Asia Alexander   cad.rms Case Report Information                       Personally
                                                      @maryla                                               Identifiable
                                                      nd.gov                                                Information -
                                                                                                            Date of Birth
STATE_000473 Attachment 2/13/2018                              Maryland Capitol Police Case Report          Personally
                                                                                                            Identifiable
                                                                                                            Information -
                                                                                                            Date of Birth
STATE_000475 E-mail        2/6/2018 Lawrence          cad.rms Case Report Information                       Personally
                                    Barnes            @maryla                                               Identifiable
                                                      nd.gov                                                Information -
                                                                                                            Date of Birth
STATE_000476 Attachment    2/6/2018                            Maryland Capitol Police Case Report          Personally
                                                                                                            Identifiable
                                                                                                            Information -
                                                                                                            Date of Birth
STATE_000479 E-mail        2/13/2018 Lawrence         cad.rms Case Report Information                       Personally
                                     Barnes           @maryla                                               Identifiable
                                                      nd.gov                                                Information -
                                                                                                            Date of Birth
STATE_000480 Attachment 2/13/2018                              Maryland Capitol Police Case Report          Personally
                                                                                                            Identifiable
                                                                                                            Information -
                                                                                                            Date of Birth
STATE_000529 E-mail        2/6/2018 Bryan Waser       cad.rms Case Report Information                       Personally
                                                      @maryla                                               Identifiable
                                                      nd.gov                                                Information -
                                                                                                            Date of Birth
STATE_000530 Attachment    2/6/2018                            Maryland Capitol Police Case Report          Personally
                                                                                                            Identifiable
                                                                                                            Information -
                                                                                                            Date of Birth
                                                                                      Page 2
                                       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 130 of 188
Amended
Privilege Log
Bates No.       Document     Date     To              From     Description                                   Privilege
                                                                                                             Asserted

STATE_000534 E-mail        2/13/2018 Bryan Waser      cad.rms Case Report Information                        Personally
                                                      @maryla                                                Identifiable
                                                      nd.gov                                                 Information -
                                                                                                             Date of Birth
STATE_000535 Attachment 2/13/2018                              Maryland Capitol Police Case Report           Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_000643 E-mail        2/6/2018 Eric Yealdhall    cad.rms Case Report Information                        Personally
                                                      @maryla                                                Identifiable
                                                      nd.gov                                                 Information -
                                                                                                             Date of Birth
STATE_000644 Attachment    2/6/2018                            Maryland Capitol Police Case Report           Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_000647 E-mail        2/13/2018 Eric Yealdhall   cad.rms Case Report Information                        Personally
                                                      @maryla                                                Identifiable
                                                      nd.gov                                                 Information -
                                                                                                             Date of Birth
STATE_000648 Attachment 2/13/2018                              Maryland Capitol Police Case Report           Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_000657 E-mail        2/6/2018 Matthew           cad.rms Case Report Information                        Personally
                                    Warehime          @maryla                                                Identifiable
                                                      nd.gov                                                 Information -
                                                                                                             Date of Birth
STATE_000658 Attachment    2/6/2018                            Maryland Capitol Police Case Report           Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_000661 E-mail        2/13/2018 Matthew          cad.rms Case Report Information                        Personally
                                     Warehime         @maryla                                                Identifiable
                                                      nd.gov                                                 Information -
                                                                                                             Date of Birth
STATE_000662 Attachment 2/13/2018                              Maryland Capitol Police Case Report           Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
                                                                                      Page 3
                                       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 131 of 188
Amended
Privilege Log
Bates No.       Document     Date     To              From      Description                                                                                                     Privilege
                                                                                                                                                                                Asserted

STATE_000678 E-mail        2/13/2018 Rebecca Labs     cad.rms Case Report Information                                                                                           Personally
                                                      @maryla                                                                                                                   Identifiable
                                                      nd.gov                                                                                                                    Information -
                                                                                                                                                                                Date of Birth
STATE_000679 Attachment 2/13/2018                               Maryland Capitol Police Case Report                                                                             Personally
                                                                                                                                                                                Identifiable
                                                                                                                                                                                Information -
                                                                                                                                                                                Date of Birth
STATE_000682 E-mail        2/10/2018 Terry Custer   Rebecca Communication regarding a response to press inquiry regarding the incident. The only email here is from             Executive/Del
STATE_000683                         cc:            Labs    Rebecca Labs to Terry Custer with a carbon copy to Michael Wilson, Nick Cavey, and Todd May. Each email in          iberative
                                     Michael Wilson         the chain has separately been produced.                                                                             Process
                                     Nick Cavey                                                                                                                                 Privilege
                                     Todd May               It begins with an email from Bryna Zumer to Terry Custer, Todd May, and Rebecca Labs (produced at
                                                            STATE_000665). It has no redactions.

                                                                The next email in the chain is from Terry Custer to Nick Cavey and Michael Wilson with a carbon copy to Todd
                                                                May and Rebecca Labs (produced at STATE_004683). Mr. Custer is consulting with a high-level employee of the
                                                                Maryland Capitol Police and the Director of Communications for the Department of General Services about the
                                                                media inquiry from Bryna Zumer. He carbon copies each high-level employee of the Maryland Capitol Police
                                                                who also received the email from Ms. Zumer. Mr. Custer discusses the media inquiry and response.

                                                                The next email in the chain is from Michael Wilson to Terry Custer with carbon copies to Nick Cavey, Todd
                                                                May, and Rebecca Labs (produced at STATE_004719). Chief Wilson recommends a response to the media
                                                                inquiry.

                                                                The next email in the chain is the final email before the one produced at this bates number. It is from Terry
                                                                Custer to Michael Wilson with carbon copies to Nick Cavey, Todd May, and Rebecca Labs (produced at
                                                                STATE_004562). Mr. Custer provides his input on the response and recommends how a final response should
                                                                be approved for this media inquiry.

                                                                The email being produced here is the next email in the chain (produced at STATE_000682). It is from Rebecca
                                                                Labs to Terry Custer with carbon copies to Michael Wilson, Nick Cavey, and Todd May. Ms. Labs provides
                                                                agreement with Mr. Custer's recommendation.
STATE_000693 E-mail        2/13/2018 Todd May         cad.rms Case Report Information                                                                                           Personally
                                                      @maryla                                                                                                                   Identifiable
                                                      nd.gov                                                                                                                    Information -
                                                                                                                                                                                Date of Birth



                                                                                        Page 4
                                       Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 132 of 188
Amended
Privilege Log
Bates No.       Document     Date     To            From     Description                                     Privilege
                                                                                                             Asserted

STATE_000694 Attachment 2/13/2018                            Maryland Capitol Police Case Report             Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_000698 E-mail        2/6/2018 Todd May        cad.rms Case Report Information                          Personally
                                                    @maryla                                                  Identifiable
                                                    nd.gov                                                   Information -
                                                                                                             Date of Birth
STATE_000699 Attachment    2/6/2018                          Maryland Capitol Police Case Report             Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_001197 E-mail        2/6/2018 Dennis          cad.rms Case Report Information                          Personally
                                    Donaldson       @maryla                                                  Identifiable
                                                    nd.gov                                                   Information -
                                                                                                             Date of Birth
STATE_001198 Attachment    2/6/2018                          Maryland Capitol Police Case Report             Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_001203 E-mail        2/13/2018 Dennis         cad.rms Case Report Information                          Personally
                                     Donaldson      @maryla                                                  Identifiable
                                                    nd.gov                                                   Information -
                                                                                                             Date of Birth
STATE_001204 Attachment 2/13/2018                            Maryland Capitol Police Case Report             Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_001212 E-mail        2/6/2018 Terry Custer    cad.rms Case Report Information                          Personally
                                                    @maryla                                                  Identifiable
                                                    nd.gov                                                   Information -
                                                                                                             Date of Birth
STATE_001213 Attachment    2/6/2018                          Maryland Capitol Police Case Report             Personally
                                                                                                             Identifiable
                                                                                                             Information -
                                                                                                             Date of Birth
STATE_001228 E-mail        2/13/2018 Terry Custer   cad.rms Case Report Information                          Personally
                                                    @maryla                                                  Identifiable
                                                    nd.gov                                                   Information -
                                                                                                             Date of Birth
                                                                                    Page 5
                                    Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 133 of 188
Amended
Privilege Log
Bates No.       Document   Date     To        From   Description                                          Privilege
                                                                                                          Asserted

STATE_001229 Attachment 2/13/2018                    Maryland Capitol Police Case Report                  Personally
                                                                                                          Identifiable
                                                                                                          Information -
                                                                                                          Date of Birth




                                                                            Page 6
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 134 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                     From               Description                                              Privilege
                                                                                                                                            Asserted
STATE_003732 -   E-mail      2/23/2018 Valerie Green            Michael Wilson     Communication with counsel about this lawsuit. It is a   Attorney-
003733                                 cc: Brian Pope                              communication between the defendants to this lawsuit and client
                                                                                   counsel for DGS about the lawsuit.                       privilege;
                                                                                                                                            work product

STATE_003734 -   E-mail      2/23/2018 Michael Wilson           Valerie Green      Communication with counsel about this lawsuit. The only         Attorney-
003735                                 cc: Brian Pope                              email here is from counsel for DGS to the defendants in this    client
                                                                                   lawsuit. It is a response to another email (STATE_003732),      privilege;
                                                                                   which is another communication about this lawsuit.              work product

STATE_003736 -   E-mail      2/5/2018    Ellington Churchill,   Michael Wilson     Communication to leadership regarding arrest by Sergeant        Executive/Del
003738                                   Nelson Reichart,                          Pope so they can respond to inquiries about the arrest. It      iberative
                                         Rebecca Labs, George                      discusses the nature of the incident, the date and time of      Process
                                         White, Terry Custer,                      the incident, the relevant chanrges, and a description of the   Privilege
                                         Todd May, Dennis                          incident that would be helpful in formulating a response.
                                         Donaldson, Brian
                                         Pope, Jeffrey Ferreira



STATE_003743 -   E-Mail      2/16/2018 Michael Wilson           Valerie Green      Communication with counsel about this lawsuit. The only         Attorney-
003744                                 cc: Ellington Churchill,                    email here is from counsel for DGS to Chief Wilson and it       client
                                       Nelson Reichart,                            carbon copies other high-ranking officials at MCP. It is a      privilege;
                                       Terry Custer, Brian                         response to another email (STATE_003829), which is              work product
                                       Pope                                        another communication about this lawsuit. That email is
                                                                                   from Michael Wilson to Ellington Churchill, Valerie Green,
                                                                                   and Nelson Reichart with carbon copies to Terry Custer and
                                                                                   Brian Pope.

STATE_003748     E-mail      2/6/2018    Nick Cavey               Valerie Green    Communication with counsel providing legal advice and           Attorney-
                                         cc: Ellington Churchill,                  recommending language for a response to an inquiry about        client
                                         Michael Wilson,                           the arrest. The prior two emails on the chain were produced     privilege;
                                         Matisia Jones                             without redaction at STATE_004406 and STATE_004164.             Work
                                                                                                                                                   Product;
                                                                                                                                                   Executive/Del
                                                                                                                                                   iberative
      Exhibit HH                                                          Page 1
                                                                                                                                                   Process
                                                                                                                                                   Privilege
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 135 of 188
Amended
Privilege Log
Bates No.        Document     Date         To            From             Description                                                Privilege
                                                                                                                                     Asserted
STATE_003751 -   E-Mail        2/23/2018 Matisia Jones   Valerie Green    Communication from counsel to staff about this lawsuit,    Work
003753                                                                    which includes some communications between counsel and Product;
                                                                          the client. The only email here is between counsel and her Attorney-
                                                                          staff about internal management of the lawsuit. It is a    client
                                                                          follow-up to another email (STATE_003754), which is also privilege
                                                                          about internal management of the lawsuit. That email
                                                                          (STATE_003754) also fowarded STATE_003829, which is an
                                                                          attorney-client communication, discussed below.

STATE_003754     E-Mail        2/23/2018 Matisia Jones   Valerie Green    Communication with counsel to staff about this lawsuit. The   Work
                                                                          only email here is between counsel and her staff about        Product;
                                                                          internal management of the lawsuit. It also forwards and      Attorney-
                                                                          email (STATE_003829), which is an attorney-client             client
                                                                          communication, discussed below.                               privilege
                                                                                                                                        (attachments
                                                                                                                                        to the email
                                                                                                                                        are produced
                                                                                                                                        at
                                                                                                                                        STATE_00375
                                                                                                                                        5 - 003821)
STATE_003824     Attachment    2/23/2018                                  Permit application for Moms Demand Action.                    Privacy -
                                                                                                                                        personally
                                                                                                                                        idenifiable
                                                                                                                                        information
                                                                                                                                        for a non-
                                                                                                                                        party.
                                                                                                                                        Personal
                                                                                                                                        address,
                                                                                                                                        phone
                                                                                                                                        number, and
                                                                                                                                        email
                                                                                                                                        address.




                                                                 Page 2
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 136 of 188
Amended
Privilege Log
Bates No.       Document     Date         To                   From               Description                                                  Privilege
                                                                                                                                               Asserted
STATE_003826    Attachment    2/23/2018                                           Permit application for Moms Demand Action.                   Privacy -
                                                                                                                                               personally
                                                                                                                                               idenifiable
                                                                                                                                               information
                                                                                                                                               for a non-
                                                                                                                                               party.
                                                                                                                                               Personal
                                                                                                                                               address,
                                                                                                                                               phone
                                                                                                                                               number, and
                                                                                                                                               email
                                                                                                                                               address.
STATE_003829    E-mail        2/16/2018 Ellington Churchill,    Michael Wilson    Communication with counsel and leadership about this         Attorney-
                                        Valerie Green, Nelson                     lawsuit. The only email here is from Chief Wilson to counsel client
                                        Eichart                                   and high-ranking officials at DGS. It carbon copies a high-  privilege and
                                        cc: Terry Custer, Brian                   ranking official at MCP and co-defendant to the lawsuit. It work product
                                        Pope                                      discusses this lawsuit.                                      (attachments
                                                                                                                                               to the email
                                                                                                                                               are produced
                                                                                                                                               at
                                                                                                                                               STATE_00383
                                                                                                                                               0 - 003896)

STATE_003897    E-mail        2/28/2018 Robert McFarland       Michael Wilson     Communication with counsel about this lawsuit. The only          Attorney-
                                                                                  email here is from Chief Wilson to counsel about this            client
                                                                                  lawsuit. It is in response to an email from counsel about this   privilege;
                                                                                  lawsuit (STATE_003898).                                          work product

STATE_003898    E-mail        2/28/2018 Michael Wilson         Robert McFarland   Communication with counsel about this lawsuit. The only          Attorney-
                                                                                  email here is from counsel to Chief Wilson about this            client
                                                                                  lawsuit.                                                         privilege;
                                                                                                                                                   work product




                                                                        Page 3
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 137 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                 From               Description                                                    Privilege
                                                                                                                                             Asserted
STATE_003899 -   E-mail      3/1/2018   Michael Wilson     Robert McFarland   Communication with counsel about this lawsuit. The only        Attorney-
003901                                                                        email here is from counsel to Chief Wilson about this          client
                                                                              lawsuit. It is in response to a forwarded email from Chief     privilege;
                                                                              Wilson to counsel (STATE_003908). The forwarded email is work product
                                                                              STATE_003829.
STATE_003902 -   E-mail      3/1/2018   Robert McFarland   Michael Wilson     Communication with counsel about this lawsuit. The only        Attorney-
003904                                                                        email here is from Chief Wilson to counsel about this          client
                                                                              lawsuit. It is in response to an email from counsel about this privilege;
                                                                              lawsuit (STATE_003899). It is in response to a forwarded       work product
                                                                              email from Chief Wilson to counsel (STATE_003908). The
                                                                              forwarded email is STATE_003829.

STATE_003905 -   E-mail      3/1/2018   Michael Wilson     Robert McFarland   Communication with counsel about this lawsuit. The only      Attorney-
003907                                                                        email here is from counsel to Chief Wilson about the         client
                                                                              lawsuit. It is in response to an email from Chief Wilson     privilege;
                                                                              (STATE_003902). That email was in response to an email       work product
                                                                              from counsel (STATE_003899). It is in response to a
                                                                              forwarded email from Chief Wilson to counsel
                                                                              (STATE_003908). The forwarded email is STATE_003829.

STATE_003908     E-mail      2/28/2018 Robert McFarland    Michael Wilson     Communication with counsel about this lawsuit. The only      Attorney-
                                                                              email here is from Chief Wilson to counsel, which is         client
                                                                              forwarding another email about this lawsuit                  privilege;
                                                                              (STATE_003829).                                              work product
                                                                                                                                           (attachments
                                                                                                                                           to the email
                                                                                                                                           are produced
                                                                                                                                           at
                                                                                                                                           STATE_00390
                                                                                                                                           9 - 003975)




                                                                   Page 4
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 138 of 188
Amended
Privilege Log
Bates No.       Document     Date         To                     From                  Description                                               Privilege
                                                                                                                                                 Asserted
STATE_003976    E-mail        2/28/2018 Robert McFarland         Michael Wilson        Communication with counsel about this lawsuit. The only   Attorney-
                                                                                       email here is from Chief Wilson to counsel, which is      client
                                                                                       forwarding another email about this lawsuit               privilege;
                                                                                       (STATE_003829).                                           work product
                                                                                                                                                 (attachments
                                                                                                                                                 to the email
                                                                                                                                                 are produced
                                                                                                                                                 at
                                                                                                                                                 STATE_00397
                                                                                                                                                 7 - 004043)

STATE_004068    Attachment    2/23/2018                                                Permit application for Moms Demand Action.                Privacy -
                                                                                                                                                 personally
                                                                                                                                                 idenifiable
                                                                                                                                                 information
                                                                                                                                                 for a non-
                                                                                                                                                 party.
                                                                                                                                                 Personal
                                                                                                                                                 address,
                                                                                                                                                 phone
                                                                                                                                                 number, and
                                                                                                                                                 email
                                                                                                                                                 address.
STATE_004071-   E-mail        2/6/2018    Tiffany Robinson       Ellington Churchill   Email that forwarded the MCP Case Report Information.     Personally
004072                                    cc: Nelson Reichart,                                                                                   identifiable
                                          Carly Hviding                                                                                          information -
                                                                                                                                                 Date of Birth

STATE_004073    Attachment    2/6/2018                                                 Maryland Capitol Police Case Report                       Personally
                                                                                                                                                 identifiable
                                                                                                                                                 information -
                                                                                                                                                 Date of Birth




                                                                          Page 5
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 139 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                 From               Description                                                 Privilege
                                                                                                                                            Asserted
STATE_004087,    E-mail        2/6/2018   l.h@maryland.gov   Douglass Mayer     Communication between executive staff regarding the         Executive/Del
004089                                                                          arrests. It forwards another email between executive staff iberative
                                                                                regarding the arrests (STATE_005098). STATE_004089 is the Process
                                                                                "Changing Maryland for the Better" logo that is imbedded in Privilege;
                                                                                the signature block, which was extracted from the email.    Work Product

STATE_004088     Attachment                                                     Document addressing the arrest by Sergeant Pope for the     Executive/Del
                                                                                purpose of preparing responses to inquiries about the       iberative
                                                                                arrest. It is an attachment to STATE_004087.                Process
                                                                                                                                            Privilege;
                                                                                                                                            Work Product

STATE_004090 -   E-mail        2/16/2018 Robert Scholz       Tiffany Robinson   Communication between executive staff regarding this        Executive/Del
004091                                                                          lawsuit. It was forwarded to executive staff by Secretary   iberative
                                                                                Churchill (STATE_004280). It includes communication with    Process
                                                                                counsel and leadership about this lawsuit (STATE_003829).   Privilege
                                                                                                                                            (attachments
                                                                                                                                            to the email
                                                                                                                                            are produced
                                                                                                                                            at
                                                                                                                                            STATE_00409
                                                                                                                                            2 - 004161)
STATE_004166     Attachment                                                     Document addressing the arrest by Sergeant Pope for the     Executive/Del
                                                                                purpose of preparing responses to inquiries about the       iberative
                                                                                arrest. It is an attachment to STATE_004164.                Process
                                                                                                                                            Privilege;
                                                                                                                                            Work Product

STATE_004168     Attachment                                                     Document addressing the arrest by Sergeant Pope for the     Executive/Del
                                                                                purpose of preparing responses to inquiries about the       iberative
                                                                                arrest. It is an attachment to STATE_004167.                Process
                                                                                                                                            Privilege;
                                                                                                                                            Work Product




                                                                     Page 6
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 140 of 188
Amended
Privilege Log
Bates No.        Document     Date        To              From              Description                                                 Privilege
                                                                                                                                        Asserted
STATE_004172     Attachment                                                 Document addressing the arrest by Sergeant Pope for the     Executive/Del
                                                                            purpose of preparing responses to inquiries about the       iberative
                                                                            arrest. It is an attachment to STATE_004171.                Process
                                                                                                                                        Privilege;
                                                                                                                                        Work Product

STATE_004174     E-mail        2/9/2018   Earl Phillips   Eric Neutzling    Communication between law enforcement agencies, who           Deliberative
                                                                            share a common interest, sharing confidential information     Process
                                                                            in advance of 2/12 demonstration.                             Privilege;
                                                                                                                                          Confidential
                                                                                                                                          Law
                                                                                                                                          Enforcement
                                                                                                                                          Sensitive
                                                                                                                                          Information
STATE_004175     Attachment                                                 Law enforcement sensitive officer information from            Deliberative
                                                                            Annapolis Police Department prepared for 2/12                 Process
                                                                            demonstration. It is an attachment to STATE_004174.           Privilege;
                                                                                                                                          Confidential
                                                                                                                                          Law
                                                                                                                                          Enforcement
                                                                                                                                          Sensitive
                                                                                                                                          Information
STATE_004177 -   E-mail        2/6/2018   George White    Sonya Clark       Communication to leadership regarding arrest by Sergeant Executive/Del
004178                                                                      Pope so they can respond to inquiries about the arrest. This iberative
                                                                            email is in response to STATE_004229, which is in response Process
                                                                            to STATE_003736. The original email on the chain              Privilege
                                                                            (STATE_003736) is the only email with redactions. It is a
                                                                            communication to leadership regarding arrest by Sergeant
                                                                            Pope so they can respond to inquiries about the arrest. It
                                                                            discusses the nature of the incident, the date and time of
                                                                            the incident, the relevant chanrges, and a description of the
                                                                            incident that would be helpful in formulating a response.




                                                                   Page 7
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 141 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                     From               Description                                                   Privilege
                                                                                                                                                  Asserted
STATE_004181 -   E-mail        2/5/2018   Sonya Clark          Geroge White         Communication to leadership regarding arrest by Sergeant Executive/Del
004182                                    bcc: Stephanie                            Pope so they can respond to inquiries about the arrest. It is iberative
                                          Bojnowski, Stephen J                      a duplicate of STATE_004229. The original email on the        Process
                                          Steward, Robert                           chain (STATE_003736) is the only email with redactions. It is Privilege
                                          Parham, Patrick                           a communication to leadership regarding arrest by Sergeant
                                          Murray, Alexandra                         Pope so they can respond to inquiries about the arrest. It
                                          Hughes                                    discusses the nature of the incident, the date and time of
                                                                                    the incident, the relevant chanrges, and a description of the
                                                                                    incident that would be helpful in formulating a response.


STATE_004185     E-mail        2/6/2018   Ellington Churchill,   Michael Wilson     Email that forwarded the MCP Case Report Information.          Personally
                                          Nelson Reichart                                                                                          identifiable
                                          cc: Pete Landon,                                                                                         information -
                                          George White                                                                                             Date of Birth

STATE_004186     Attachment                                                         Maryland Capitol Police Case Report                            Personally
                                                                                                                                                   identifiable
                                                                                                                                                   information -
                                                                                                                                                   Date of Birth

STATE_004190-    E-mail        2/6/2018   Jeremy E Shannon       Jeffrey Ferreira   Communication to leadership regarding arrest by Sergeant       Executive/Del
004191                                                                              Pope so they can respond to inquiries about the arrest. The    iberative
                                                                                    original email on the chain (STATE_003736) is the only email   Process
                                                                                    with redactions. It is a communication to leadership           Privilege
                                                                                    regarding arrest by Sergeant Pope so they can respond to
                                                                                    inquiries about the arrest. It discusses the nature of the
                                                                                    incident, the date and time of the incident, the relevant
                                                                                    chanrges, and a description of the incident that would be
                                                                                    helpful in formulating a response.




                                                                          Page 8
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 142 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                   From               Description                                                     Privilege
                                                                                                                                                Asserted
STATE_004195-    E-mail      2/6/2018   Michael Wilson       Jeffrey Ferreira   Responding to the communication to leadership regarding         Executive/Del
004196                                                                          arrest by Sergeant Pope so they can respond to inquiries        iberative
                                                                                about the arrest. The original email on the chain               Process
                                                                                (STATE_003736) is the only email with redactions. It is a       Privilege
                                                                                communication to leadership regarding arrest by Sergeant
                                                                                Pope so they can respond to inquiries about the arrest. It
                                                                                discusses the nature of the incident, the date and time of
                                                                                the incident, the relevant chanrges, and a description of the
                                                                                incident that would be helpful in formulating a response.


STATE_004198-    E-mail      2/6/2018   Jeffrey Ferreira     Jeremy Shannon     Communication to leadership regarding arrest by Sergeant        Executive/Del
004199                                                                          Pope so they can respond to inquiries about the arrest. The     iberative
                                                                                original email on the chain (STATE_003736) is the only email    Process
                                                                                with redactions. It is a communication to leadership            Privilege
                                                                                regarding arrest by Sergeant Pope so they can respond to
                                                                                inquiries about the arrest. It discusses the nature of the
                                                                                incident, the date and time of the incident, the relevant
                                                                                chanrges, and a description of the incident that would be
                                                                                helpful in formulating a response.

STATE_004217 -   E-mail      2/6/2018   Sonya Clark          George White       Communication to leadership regarding arrest by Sergeant        Executive/Del
004218                                  bcc: Robert Parham                      Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                                a duplicate of STATE_004229. The original email on the          Process
                                                                                chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                                a communication to leadership regarding arrest by Sergeant
                                                                                Pope so they can respond to inquiries about the arrest. It
                                                                                discusses the nature of the incident, the date and time of
                                                                                the incident, the relevant chanrges, and a description of the
                                                                                incident that would be helpful in formulating a response.




                                                                      Page 9
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 143 of 188
Amended
Privilege Log
Bates No.        Document   Date        To               From             Description                                                   Privilege
                                                                                                                                        Asserted
STATE_004220 -   E-mail      2/5/2018   Sonya Clark      Geroge White     Communication to leadership regarding arrest by Sergeant Executive/Del
004221                                                                    Pope so they can respond to inquiries about the arrest. It is iberative
                                                                          a duplicate of STATE_004229. The original email on the        Process
                                                                          chain (STATE_003736) is the only email with redactions. It is Privilege
                                                                          a communication to leadership regarding arrest by Sergeant
                                                                          Pope so they can respond to inquiries about the arrest. It
                                                                          discusses the nature of the incident, the date and time of
                                                                          the incident, the relevant chanrges, and a description of the
                                                                          incident that would be helpful in formulating a response.


STATE_004223 -   E-mail      2/6/2018   George White     Sonya Clark      Repsonding to communication to leadership regarding            Executive/Del
004224                                                                    arrest by Sergeant Pope so they can respond to inquiries       iberative
                                                                          about the arrest. It is a duplicate of STATE_004177. The       Process
                                                                          original email on the chain (STATE_003736) is the only email   Privilege
                                                                          with redactions. It is a communication to leadership
                                                                          regarding arrest by Sergeant Pope so they can respond to
                                                                          inquiries about the arrest. It discusses the nature of the
                                                                          incident, the date and time of the incident, the relevant
                                                                          chanrges, and a description of the incident that would be
                                                                          helpful in formulating a response.

STATE_004229-    E-mail      2/5/2018   Sonya Clark      George White     Communication to leadership regarding arrest by Sergeant       Executive/Del
004230                                  bcc: Stephanie                    Pope so they can respond to inquiries about the arrest. The    iberative
                                        Bojnowski                         original email on the chain (STATE_003736) is the only email   Process
                                                                          with redactions. It is a communication to leadership           Privilege
                                                                          regarding arrest by Sergeant Pope so they can respond to
                                                                          inquiries about the arrest. It discusses the nature of the
                                                                          incident, the date and time of the incident, the relevant
                                                                          chanrges, and a description of the incident that would be
                                                                          helpful in formulating a response.




                                                                Page 10
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 144 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                  From               Description                                                  Privilege
                                                                                                                                            Asserted
STATE_004232 -   E-mail      2/5/2018   Sonya Clark          George White      Communication to leadership regarding arrest by Sergeant Executive/Del
004233                                  bcc: Stephen Stewart                   Pope so they can respond to inquiries about the arrest. The iberative
                                                                               original email on the chain (STATE_003736) is the only email Process
                                                                               with redactions. It is a communication to leadership         Privilege
                                                                               regarding arrest by Sergeant Pope so they can respond to
                                                                               inquiries about the arrest. It discusses the nature of the
                                                                               incident, the date and time of the incident, the relevant
                                                                               chanrges, and a description of the incident that would be
                                                                               helpful in formulating a response.

STATE_004238-    E-mail      2/6/2018   David Lewis         Jeffrey Ferreira   Communication to leadership regarding arrest by Sergeant       Executive/Del
004239                                                                         Pope so they can respond to inquiries about the arrest. The    iberative
                                                                               original email on the chain (STATE_003736) is the only email   Process
                                                                               with redactions. It is a communication to leadership           Privilege
                                                                               regarding arrest by Sergeant Pope so they can respond to
                                                                               inquiries about the arrest. It discusses the nature of the
                                                                               incident, the date and time of the incident, the relevant
                                                                               chanrges, and a description of the incident that would be
                                                                               helpful in formulating a response.

STATE_004241-    E-mail      2/6/2018   David Lewis         Sonya Clark        Communication to leadership regarding arrest by Sergeant       Executive/Del
004242                                                                         Pope so they can respond to inquiries about the arrest. The    iberative
                                                                               original email on the chain (STATE_003736) is the only email   Process
                                                                               with redactions. It is a communication to leadership           Privilege
                                                                               regarding arrest by Sergeant Pope so they can respond to
                                                                               inquiries about the arrest. It discusses the nature of the
                                                                               incident, the date and time of the incident, the relevant
                                                                               chanrges, and a description of the incident that would be
                                                                               helpful in formulating a response.




                                                                    Page 11
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 145 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                    From              Description                                                  Privilege
                                                                                                                                             Asserted
STATE_004255-    E-mail      2/6/2018   Dennis Donaldson,     Todd May          Emails between MCP employees after receiving                 Executive/Del
004256                                  Rebecca Labs                            communication to leadership regarding arrest by Sergeant iberative
                                                                                Pope so they can respond to inquiries about the arrest. The Process
                                                                                original email on the chain (STATE_003736) is the only email Privilege
                                                                                with redactions. It is a communication to leadership
                                                                                regarding arrest by Sergeant Pope so they can respond to
                                                                                inquiries about the arrest. It discusses the nature of the
                                                                                incident, the date and time of the incident, the relevant
                                                                                chanrges, and a description of the incident that would be
                                                                                helpful in formulating a response.

STATE_004257 -   E-mail      2/5/2018   Ellington Churchill,   Michael Wilson   Communication to leadership regarding arrest by Sergeant        Executive/Del
004258                                  Nelson Reichart,                        Pope so they can respond to inquiries about the arrest. It is   iberative
                                        Rebecca Labs, George                    a duplicate of STATE_003736. The original email on the          Process
                                        White, Terry Custer,                    chain ( also at STATE_003736) is a communication to             Privilege
                                        Todd May, Dennis                        leadership regarding arrest by Sergeant Pope so they can
                                        Donaldson, Brian                        respond to inquiries about the arrest. It discusses the
                                        Pope, Jeffrey Ferreira                  nature of the incident, the date and time of the incident,
                                                                                the relevant chanrges, and a description of the incident that
                                                                                would be helpful in formulating a response.

STATE_004260-    E-mail      2/6/2018   Todd May             Rebecca Labs       Emails between MCP employees after receiving                    Executive/Del
004261                                  cc: Dennis Donaldson                    communication to leadership regarding arrest by Sergeant        iberative
                                                                                Pope so they can respond to inquiries about the arrest. The     Process
                                                                                original email on the chain (STATE_003736) is the only email    Privilege
                                                                                with redactions. It is a communication to leadership
                                                                                regarding arrest by Sergeant Pope so they can respond to
                                                                                inquiries about the arrest. It discusses the nature of the
                                                                                incident, the date and time of the incident, the relevant
                                                                                chanrges, and a description of the incident that would be
                                                                                helpful in formulating a response.




                                                                      Page 12
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 146 of 188
Amended
Privilege Log
Bates No.       Document   Date        To                    From               Description                                                  Privilege
                                                                                                                                             Asserted
STATE_004263-   E-mail      2/6/2018   Rebecca Labs          Dennis Donaldson   Emails between MCP employees after receiving                 Executive/Del
004264                                                                          communication to leadership regarding arrest by Sergeant iberative
                                                                                Pope so they can respond to inquiries about the arrest. The Process
                                                                                original email on the chain (STATE_003736) is the only email Privilege
                                                                                with redactions. It is a communication to leadership
                                                                                regarding arrest by Sergeant Pope so they can respond to
                                                                                inquiries about the arrest. It discusses the nature of the
                                                                                incident, the date and time of the incident, the relevant
                                                                                chanrges, and a description of the incident that would be
                                                                                helpful in formulating a response.

STATE_004269    E-mail      2/7/2018   Rebecca Labs          Todd May           Emails with MCP officers to deliberate about how to staff    Executive/Del
                                       Dennis Donaldson                         officers for rallies in Annapolis.                           iberative
                                       cc: Terry Custer                                                                                      Process
                                                                                                                                             Privilege
STATE_004271-   E-mail      2/6/2018   Dennis Donaldson      Rebecca Labs       Emails between MCP employees after receiving                 Executive/Del
004272                                                                          communication to leadership regarding arrest by Sergeant iberative
                                                                                Pope so they can respond to inquiries about the arrest. The Process
                                                                                original email on the chain (STATE_003736) is the only email Privilege
                                                                                with redactions. It is a communication to leadership
                                                                                regarding arrest by Sergeant Pope so they can respond to
                                                                                inquiries about the arrest. It discusses the nature of the
                                                                                incident, the date and time of the incident, the relevant
                                                                                chanrges, and a description of the incident that would be
                                                                                helpful in formulating a response.

STATE_004277-   E-mail      2/6/2018   Ellington Churchill   Nick Cavey         Communication regarding a response to press inquiry         Executive/Del
004278                                 cc: Michael Wilson                       regarding the incident. The only email here is from Nick    iberative
                                       Terry Custer                             Cavey to high-level MCP and DGS officials about two media   Process
                                       Nelson Reichart                          inquiries. It responds to a chain of emails about press     Privilege
                                                                                inquiries (STATE_004484, STATE_004488, STATE_4486,
                                                                                STATE_4889). The email STATE_004484 was redacted in
                                                                                error here, but can be found unredacted at STATE_004484.




                                                                    Page 13
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 147 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                From                  Description                                               Privilege
                                                                                                                                            Asserted
STATE_004280 -   E-mail        2/16/2018 Tiffany Robinson   Ellington Churchill   Communication between executive staff regarding this      Executive/Del
004281                                                                            lawsuit. It was forwarded to executive staff by Secretary iberative
                                                                                  Churchill (STATE_004280). It includes communication with Process
                                                                                  counsel and leadership about this lawsuit (STATE_003829). Privilege;
                                                                                                                                            Attorney-
                                                                                                                                            client
                                                                                                                                            privilege;
                                                                                                                                            work product
                                                                                                                                            (attachments
                                                                                                                                            to the email
                                                                                                                                            are produced
                                                                                                                                            at
                                                                                                                                            STATE_00428
                                                                                                                                            2 - 004347)

STATE_004348,    E-mail        2/9/2018   Nick Cavey        Ellington Churchill   Communications deliberating about the charges and         Executive/Del
004350                                                                            associated messaging. The email got broken into           iberative
                                                                                  STATE_004348 and STATE_004350, and its attachment is at   Process
                                                                                  STATE_004349. The email forwards a communication          Privilege
                                                                                  deliberating about the charges and associated messaging
                                                                                  (STATE_004537).
STATE_004349     Attachment                                                       Draft language related to the charges and associated      Executive/Del
                                                                                  messaging.                                                iberative
                                                                                                                                            Process
                                                                                                                                            Privilege
STATE_004352     E-mail        2/9/2018   Michael Wilson    Ellington Churchill   Communications deliberating about the charges and         Executive/Del
                                          cc: Nick Cavey                          associated messaging. It responds to a communication      iberative
                                                                                  deliberating about the charges and associated messaging   Process
                                                                                  (STATE_004537).                                           Privilege
STATE_004353     Attachment                                                       Draft language related to the charges and associated      Executive/Del
                                                                                  messaging.                                                iberative
                                                                                                                                            Process
                                                                                                                                            Privilege
STATE_004354     E-mail        2/9/2018   Michael Wilson    Ellington Churchill   Communications deliberating about the charges and         Executive/Del
                                                                                  associated messaging. It responds to a communication      iberative
                                                                                  deliberating about the charges and associated messaging   Process
                                                                                  (STATE_004537).                                           Privilege
                                                                    Page 14
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 148 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                    From                  Description                                           Privilege
                                                                                                                                          Asserted
STATE_004355 -   E-mail      2/9/2018   Ellington Churchill   Michael Wilson        Communications deliberating about the charges and     Executive/Del
004356                                                                              associated messaging. It responds to a chain of       iberative
                                                                                    communication deliberating about the charges and      Process
                                                                                    associated messaging (STATE_004352 and STATE_004537). Privilege

STATE_004357     E-mail      2/9/2018   Ellington Churchill   Nick Cavey            Communication regarding a media statement regarding the Executive/Del
                                        Michael Wilson                              charges and recommending draft language for                  iberative
                                                                                    consideration.                                               Process
                                                                                                                                                 Privilege
STATE_004358 -   E-mail      2/9/2018   Nick Cavey            Ellington Churchill   Communication regarding a media statement regarding the Executive/Del
004359                                  cc: Michael Wilson                          charges, and recommending draft language for                 iberative
                                                                                    consideration. It seeks input on the language                Process
                                                                                    recommended. It is in response to another email              Privilege
                                                                                    recommending language (STATE_004357).
STATE_004360 -   E-mail      2/9/2018   Michael Wilson        Ellington Churchill   Communications deliberating about the charges and            Executive/Del
004361                                  cc: Nick Cavey                              associated messaging. It responds to a chain of              iberative
                                                                                    communication deliberating about the charges and             Process
                                                                                    associated messaging (STATE_004362, STATE_4355,              Privilege
                                                                                    STATE_004352 and STATE_004537). This email provides
                                                                                    input on a draft statement.
STATE_004362-    E-mail      2/9/2018   Ellington Churchill   Michael Wilson        Communications deliberating about the charges and            Executive/Del
004363                                  cc: Nick Cavey                              associated messaging. It responds to a chain of              iberative
                                                                                    communication deliberating about the charges and             Process
                                                                                    associated messaging (STATE_4355, STATE_004352 and           Privilege
                                                                                    STATE_004537). This email provides a draft statement and (attachment
                                                                                    seeks input.                                                 to the email
                                                                                                                                                 is produced
                                                                                                                                                 at
                                                                                                                                                 STATE_00436
                                                                                                                                                 4)
STATE_004366-    E-mail      2/9/2018   Ellington Churchill   Michael Wilson        Communications deliberating about the charges and            Executive/Del
004368                                                                              associated messaging. It responds to a chain of              iberative
                                                                                    communication deliberating about the charges and             Process
                                                                                    associated messaging (STATE_004360, STATE_4362,              Privilege
                                                                                    STATE_4355, STATE_004352 and STATE_004537). This email
                                                                                    discusses the draft press release that is being deliberated.
                                                                      Page 15
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 149 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                    From                  Description                                                      Privilege
                                                                                                                                                     Asserted
STATE_004369-    E-mail      2/9/2018   Ellington Churchill   Michael Wilson        Communications deliberating about the charges and                Executive/Del
004371                                  cc: Nick Cavey                              associated messaging. It responds to a chain of                  iberative
                                                                                    communication deliberating about the charges and                 Process
                                                                                    associated messaging (STATE_004366, STATE_004360,                Privilege
                                                                                    STATE_4362, STATE_4355, STATE_004352 and
                                                                                    STATE_004537). This email provides thoughts on a draft
                                                                                    press release that is being deliberated.

STATE_004376 -   E-mail      2/6/2018   Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry              Executive/Del
004377                                                                              regarding the incident. The only email here is from Nick         iberative
                                                                                    Cavey to Ellington Churchill and it deliberates about a          Process
                                                                                    response to a press inquiry. It responds to another email        Privilege
                                                                                    discussing a media inquiry (STATE_004378).

STATE_004378     E-mail      2/6/2018   Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry              Executive/Del
                                                                                    regarding the incident. The only email here is from Nick         iberative
                                                                                    Cavey to Ellington Churchill and it discusses a media inquiry.   Process
                                                                                    The subject line is "Follow up Questions from Media"             Privilege

STATE_004379     E-mail      2/6/2018   Nick Cavey            Ellington Churchill   Communication regarding a response to press inquiry              Executive/Del
                                        Michael Wilson                              regarding the incident. The only email here is from Ellington    iberative
                                        Valerie Green                               Churchill to Nick Cavey, Chief Wilson, and counsel for DGS.      Process
                                                                                    It discusses legal advice from counsel and deliberates about     Privilege;
                                                                                    a media inquiry. It responds to another email discussing a       Attorney-
                                                                                    media inquiry (STATE_004378).                                    client
                                                                                                                                                     privilege;
                                                                                                                                                     work product

STATE_004380 -   E-mail      2/6/2018   Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry              Executive/Del
004381                                  cc: Michael Wilson                          regarding the incident. The only email here is from Nick         iberative
                                        Valerie Green                               Cavey to Ellington Churchill with carbon copies to Chief         Process
                                                                                    Wilson and counsel for DGS. It deliberates about content for     Privilege;
                                                                                    the response to the media inquiry. Other emails in the chain     Attorney-
                                                                                    discuss legal advice from counsel and deliberate about the       client
                                                                                    media inquiry (STATE_004379 and STATE_004378).                   privilege;
                                                                                                                                                     work product
                                                                      Page 16
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 150 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                    From                  Description                                                     Privilege
                                                                                                                                                      Asserted
STATE_004383     Attachment                                                           Document addressing the arrest by Sergeant Pope for the Executive/Del
                                                                                      purpose of preparing responses to inquiries about the           iberative
                                                                                      arrest. It is a duplicate of STATE_004166. This duplicate is an Process
                                                                                      attachment to STATE_004382.                                     Privilege;
                                                                                                                                                      Work Product

STATE_004384 -   E-mail        2/6/2018   Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry             Executive/Del
004385                                    cc: Michael Wilson                          regarding the incident. The only email here is from Nick        iberative
                                          Valerie Green                               Cavey to Ellington Churchill with carbon copies to Chief        Process
                                                                                      Wilson and counsel for DGS. It discusses additional media       Privilege;
                                                                                      inquiries for deliberation. Other emails in the chain discuss   Attorney-
                                                                                      legal advice from counsel and deliberate about the media        client
                                                                                      inquiry (STATE_004380, STATE_004379 and STATE_004378).          privilege;
                                                                                                                                                      work product

STATE_004386     E-mail        2/6/2018   Nick Cavey            Ellington Churchill   Communication regarding a response to press inquiry             Executive/Del
                                          cc: Michael Wilson                          regarding the incident. The only email here deliberates         iberative
                                                                                      about a response to a press inquiry. The only other redacted    Process
                                                                                      email on the chain immediately preceeds it and was              Privilege
                                                                                      separately produced at STATE_004474. It also discusses
                                                                                      media inquiries for deliberation.

STATE_004391-    E-mail        2/6/2018   Nick Cavey            Ellington Churchill   Communication regarding a response to press inquiry             Executive/Del
004393                                    Michael Wilson                              regarding the incident. The only email here is from Ellington   iberative
                                                                                      Churchill to Nick Cavey and Chief Wilson. It deliberates        Process
                                                                                      about a response to a press inquiry. The other emails on the    Privilege
                                                                                      chain also deliberate about a media inquiry (STATE_004376
                                                                                      and STATE_004378).
STATE_004394-    E-mail        2/6/2018   Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry             Executive/Del
004396                                    cc: Michael Wilson                          regarding the incident. The only email here is from Nick        iberative
                                                                                      Cavey to Ellington Churchill with a carbon copy to Chief        Process
                                                                                      Wilson. It deliberates about a response to a press inquiry.     Privilege
                                                                                      The other emails on the chain also deliberate about a media
                                                                                      inquiry (STATE_004391, STATE_004376, and
                                                                                      STATE_004378).


                                                                        Page 17
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 151 of 188
Amended
Privilege Log
Bates No.       Document     Date         To                     From              Description                                                    Privilege
                                                                                                                                                  Asserted
STATE_004397-   E-mail        2/6/2018    Ellington Churchill    Michael Wilson    Communication regarding a response to press inquiry            Executive/Del
004399                                    cc: Nick Cavey                           regarding the incident. The only email here is from Chief      iberative
                                                                                   Wilson to Ellington Churchill with a carbon copy to Nick       Process
                                                                                   Cavey. It deliberates about a response to a press inquiry.     Privilege
                                                                                   The other emails on the chain also deliberate about a media
                                                                                   inquiry (STATE_004391, STATE_004376, and
                                                                                   STATE_004378).
STATE_004400-   E-mail        2/6/2018    Ellington Churchill    Nick Cavey        Communication regarding a response to press inquiry            Executive/Del
004403                                    cc: Michael Wilson                       regarding the incident. The only email here is from Nick       iberative
                                                                                   Cavey to Ellington Churchill with a carbon copy to Chief       Process
                                                                                   Wilson. It deliberates about a response to a press inquiry.    Privilege
                                                                                   The other emails on the chain also deliberate about a media
                                                                                   inquiry (STATE_004394, STATE_004391, STATE_004376, and
                                                                                   STATE_004378).
STATE_004404-   E-mail        2/6/2018    Nick Cavey              Valerie Green    Communication regarding a response to press inquiry            Executive/Del
004405                                    cc: Ellington Churchill                  regarding the incident. The only email here is from counsel    iberative
                                          Michael Wilson                           for DGS to Nick Cavey with carbon copies to Ellington          Process
                                                                                   Churchill and Chief Wilson. It discusses the media inquiries   Privilege;
                                                                                   and other inquiries being deliberated. Other emails in the     Attorney-
                                                                                   chain discuss legal advice from counsel and deliberate         client
                                                                                   about the media inquiry (STATE_004380, STATE_004379            privilege;
                                                                                   and STATE_004378).                                             Work Product

STATE_004408    Attachment                                                         Document addressing the arrest by Sergeant Pope for the        Executive/Del
                                                                                   purpose of preparing responses to inquiries about the          iberative
                                                                                   arrest. It is an attachment to STATE_004406.                   Process
                                                                                                                                                  Privilege;
                                                                                                                                                  Work Product

STATE_004409    E-mail        2/13/2018 Ellington Churchill      Nick Cavey        Communication regarding a response to press inquiry            Executive/Del
                                        Michael Wilson                             regarding an unrelated protest. The email discusses how to     iberative
                                        Terry Custer                               respond to a media inquiry. It forwards a media inquiry        Process
                                        Nelson Reichart                            produced at STATE_004788.                                      Privilege; Non-
                                                                                                                                                  responsive in
                                                                                                                                                  this form


                                                                         Page 18
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 152 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                     From                  Description                                                   Privilege
                                                                                                                                                    Asserted
STATE_004410    E-mail        2/6/2018   Ellington Churchill    Nick Cavey            Communication regarding a media response regarding the        Executive/Del
                                         Michael Wilson                               incident. The subject of the email is "Updated response"      iberative
                                                                                      and it deliberates about the draft response to incoming       Process
                                                                                      inquiries.                                                    Privilege
STATE_004412-   E-mail        2/6/2018   Tiffany Robinson       Ellington Churchill   Email that forwarded the MCP Case Report Information.         Personally
004413                                   cc: Nelson Reichart,                                                                                       identifiable
                                         Carly Hviding                                                                                              information -
                                                                                                                                                    Date of Birth

STATE_004414    Attachment    2/6/2018                                                Maryland Capitol Police Case Report                           Personally
                                                                                                                                                    identifiable
                                                                                                                                                    information -
                                                                                                                                                    Date of Birth

STATE_004419    Attachment                                                            Document addressing the arrest by Sergeant Pope for the       Executive/Del
                                                                                      purpose of preparing responses to inquiries about the         iberative
                                                                                      arrest. It is an attachment to STATE_004418.                  Process
                                                                                                                                                    Privilege;
                                                                                                                                                    Work Product

STATE_004421    Attachment                                                            Document addressing the arrest by Sergeant Pope for the       Executive/Del
                                                                                      purpose of preparing responses to inquiries about the         iberative
                                                                                      arrest. It is an attachment to STATE_004420.                  Process
                                                                                                                                                    Privilege;
                                                                                                                                                    Work Product

STATE_04422     E-mail        2/6/2018   Nick Cavey             Ellington Churchill   Communication regarding a media response regarding the        Executive/Del
                                                                                      incident. The subject of the email is "Recommended            iberative
                                                                                      Response - please modify as you see fit" and it deliberates   Process
                                                                                      about the draft response to incoming inquiries.               Privilege




                                                                        Page 19
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 153 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                     From               Description                                                 Privilege
                                                                                                                                              Asserted
STATE_004424     E-mail      2/6/2018   Ellington Churchill    Nick Cavey         Communication regarding a media response regarding the      Executive/Del
                                                                                  incident. This email is not redacted, but it responds to    iberative
                                                                                  STATE_004422, which is a communication regarding a          Process
                                                                                  media response regarding the incident. The subject of the   Privilege
                                                                                  email is "Recommended Response - please modify as you
                                                                                  see fit" and it deliberates about the draft response to
                                                                                  incoming inquiries.
STATE_004425 -   E-mail      2/6/2018   Nick Cavey, Ellington Douglass Mayer      Communication regarding a response to press inquiry         Executive/Del
004426                                  Churchill                                 regarding the incident. This email and the others on the    iberative
                                        cc: Amelia Chasse,                        chain (produced at STATE_004893, STATE_004754, and          Process
                                        Shareese DeLeaver-                        STATE_004895) discuss a media request and a draft           Privilege
                                        Churchill                                 statement to respond to it.
STATE_004427 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey       Communication regarding a response to press inquiry         Executive/Del
004428                                  cc: Ellington Churchill,                  regarding the incident. This email and the others on the    iberative
                                        Amelia Chasse,                            chain (produced at STATE_004425, STATE_004893,              Process
                                        Shareese DeLeaver-                        STATE_004754, and STATE_004895) discuss a media request     Privilege
                                        Churchill                                 and deliberate about a draft statement to respond to it.

STATE_004429 -   E-mail      2/6/2018   Nick Cavey               Douglass Mayer   Communication regarding a response to press inquiry         Executive/Del
004431                                  cc: Ellington Churchill,                  regarding the incident. This email and the others on the    iberative
                                        Amelia Chasse,                            chain (produced at STATE_004427, STATE_004425,              Process
                                        Shareese DeLeaver-                        STATE_004893, STATE_004754, and STATE_004895) discuss       Privilege
                                        Churchill                                 a media request and deliberate about a draft statement to
                                                                                  respond to it.
STATE_004432 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey       Communication regarding a response to press inquiry         Executive/Del
004434                                  cc: Ellington Churchill,                  regarding the incident. This email and the others on the    iberative
                                        Amelia Chasse,                            chain (produced at STATE_004429, STATE_004427,              Process
                                        Shareese DeLeaver-                        STATE_004425, STATE_004893, STATE_004754, and               Privilege
                                        Churchill                                 STATE_004895) discuss a media request and deliberate
                                                                                  about a draft statement to respond to it.




                                                                        Page 20
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 154 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                     From                  Description                                                 Privilege
                                                                                                                                                 Asserted
STATE_004435 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey          Communication regarding a response to press inquiry         Executive/Del
004437                                  cc: Ellington Churchill,                     regarding the incident. This email and the others on the    iberative
                                        Amelia Chasse,                               chain (produced at STATE_004429, STATE_004427,              Process
                                        Shareese DeLeaver-                           STATE_004425, STATE_004893, STATE_004754, and               Privilege
                                        Churchill                                    STATE_004895) discuss a media request and deliberate
                                                                                     about a draft statement to respond to it.

STATE_004438 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey          Communication regarding a response to press inquiry         Executive/Del
004440                                  cc: Ellington Churchill,                     regarding the incident. This email and the others on the    iberative
                                        Amelia Chasse,                               chain (produced at STATE_004432, STATE_004429,              Process
                                        Shareese DeLeaver-                           STATE_004427, STATE_004425, STATE_004893,                   Privilege
                                        Churchill                                    STATE_004754, and STATE_004895) discuss a media request
                                                                                     and deliberate about a draft statement to respond to it.

STATE_004441 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey          Communication regarding a response to press inquiry         Executive/Del
004444                                  cc: Ellington Churchill,                     regarding the incident. This email and the others on the    iberative
                                        Ameila Chasse,                               chain (produced at STATE_004438, STATE_004432,              Process
                                        Shareese DeLeaver-                           STATE_004429, STATE_004427, STATE_004425,                   Privilege
                                        Churchill                                    STATE_004893, STATE_004754, and STATE_004895) discuss
                                                                                     a media request and deliberate about a draft statement to
                                                                                     respond to it.
STATE_004445 -   E-mail      2/6/2018   Nick Cavey               Douglass Mayer      Communication regarding a response to press inquiry         Executive/Del
004448                                  cc: Ellington Churchill,                     regarding the incident. This email and the others on the    iberative
                                        Ameila Chasse,                               chain (produced at STATE_004441, STATE_004438,              Process
                                        Shareese DeLeaver-                           STATE_004432, STATE_004429, STATE_004427,                   Privilege
                                        Churchill                                    STATE_004425, STATE_004893, STATE_004754, and
                                                                                     STATE_004895) discuss a media request and deliberate
                                                                                     about a draft statement to respond to it.

STATE_004449 -   E-mail      2/6/2018   Nick Cavey             Ellington Churchill   Communication regarding a response to press inquiry         Executive/Del
004451                                                                               regarding the incident. This email and the others on the    iberative
                                                                                     chain (produced at STATE_004427, STATE_004425,              Process
                                                                                     STATE_004893, STATE_004754, and STATE_004895) discuss       Privilege
                                                                                     a media request and deliberate about a draft statement to
                                                                                     respond to it.


                                                                        Page 21
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 155 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                     From                  Description                                                  Privilege
                                                                                                                                                  Asserted
STATE_004452 -   E-mail      2/6/2018   Michael Wilson         Ellington Churchill   Communication regarding a response to press inquiry          Executive/Del
004454                                                                               regarding the incident. This email forwards the deliberation iberative
                                                                                     about a statement to Secretary Churchill and the others on Process
                                                                                     the chain (produced at STATE_004449, STATE_004427,           Privilege
                                                                                     STATE_004425, STATE_004893, STATE_004754, and
                                                                                     STATE_004895) discuss a media request and deliberate
                                                                                     about a draft statement to respond to it.

STATE_004455 -   E-mail      2/6/2018   Douglass Mayer          Nick Cavey           Communication regarding a response to press inquiry         Executive/Del
004459                                  cc: Ellington Churchill                      regarding the incident. This email and the others on the    iberative
                                        Ameila Chasse                                chain (produced at STATE_004445, STATE_004441,              Process
                                        Shareese DeLeaver-                           STATE_004438, STATE_004432, STATE_004429,                   Privilege
                                        Churchill                                    STATE_004427, STATE_004425, STATE_004893,
                                                                                     STATE_004754, and STATE_004895) discuss a media request
                                                                                     and deliberate about a draft statement to respond to it.

STATE_004460 -   E-mail      2/6/2018   Nick Cavey               Douglass Mayer      Communication regarding a response to press inquiry         Executive/Del
004464                                  cc: Ellington Churchill,                     regarding the incident. This email and the others on the    iberative
                                        Ameila Chasse,                               chain (produced at STATE_004455, STATE_004445,              Process
                                        Shareese DeLeaver-                           STATE_004441, STATE_004438, STATE_004432,                   Privilege
                                        Churchill                                    STATE_004429, STATE_004427, STATE_004425,
                                                                                     STATE_004893, STATE_004754, and STATE_004895) discuss
                                                                                     a media request and deliberate about a draft statement to
                                                                                     respond to it.
STATE_004466 -   E-mail      2/6/2018   Douglass Mayer           Nick Cavey          Communication regarding a response to press inquiry         Executive/Del
004467                                  cc: Ellington Churchill,                     regarding the incident. This email is not redacted and      iberative
                                        Ameila Chasse,                               identifies all the persons who received responses. The      Process
                                        Shareese DeLeaver-                           emails on the chain (produced at STATE_004460,              Privilege
                                        Churchill                                    STATE_004455, STATE_004445, STATE_004441,
                                                                                     STATE_004438, STATE_004432, STATE_004429,
                                                                                     STATE_004427, STATE_004425, STATE_004893,
                                                                                     STATE_004754, and STATE_004895) discuss a media request
                                                                                     and deliberate about a draft statement to respond to it.




                                                                        Page 22
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 156 of 188
Amended
Privilege Log
Bates No.       Document   Date         To                     From                 Description                                                     Privilege
                                                                                                                                                    Asserted
STATE_004471    E-mail      2/6/2018    Ellington Churchill,   Nick Cavey           Communication regarding a response to press inquiry             Executive/Del
                                        Michael Wilson                              regarding the incident.                                         iberative
                                                                                                                                                    Process
                                                                                                                                                    Privilege
STATE_004474    E-mail      2/6/2018    Ellington Churchill,   Nick Cavey           Communication regarding a response to press inquiry             Executive/Del
                                        Michael Wilson                              regarding the incident.                                         iberative
                                                                                                                                                    Process
                                                                                                                                                    Privilege
STATE_004477    E-mail      2/8/2018    Michael Wilson          Valerie Green       Communication with counsel regarding the status of the          Attorney-
                                        cc: Ellington Churchill                     charges.                                                        client
                                                                                                                                                    privilege;
                                                                                                                                                    Work Product

STATE_004484    E-mail      2/6/2018    Michael Wilson        Ellington Churchill   Communication regarding a response to press inquiry             Executive/Del
                                        cc: Nick Cavey, Terry                       regarding the incident. The only email here is unredacted. It   iberative
                                        Custer, Nelson                              responds to a chain of emails about press inquiries             Process
                                        Reichart                                    (STATE_004488, STATE_004486, STATE_004889).                     Privilege

STATE_004486    E-mail      2/5/2018    Ellington Churchill,    Nick Cavey          Communication regarding a response to press inquiry             Executive/Del
                                        Michael Wilson, Terry                       regarding the incident. It responds to an email about press     iberative
                                        Custer, Nelson                              inquiries (STATE_004488, STATE_004486, STATE_004889).           Process
                                        Reichart                                                                                                    Privilege
STATE_004488    E-mail      2/6/2018    Nick Cavey              Michael Wilson      Communication regarding a response to press inquiry             Executive/Del
                                        cc: Ellington Churchill                     regarding the incident. It responds to an email regarding a     iberative
                                        Terry Custer                                response to a press inquiry regarding the incident              Process
                                        Nelson Reichart                             (STATE_004486), which responds to a press inquiry               Privilege
                                                                                    (STATE_004889).
STATE_004490    E-mail      2/14/2018 Ellington Churchill      Michael Wilson       Communication regarding a response to press inquiry             Executive/Del
                                      cc: Nick Cavey,                               regarding the incident. This email and the others on the        iberative
                                      Nelson Reichart,                              chain (produced at STATE_004492 and STATE_004276)               Process
                                      Valerie Green                                 discuss a media request and deliberate about a draft            Privilege
                                                                                    statement to respond to it. The original press inquiry was
                                                                                    produced at STATE_004780.




                                                                       Page 23
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 157 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                    From                  Description                                                    Privilege
                                                                                                                                                    Asserted
STATE_004492     E-mail      2/14/2018 Nick Cavey              Ellington Churchill   Communication regarding a response to press inquiry            Executive/Del
                                       cc: Nelson Reichart,                          regarding the incident. This email responds to another         iberative
                                       Michael Wilson,                               email (STATE_004276) that discusses a media request and        Process
                                       Valerie Green                                 deliberates about a draft statement to respond to it. The      Privilege
                                                                                     original press inquiry was produced at STATE_004780.

STATE_004494     E-mail      2/14/2018 Nick Cavey              Ellington Churchill   Communication regarding a response to press inquiry            Executive/Del
                                       cc: Michael Wilson,                           regarding the lawsuit. The only email here is from Ellington   iberative
                                       Nelson Reichart                               Churchill to Nick Cavey and it discusses a media inquiry. It   Process
                                                                                     responds to another email discussing the same matter           Privilege
                                                                                     (STATE_4500). The subject line is "Re: MEDIA INQUIRY -
                                                                                     Lawsuit on DGS"
STATE_004495     E-mail      2/14/2018 Michael Wilson           Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
                                       cc: Ellington Churchill,                      regarding the incident. This email and the others on the       iberative
                                       Nelson Reichart,                              chain (produced at STATE_004490, STATE_004492, and             Process
                                       Valerie Green                                 STATE_004276) discuss a media request and deliberate           Privilege;
                                                                                     about a draft statement to respond to it. The original press   Attorney-
                                                                                     inquiry was produced at STATE_004780.                          client
                                                                                                                                                    privilege;
                                                                                                                                                    Work Product

STATE_004497 -   E-mail      2/14/2018 Nick Cavey              Ellington Churchill   Communication regarding a response to press inquiry            Executive/Del
004498                                 cc: Michael Wilson,                           regarding the incident. This email and the others on the       iberative
                                       Nelson Reichart,                              chain (produced at STATE_004495, STATE_004490,                 Process
                                       Valerie Green                                 STATE_004492, and STATE_004276) discuss a media request        Privilege;
                                                                                     and deliberate about a draft statement to respond to it. The   Attorney-
                                                                                     original press inquiry was produced at STATE_004780.           client
                                                                                                                                                    privilege;
                                                                                                                                                    Work Product

STATE_004500     E-mail      2/15/2018 Ellington Churchill,    Nick Cavey            Communication regarding a response to press inquiry         Executive/Del
                                       Michael Wilson,                               regarding the lawsuit. The subject line is "MEDIA INQUIRY - iberative
                                       Nelson Reichart                               Lawsuit on DGS"                                             Process
                                                                                                                                                 Privilege



                                                                       Page 24
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 158 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                  From                 Description                                                  Privilege
                                                                                                                                               Asserted
STATE_004502 -   E-mail      2/14/2018 Ellington Churchill   Nick Cavey           Communication regarding a response to press inquiry          Executive/Del
004503                                 cc: Michael Wilson,                        regarding the lawsuit. The only email here is produced       iberative
                                       Nelson Reichart,                           unredacted. The chain of emails that it responds to are      Process
                                       Valerie Green                              communications regarding a response to a press inquiry       Privilege;
                                                                                  regarding the incident. This emails on the chain (produced Attorney-
                                                                                  at STATE_004497, STATE_004495, STATE_004490,                 client
                                                                                  STATE_004492, and STATE_004276) discuss a media request privilege;
                                                                                  and deliberate about a draft statement to respond to it. The Work Product
                                                                                  original press inquiry was produced at STATE_004780.


STATE_004508 -   E-mail      2/15/2018 Ellington Churchill   Shareese DeLeaver-   Communication regarding a response to press inquiry            Executive/Del
004510                                                       Churchill            regarding the lawsuit. This email and others on the chain      iberative
                                                                                  (STATE_004805, STATE_004803, STATE_004799,                     Process
                                                                                  STATE_004798, and STATE_004830) all discuss draft              Privilege
                                                                                  language for a response to a press inquiry. The subject line
                                                                                  is "Fwd: Media Inquiry - Hulberts file Lawsuit"




                                                                    Page 25
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 159 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                    From               Description                                                 Privilege
                                                                                                                                              Asserted
STATE_004511     E-mail      2/16/2018 Ellington Churchill     Tiffany Robinson   Communication about the lawsuit and an unrelated matter For the
                                                                                  regarding fundraising. It includes communication with       communicati
                                                                                  executive staff regarding this lawsuit. It was forwarded to ons about the
                                                                                  executive staff by Secretary Churchill (STATE_004280). It   lawsuit:
                                                                                  includes communication with counsel and leadership about attorney-
                                                                                  this lawsuit (STATE_003829).                                client
                                                                                                                                              privilege and
                                                                                                                                              work
                                                                                                                                              product. For
                                                                                                                                              the
                                                                                                                                              communicati
                                                                                                                                              ons about
                                                                                                                                              fundraising:
                                                                                                                                              non-
                                                                                                                                              responsive
                                                                                                                                              and
                                                                                                                                              executive/del
                                                                                                                                              iberative
                                                                                                                                              process
                                                                                                                                              privilege.
STATE_004512-    E-mail      2/13/2018 Michael Wilson          Nick Cavey         Communication regarding a response to press inquiry         Executive/Del
004513                                 cc: Ellington Churchill                    regarding a different protest. In deliberating about the    iberative
                                       Terry Custer                               response, one of the emails mentions a Patriot Picket rally Process
                                       Nelson Reichart                            that occurred on the same night (STATE_004542). The         Privilege;
                                                                                  emails in the chain were produced at STATE_004521,          mostly non-
                                                                                  STATE_004519, STATE_004542, STATE_004409, and               responsive
                                                                                  STATE_004788.
STATE_004515 -   E-mail      2/13/2018 Michael Wilson           Nick Cavey        Communication regarding a response to press inquiry         Executive/Del
004518                                 cc: Ellington Churchill,                   regarding a different protest. In deliberating about the    iberative
                                       Terry Custer, Nelson                       response, one of the emails mentions a Patriot Picket rally Process
                                       Reichart                                   that occurred on the same night (STATE_004542). The         Privilege;
                                                                                  emails in the chain were produced at STATE_004512,          mostly non-
                                                                                  STATE_004521, STATE_004519, STATE_004542,                   responsive
                                                                                  STATE_004409, and STATE_004788.



                                                                       Page 26
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 160 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                    From                  Description                                                   Privilege
                                                                                                                                                   Asserted
STATE_004519 -   E-mail      2/13/2018 Michael Wilson           Nick Cavey           Communication regarding a response to press inquiry           Executive/Del
004520                                 cc: Ellington Churchill,                      regarding a different protest. In deliberating about the      iberative
                                       Terry Custer, Nelson                          response, one of the emails mentions a Patriot Picket rally   Process
                                       Reichart                                      that occurred on the same night (STATE_004542). The           Privilege;
                                                                                     emails in the chain were produced at STATE_004542,            mostly non-
                                                                                     STATE_004409, and STATE_004788.                               responsive

STATE_004521 -   E-mail      2/13/2018 Michael Wilson           Nick Cavey           Communication regarding a response to press inquiry           Executive/Del
004523                                 cc: Ellington Churchill,                      regarding a different protest. In deliberating about the      iberative
                                       Terry Custer, Nelson                          response, one of the emails mentions a Patriot Picket rally   Process
                                       Reichart                                      that occurred on the same night (STATE_004542). The           Privilege;
                                                                                     emails in the chain were produced at STATE_004519,            mostly non-
                                                                                     STATE_004542, STATE_004409, and STATE_004788.                 responsive

STATE_004524 -   E-mail      2/13/2018 Nick Cavey              Ellington Churchill   Communication regarding a response to press inquiry           Executive/Del
004527                                                                               regarding a different protest. In deliberating about the      iberative
                                                                                     response, one of the emails mentions a Patriot Picket rally   Process
                                                                                     that occurred on the same night (STATE_004542). The           Privilege;
                                                                                     emails in the chain were produced at STATE_004515,            mostly non-
                                                                                     STATE_004512, STATE_004521, STATE_004519,                     responsive
                                                                                     STATE_004542, STATE_004409, and STATE_004788.

STATE_004528 -   E-mail      2/13/2018 Nick Cavey              Nelson Reichart       Communication regarding a response to press inquiry           Executive/Del
004531                                 cc: Michael Wilson,                           regarding a different protest. In deliberating about the      iberative
                                       Ellington Churchill,                          response, one of the emails mentions a Patriot Picket rally   Process
                                       Terry Custer                                  that occurred on the same night (STATE_004542). The           Privilege;
                                                                                     emails in the chain were produced at STATE_004512,            mostly non-
                                                                                     STATE_004521, STATE_004519, STATE_004542,                     responsive
                                                                                     STATE_004409, and STATE_004788.




                                                                       Page 27
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 161 of 188
Amended
Privilege Log
Bates No.        Document     Date         To                    From                  Description                                                   Privilege
                                                                                                                                                     Asserted
STATE_004532 -   E-mail        2/13/2018 Nelson Reichart         Nick Cavey            Communication regarding a response to press inquiry           Executive/Del
004535                                   cc: Michael Wilson,                           regarding a different protest. In deliberating about the      iberative
                                         Ellington Churchill,                          response, one of the emails mentions a Patriot Picket rally   Process
                                         Terry Custer                                  that occurred on the same night (STATE_004542). The           Privilege;
                                                                                       emails in the chain were produced at STATE_004528,            mostly non-
                                                                                       STATE_004512, STATE_004521, STATE_004519,                     responsive
                                                                                       STATE_004542, STATE_004409, and STATE_004788.

STATE_004537,    E-mail        2/9/2018    Ellington Churchill   Michael Wilson        Communications deliberating about the charges and            Executive/Del
004539                                                                                 associated messaging. The email got broken into              iberative
                                                                                       STATE_004537 and STATE_004539, and its attachment is at      Process
                                                                                       STATE_004538.                                                Privilege
STATE_004538     Attachment                                                            Draft language related to the charges and associated         Executive/Del
                                                                                       messaging.                                                   iberative
                                                                                                                                                    Process
                                                                                                                                                    Privilege
STATE_004542     E-mail        2/13/2018 Nick Cavey               Michael Wilson       Communication regarding a response to press inquiry          Executive/Del
                                         cc: Ellington Churchill,                      regarding a different protest. In deliberating about the     iberative
                                         Terry Custer, Nelson                          response, this email mentions a Patriot Picket rally that    Process
                                         Reichart                                      occurred on the same night (STATE_004542). The emails in Privilege;
                                                                                       the chain were produced at STATE_004409 and                  mostly non-
                                                                                       STATE_004788.                                                responsive
STATE_004550     E-mail        2/9/2018    Valerie Green         Ellington Churchill   Communication with counsel about the incident. The email Attorney-
                                           cc: Michael Wilson                          is from Ellington Churchill to counsel for DGS with a carbon client
                                                                                       copy to Chief Wilson. It responds to another email with      privilege;
                                                                                       counsel about the incident.                                  work product
                                                                                                                                                    (attachment
                                                                                                                                                    to the email
                                                                                                                                                    is produced
                                                                                                                                                    at
                                                                                                                                                    STATE_00455
                                                                                                                                                    1)




                                                                         Page 28
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 162 of 188
Amended
Privilege Log
Bates No.        Document   Date         To                   From                  Description                                                     Privilege
                                                                                                                                                    Asserted
STATE_004552 -   E-mail      2/13/2018 Nick Cavey             Nelson Reichart       Communication regarding a response to press inquiry             Executive/Del
004553                                 cc: Michael Wilson,                          regarding a different protest. In deliberating about the        iberative
                                       Ellington Churchill,                         response, one of the emails mentions a Patriot Picket rally     Process
                                       Terry Custer                                 that occurred on the same night (STATE_004542). The             Privilege;
                                                                                    emails in the chain were produced at STATE_004519,              mostly non-
                                                                                    STATE_004542, STATE_004409, and STATE_004788.                   responsive

STATE_004555     E-mail      2/9/2018    Nick Cavey           Ellington Churchill   Communication deliberating about a press                        Executive/Del
                                                                                    release/statement concerning the charges. The only email is     iberative
                                                                                    from Ellington Churchill to Nick Cavey. The subject is          Process
                                                                                    "Statement Recommendation"                                      Privilege
STATE_004556-    E-mail      2/13/2018 Nick Cavey             Nelson Reichart       Communication regarding a response to press inquiry             Executive/Del
004557                                 cc: Michael Wilson,                          regarding a different protest. In deliberating about the        iberative
                                       Ellington Churchill,                         response, one of the emails mentions a Patriot Picket rally     Process
                                       Terry Custer                                 that occurred on the same night (STATE_004542). The             Privilege;
                                                                                    emails in the chain were produced at STATE_004521,              mostly non-
                                                                                    STATE_004519, STATE_004542, STATE_004409, and                   responsive
                                                                                    STATE_004788.
STATE_004562-    E-mail      2/10/2018 Michael Wilson         Terry Custer          Communication regarding a response to press inquiry             Executive/Del
004563                                 cc: Nick Cavey, Todd                         regarding the incident. The redacted emails on the chain        iberative
                                       May, Rebecca Labs                            were detailed in the privilege log entry for STATE_00682 -      Process
                                                                                    STATE_000683. The other emails on the chain deliberate          Privilege
                                                                                    about a response to a press inquiry (STATE_004719, and
                                                                                    STATE_4683). The original press inquiry was produced at
                                                                                    STATE_000665.
STATE_004564-    E-mail      2/5/2018    Michael Wilson       Rebecca Labs          Responding to the communication to leadership regarding         Executive/Del
004565                                                                              arrest by Sergeant Pope so they can respond to inquiries        iberative
                                                                                    about the arrest. The original email on the chain               Process
                                                                                    (STATE_003736) is the only email with redactions. It is a       Privilege
                                                                                    communication to leadership regarding arrest by Sergeant
                                                                                    Pope so they can respond to inquiries about the arrest. It
                                                                                    discusses the nature of the incident, the date and time of
                                                                                    the incident, the relevant chanrges, and a description of the
                                                                                    incident that would be helpful in formulating a response.



                                                                      Page 29
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 163 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                 From              Description                                                     Privilege
                                                                                                                                             Asserted
STATE_004566     E-mail      2/8/2018   Michael Wilson     Terry Custer      Communications deliberating about the charges and               Executive/Del
                                                                             associated messaging. This email is not redacted, but an        iberative
                                                                             email on the chain is (STATE_004678). It deliberates about      Process
                                                                             the charges and associated messaging.                           Privilege

STATE_004567     E-mail      2/8/2018   Terry Custer       Michael Wilson    Communications deliberating about the charges and               Executive/Del
                                                                             associated messaging. This email is not redacted, but an        iberative
                                                                             email on the chain is (STATE_004678). It deliberates about      Process
                                                                             the charges and associated messaging.                           Privilege

STATE_004569 -   E-mail      2/23/2018 Valerie Green       Michael Wilson    Communication with counsel about this lawsuit. The only         Attorney-
004570                                                                       email here is from Chief Wilson to counsel for DGS. The         client
                                                                             emails in the chain (STATE_003734 and STATE_003732) are         privilege;
                                                                             also communications about this lawsuit with counsel.            work product

STATE_004571 -   E-mail      3/1/2018   Robert McFarland   Michael Wilson    Communication with counsel about this lawsuit. It is a          Attorney-
004572                                                                       duplicate of STATE_003902. The only email here is from          client
                                                                             Chief Wilson to counsel about this lawsuit. It is in response   privilege;
                                                                             to an email from counsel about this lawsuit                     work product
                                                                             (STATE_003899). It is in response to a forwarded email from
                                                                             Chief Wilson to counsel (STATE_003908). The forwarded
                                                                             email is STATE_003829.

STATE_004573     E-mail      2/28/2018 Robert McFarland    Michael Wilson    Communication with counsel about this lawsuit. It is a          Attorney-
                                                                             duplicate of STATE_003897. The only email here is from          client
                                                                             Chief Wilson to counsel about this lawsuit. It is in response   privilege;
                                                                             to an email from counsel about this lawsuit                     work product
                                                                             (STATE_003898).




                                                                   Page 30
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 164 of 188
Amended
Privilege Log
Bates No.       Document   Date        To                   From                  Description                                                Privilege
                                                                                                                                             Asserted
STATE_004574    E-mail      2/28/2018 Robert McFarland      Michael Wilson        Communication with counsel about this lawsuit. It is a     Attorney-
                                                                                  duplicate of STATE_003908. The only email here is from     client
                                                                                  Chief Wilson to counsel, which is forwarding another email privilege;
                                                                                  about this lawsuit (STATE_003829).                         work product
                                                                                                                                             (attachments
                                                                                                                                             to the email
                                                                                                                                             produced at
                                                                                                                                             STATE_00457
                                                                                                                                             5 - 004640)


STATE_004641    E-mail      2/6/2018   Nick Cavey           Ellington Churchill   Communication regarding a response to press inquiry            Executive/Del
                                       cc: Michael Wilson                         regarding the incident. It is a duplicate of STATE_004386.     iberative
                                                                                  The only email here deliberates about a response to a press    Process
                                                                                  inquiry. The only other redacted email on the chain            Privilege
                                                                                  immediately preceeds it and was separately produced at
                                                                                  STATE_004474. It also discusses media inquiries for
                                                                                  deliberation.
STATE_004644-   E-mail      2/5/2018   Rebecca Labs         Michael Wilson        Communication to leadership regarding arrest by Sergeant       Executive/Del
004645                                                                            Pope so they can respond to inquiries about the arrest. The    iberative
                                                                                  original email on the chain (STATE_003736) is the only email   Process
                                                                                  with redactions. It is a communication to leadership           Privilege
                                                                                  regarding arrest by Sergeant Pope so they can respond to
                                                                                  inquiries about the arrest. It discusses the nature of the
                                                                                  incident, the date and time of the incident, the relevant
                                                                                  chanrges, and a description of the incident that would be
                                                                                  helpful in formulating a response.

STATE_004646    E-mail      2/6/2018   Nick Cavey           Ellington Churchill   Communication regarding a response to press inquiry            Executive/Del
                                       Michael Wilson                             regarding the incident. It is a duplicate of STATE_004376.     iberative
                                       Valerie Green                              The only email here is from Ellington Churchill to Nick        Process
                                                                                  Cavey, Chief Wilson, and counsel for DGS. It discusses legal   Privilege
                                                                                  advice from counsel and deliberates about a media inquiry.
                                                                                  It responds to another email discussing a media inquiry
                                                                                  (STATE_004378).


                                                                    Page 31
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 165 of 188
Amended
Privilege Log
Bates No.       Document   Date        To                     From             Description                                                  Privilege
                                                                                                                                            Asserted
STATE_004647-   E-mail      2/5/2018   Michael Wilson         Rebecca Labs     Communication to leadership regarding arrest by Sergeant Executive/Del
004648                                                                         Pope so they can respond to inquiries about the arrest. The iberative
                                                                               original email on the chain (STATE_003736) is the only email Process
                                                                               with redactions. It is a communication to leadership         Privilege
                                                                               regarding arrest by Sergeant Pope so they can respond to
                                                                               inquiries about the arrest. It discusses the nature of the
                                                                               incident, the date and time of the incident, the relevant
                                                                               chanrges, and a description of the incident that would be
                                                                               helpful in formulating a response.

STATE_004649-   E-mail      2/5/2018   Michael Wilson         Rebecca Labs     Emails between MCP employees after receiving                   Executive/Del
004650                                                                         communication to leadership regarding arrest by Sergeant       iberative
                                                                               Pope so they can respond to inquiries about the arrest.        Process
                                                                               Communication to leadership regarding arrest by Sergeant       Privilege
                                                                               Pope so they can respond to inquiries about the arrest. The
                                                                               original email on the chain (STATE_003736) is the only email
                                                                               with redactions. It is a communication to leadership
                                                                               regarding arrest by Sergeant Pope so they can respond to
                                                                               inquiries about the arrest. It discusses the nature of the
                                                                               incident, the date and time of the incident, the relevant
                                                                               chanrges, and a description of the incident that would be
                                                                               helpful in formulating a response.

STATE_004655-   E-mail      2/10/2018 Nick Cavey              Michael Wilson   Communication regarding a response to press inquiry            Executive/Del
004656                                                                         regarding the incident. The redacted emails on the chain       iberative
                                                                               were detailed in the privilege log entry for STATE_00682 -     Process
                                                                               STATE_000683. The other emails on the chain deliberate         Privilege
                                                                               about a response to a press inquiry (STATE_004685,
                                                                               STATE4688, STATE_004562, STATE_004719, and
                                                                               STATE_4683). The original press inquiry was produced at
                                                                               STATE_000665.
STATE_004659    E-mail      2/5/2018   Ellington Churchill,   Michael Wilson   Email that forwarded the MCP Case Report Information. It is    Personally
                                       Nelson Reichart                         a duplicate of STATE_004184.                                   identifiable
                                       cc: Walter Landon,                                                                                     information -
                                       George White                                                                                           Date of Birth


                                                                     Page 32
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 166 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                    From                  Description                                                   Privilege
                                                                                                                                                   Asserted
STATE_004660    Attachment                                                           Maryland Capitol Police Case Report. It is a duplicate of     Personally
                                                                                     STATE_004186.                                                 identifiable
                                                                                                                                                   information -
                                                                                                                                                   Date of Birth
STATE_004672-   E-mail        2/6/2018   Nick Cavey            Ellington Churchill   Communication regarding a response to press inquiry           Executive/Del
004674                                   Michael Wilson                              regarding the incident. It is a duplicate of STATE_004391.    iberative
                                                                                     The only email here is from Ellington Churchill to Nick Cavey Process
                                                                                     and Chief Wilson. It deliberates about a response to a press Privilege
                                                                                     inquiry. The other emails on the chain also deliberate about
                                                                                     a media inquiry (STATE_004376 and STATE_004378).

STATE_004675-   E-mail        2/6/2018   Ellington Churchill   Michael Wilson        Communication regarding a response to press inquiry            Executive/Del
004677                                   cc: Nick Cavey                              regarding the incident. It is a duplicate of STATE_004397.     iberative
                                                                                     The only email here is from Chief Wilson to Ellington          Process
                                                                                     Churchill with a carbon copy to Nick Cavey. It deliberates     Privilege
                                                                                     about a response to a press inquiry. The other emails on the
                                                                                     chain also deliberate about a media inquiry (STATE_004391,
                                                                                     STATE_004376, and STATE_004378).

STATE_004678    E-mail        2/8/2018   Michael Wilson        Michael Wilson        Communications deliberating about the charges and              Executive/Del
                                         Dave Mitchell                               associated messaging.                                          iberative
                                                                                                                                                    Process
                                                                                                                                                    Privilege
STATE_004679    Attachment                                                           Draft language related to the charges and associated           Executive/Del
                                                                                     messaging. It is an attachment to STATE_004678.                iberative
                                                                                                                                                    Process
                                                                                                                                                    Privilege
STATE_004682    E-mail        2/8/2018   Terry Custer          Michael Wilson        Communications deliberating about the charges and              Executive/Del
                                                                                     associated messaging. This email is not redacted, but an       iberative
                                                                                     email on the chain is (STATE_004678). It deliberates about     Process
                                                                                     the charges and associated messaging.                          Privilege

STATE_004683    E-mail        2/10/2018 Nick Cavey             Terry Custer          Communication regarding a response to press inquiry            Executive/Del
                                        Michael Wilson                               regarding the incident. The redacted emails on the chain       iberative
                                        cc: Todd May                                 were detailed in the privilege log entry for STATE_00682 -     Process
                                        Rebecca Labs                                 STATE_000683. The original press inquiry was produced at       Privilege
                                                                                     STATE_000665.
                                                                       Page 33
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 167 of 188
Amended
Privilege Log
Bates No.        Document     Date         To                  From             Description                                                 Privilege
                                                                                                                                            Asserted
STATE_004685-    E-mail        2/10/2018 Rebecca Labs          Nick Cavey       Communication regarding a response to press inquiry         Executive/Del
004686                                   cc: Terry Custer                       regarding the incident. This email is not redacted. The     iberative
                                         Michael Wilson                         redacted emails on the chain were detailed in the privilege Process
                                         Todd May                               log entry for STATE_00682 - STATE_000683. The other         Privilege
                                                                                emails on the chain deliberate about a response to a press
                                                                                inquiry (STATE_004688, STATE_004562, STATE_004719, and
                                                                                STATE_4683). The original press inquiry was produced at
                                                                                STATE_000665.

STATE_004688-    E-mail        2/10/2018 Terry Custer          Rebecca Labs     Communication regarding a response to press inquiry          Executive/Del
004689                                   cc: Michael Wilson                     regarding the incident. The redacted emails on the chain     iberative
                                         Nick Cavey                             were detailed in the privilege log entry for STATE_00682 -   Process
                                         Todd May                               STATE_000683. The other emails on the chain deliberate       Privilege
                                                                                about a response to a press inquiry (STATE_004562,
                                                                                STATE_004719, and STATE_4683). The original press inquiry
                                                                                was produced at STATE_000665.

STATE_004691 -   Attachment                                                     Draft Special Order pending review and approval.             Executive/Del
004692                                                                                                                                       iberative
                                                                                                                                             Process
                                                                                                                                             Privilege
STATE_004693     E-mail        2/14/2018 Ellington Churchill   Michael Wilson   Communication regarding a response to press inquiry          Executive/Del
                                         cc: Nick Cavey                         regarding the incident. It is a duplicate of STATE_00004490. iberative
                                         Nelson Reichart                        This email and the others on the chain (produced at          Process
                                         Valerie Green                          STATE_004492 and STATE_004276) discuss a media request Privilege
                                                                                and deliberate about a draft statement to respond to it. The
                                                                                original press inquiry was produced at STATE_004780.




                                                                      Page 34
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 168 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                   From                  Description                                                     Privilege
                                                                                                                                                     Asserted
STATE_004695-    E-mail        2/14/2018 Ellington Churchill   Nick Cavey            Communication regarding a response to press inquiry             Executive/Del
004696                                   cc: Michael Wilson                          regarding the incident. This email does not have a              iberative
                                         Nelson Reichart                             redaction. The email before it does not have a redaction        Process
                                         Valerie Green                               (STATE_004502). Other emails on the chain do have               Privilege
                                                                                     redactions (produced at STATE_004497, STATE_004495,
                                                                                     STATE_004490, STATE_004492, and STATE_004276), and
                                                                                     discuss a media request and deliberate about a draft
                                                                                     statement to respond to it. The original press inquiry was
                                                                                     produced at STATE_004780.

STATE_004699-    E-mail        2/14/2018 Nick Cavey            Ellington Churchill   Communication regarding a response to press inquiry             Executive/Del
004700                                   cc: Michael Wilson                          regarding the incident. It is a duplicate of STATE_004497.      iberative
                                         Nelson Reichart                             This email and the others on the chain (produced at             Process
                                         Valerie Green                               STATE_004495, STATE_004490, STATE_004492, and                   Privilege;
                                                                                     STATE_004276) discuss a media request and deliberate            Attorney-
                                                                                     about a draft statement to respond to it. The original press    client
                                                                                     inquiry was produced at STATE_004780.                           privilege;
                                                                                                                                                     work product

STATE_004703 -   Attachment                                                          Draft language related to the charges and associated            Executive/Del
004704                                                                               messaging.                                                      iberative
                                                                                                                                                     Process
                                                                                                                                                     Privilege;
                                                                                                                                                     work product

STATE_004705     E-mail        2/16/2018 Valerie Green         Michael Wilson        Communication from Chief Wilson to counsel about this           Attorney-
                                                                                     lawsuit, and the chain includes other communications            client
                                                                                     between counsel and the client. It is a follow-up to another    privilege;
                                                                                     email (STATE_003743), which is about internal management        work product
                                                                                     of the lawsuit. That original email (STATE_003829) is also an
                                                                                     attorney-client communication about this lawsuit.

STATE_004706 -   E-mail        2/9/2018   Michael Wilson       Nick Cavey            Communication regarding a response to press inquiry             Executive/Del
004707                                                                               regarding the lawsuit. It discusses draft language for a        iberative
                                                                                     media response. The subject line is "Fwd: Media Inquiry-        Process
                                                                                     Arrest at Lawyers Mall"                                         Privilege
                                                                       Page 35
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 169 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                    From                  Description                                                 Privilege
                                                                                                                                                  Asserted
STATE_004708     E-mail        2/7/2018   Rebecca Labs          Todd May              It forwards an email (STATE_004269), which is an email with Executive/Del
                                          Dennis Donaldson                            MCP officers to deliberate about how to staff officers for  iberative
                                          cc: Terry Custer                            rallies in Annapolis.                                       Process
                                                                                                                                                  Privilege
STATE_004710-    E-mail        2/6/2018   Walter Landon         Michael Wilson        Email that forwarded the MCP Case Report Information.       Personally
004711                                                                                                                                            identifiable
                                                                                                                                                  information -
                                                                                                                                                  Date of Birth
STATE_004713     E-mail        2/7/2018   Michael Wilson        Walter Landon         Email that forwarded the MCP Case Report Information.       Personally
                                                                                                                                                  identifiable
                                                                                                                                                  information -
                                                                                                                                                  Date of Birth
STATE_004715     E-mail        2/9/2018   Ellington Churchill   Michael Wilson        Communications deliberating about the charges and           Executive/Del
                                                                                      associated messaging. It is a duplicate of STATE_004537.    iberative
                                                                                                                                                  Process
                                                                                                                                                  Privilege
STATE_004716     Attachment                                                           Draft language related to the charges and associated        Executive/Del
                                                                                      messaging. It is an attachment to STATE_004715.             iberative
                                                                                                                                                  Process
                                                                                                                                                  Privilege
STATE_004719     E-mail        2/10/2018 Terry Custer           Michael Wilson        Communication regarding a response to press inquiry         Executive/Del
                                         cc: Nick Cavey                               regarding the incident. The redacted emails on the chain    iberative
                                         Todd May                                     were detailed in the privilege log entry for STATE_00682 - Process
                                         Rebecca Labs                                 STATE_000683. Another email on the chain deliberates        Privilege
                                                                                      about a response to a press inquiry (STATE_4683). The
                                                                                      original press inquiry was produced at STATE_000665.

STATE_004723 -   Attachment                                                           Draft Special Order pending review and approval. It is an    Executive/Del
004724                                                                                attachment to STATE_004721.                                  iberative
                                                                                                                                                   Process
                                                                                                                                                   Privilege
STATE_004725     E-mail        2/6/2018   Michael Wilson        Ellington Churchill   Communication regarding a response to press inquiry          Executive/Del
                                          cc: Nick Cavey                              regarding the incident. It is a duplicate of STATE_004484.   iberative
                                          Terry Custer                                The only email here is unredacted. It responds to a chain of Process
                                          Nelson Reichart                             emails about press inquiries (STATE_004488,                  Privilege
                                                                                      STATE_004486, STATE_004889).
                                                                        Page 36
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 170 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                    From               Description                                                   Privilege
                                                                                                                                                 Asserted
STATE_004727     E-mail        2/6/2018   Nick Cavey              Michael Wilson   Communication regarding a response to press inquiry           Executive/Del
                                          cc: Ellington Churchill                  regarding the incident. It is a duplicate of STATE_004488. It iberative
                                          Terry Custer                             responds to an email regarding a response to a press inquiry Process
                                          Nelson Reichart                          regarding the incident (STATE_004486), which responds to a Privilege
                                                                                   press inquiry (STATE_004889).

STATE_004730 -   Attachment                                                        Draft Special Order pending review and approval.             Executive/Del
004731                                                                                                                                          iberative
                                                                                                                                                Process
                                                                                                                                                Privilege
STATE_004732-    E-mail        2/8/2018   Michele Sanders       Rebecca Labs       Communication to leadership regarding arrest by Sergeant Executive/Del
004733                                                                             Pope so they can respond to inquiries about the arrest. The iberative
                                                                                   original email on the chain (STATE_003736) is the only email Process
                                                                                   with redactions. It is a communication to leadership         Privilege
                                                                                   regarding arrest by Sergeant Pope so they can respond to
                                                                                   inquiries about the arrest. It discusses the nature of the
                                                                                   incident, the date and time of the incident, the relevant
                                                                                   chanrges, and a description of the incident that would be
                                                                                   helpful in formulating a response.

STATE_004734     E-mail        2/21/2018 Rebecca Labs           Michele Sanders    Communication regarding draft letter to Annpolis Police        Executive/Del
                                                                                   Department regarding its assistance on 2/12, which seeks       iberative
                                                                                   input about the draft and deliberates about its content.       Process
                                                                                                                                                  Privilege
STATE_004735     Attachment                                                        Draft letter to Annapolis Police Department regarding its      Executive/Del
                                                                                   assistance on 2/12. It is an attachment to STATE_004734.       iberative
                                                                                                                                                  Process
                                                                                                                                                  Privilege
STATE_004736     E-mail        2/26/2018 Michele Sanders        Eric Greynolds     Email regarding Moms Demand Action event.                      Privacy -
                                                                                                                                                  personal cell
                                                                                                                                                  phone
                                                                                                                                                  number.
STATE_004746     Attachment                                                        Draft language regarding responses to press inquiries. It is   Executive/Del
                                                                                   an attchment to STATE_004745.                                  iberative
                                                                                                                                                  Process
                                                                                                                                                  Privilege
                                                                         Page 37
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 171 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                   From             Description                                                 Privilege
                                                                                                                                          Asserted
STATE_004754     E-mail      2/6/2018   Nick Cavey           Douglass Mayer   Communication regarding a response to press inquiry         Executive/Del
                                        cc: Ameila Chasse                     regarding the incident. This email and the other on the     iberative
                                        Shareese DeLeaver-                    chain (produced at STATE_004895) discusses a media          Process
                                        Churchill                             request and a draft statement to respond to it.             Privilege
STATE_004771 -   E-mail      2/6/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry         Executive/Del
004772                                  Ameila Chasse                         regarding the incident. The email discusses media questions iberative
                                        Shareese DeLeaver-                    and deliberates about a response to it. The subject line is Process
                                        Churchill                             "Media Inquiry-Follow up Questions"                         Privilege
STATE_004773-    E-mail      2/6/2018   Valerie Green        Nick Cavey       Communication with counsel to provide legal advice          Attorney-
004775                                                                        concerning the media responses.                             client
                                                                                                                                          privilege;
                                                                                                                                          work product

STATE_004776-    E-mail      2/6/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry           Executive/Del
004777                                  Ameila Chasse                         regarding the incident. The email discusses media questions   iberative
                                        Shareese DeLeaver-                    and deliberates about a response to it. The prior email       Process
                                        Churchill                             (STATE_004771) also discusses a press inquiry and             Privilege
                                                                              deliberates about a response to it.
STATE_004778     E-mail      2/6/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry           Executive/Del
                                        Ameila Chasse                         regarding the incident. The email deliberates about a         iberative
                                        Shareese DeLeaver-                    response to the press. The subject line is "Suggested         Process
                                        Churchill                             Language-Media Requests."                                     Privilege
STATE_004779     E-mail      2/6/2018   Nick Cavey           Douglass Mayer   Communication regarding a response to press inquiry           Executive/Del
                                        cc: Ameila Chasse                     regarding the incident. The email deliberates about a         iberative
                                        Shareese DeLeaver-                    response to the press. The prior email on the chain           Process
                                        Churchill                             (STATE_004778) also deliberates about a response to the       Privilege
                                                                              press.
STATE_004781-    E-mail      2/6/2018   Nick Cavey           Douglass Mayer   Communication regarding a response to press inquiry           Executive/Del
004783                                  cc: Ameila Chasse                     regarding the incident. The email discusses media questions   iberative
                                        Shareese DeLeaver-                    and deliberates about a response to it. The prior emails      Process
                                        Churchill                             (STATE_004776 and STATE_004771) also discusse a press         Privilege
                                                                              inquiry and deliberate about a response to it.




                                                                    Page 38
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 172 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                  From                 Description                                                    Privilege
                                                                                                                                                Asserted
STATE_004789-    E-mail      2/10/2018 Nick Cavey           Michael Wilson       Communication regarding a response to press inquiry            Executive/Del
004790                                                                           regarding the incident. It is a duplicate of STATE_004655.     iberative
                                                                                 The redacted emails on the chain were detailed in the          Process
                                                                                 privilege log entry for STATE_00682 - STATE_000683. The        Privilege
                                                                                 other emails on the chain deliberate about a response to a
                                                                                 press inquiry (STATE_004685, STATE4688, STATE_004562,
                                                                                 STATE_004719, and STATE_4683). The original press inquiry
                                                                                 was produced at STATE_000665.

STATE_004794     E-mail      2/10/2018 Terry Custer         Michael Wilson       Communication regarding a response to press inquiry            Executive/Del
                                       cc: Nick Cavey                            regarding the incident. It is a duplicate of STATE_004794.     iberative
                                       Todd May                                  The redacted emails on the chain were detailed in the          Process
                                       Rebecca Labs                              privilege log entry for STATE_00682 - STATE_000683.            Privilege
                                                                                 Another email on the chain deliberates about a response to
                                                                                 a press inquiry (STATE_4683). The original press inquiry was
                                                                                 produced at STATE_000665.

STATE_004798     E-mail      2/14/2018 Nick Cavey           Shareese DeLeaver-   Communication regarding a response to press inquiry            Executive/Del
                                       cc: Douglass Mayer   Churchill            regarding the lawsuit. This email and another on the chain     iberative
                                       Ameila Chasse                             (STATE_004830) discuss draft language for a response to a      Process
                                                                                 press inquiry.                                                 Privilege
STATE_004799 -   E-mail      2/14/2018 Shareese DeLeaver-   Douglass Mayer       Communication regarding a response to press inquiry            Executive/Del
004800                                 Churchill                                 regarding the lawsuit. This email and others on the chain      iberative
                                       cc: Nick Cavey                            (STATE_004798 and STATE_004830) discuss draft language         Process
                                       Ameila Chasse                             for a response to a press inquiry.                             Privilege
STATE_004803 -   E-mail      2/14/2018 Douglass Mayer       Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
004804                                 cc: Shareese                              regarding the lawsuit. This email and others on the chain      iberative
                                       DeLeaver-Churchill                        (STATE_004799, STATE_004798, and STATE_004830) discuss         Process
                                       Ameila Chasse                             draft language for a response to a press inquiry.              Privilege

STATE_004805-    E-mail      2/14/2018 Nick Cavey           Douglass Mayer       Communication regarding a response to press inquiry            Executive/Del
004807                                 cc: Shareesse                             regarding the lawsuit. This email and others on the chain      iberative
                                       DeLeaver-Churchill                        (STATE_004803, STATE_004799, STATE_004798, and                 Process
                                       Ameila Chasse                             STATE_004830) discuss draft language for a response to a       Privilege
                                                                                 press inquiry.


                                                                   Page 39
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 173 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                   From                 Description                                                    Privilege
                                                                                                                                                  Asserted
STATE_004811    E-mail        2/15/2018 Nick Cavey            Shareese DeLeaver-   Communication regarding a response to press inquiry            Executive/Del
                                        cc: Douglass Mayer    Churchill            regarding the lawsuit. This email and the other on the chain iberative
                                        Ameila Chasse                              (STATE_004833) discusses draft language for a response to Process
                                                                                   a press inquiry. The subject line is "Re: Media Inquiry-ABC 2- Privilege
                                                                                   Hulberts Lawsuit"
STATE_004812    E-mail        2/15/2018 Shareese DeLeaver-    Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
                                        Churchill                                  regarding the lawsuit. This email and the others on the        iberative
                                                                                   chain (STATE_004811 and STATE_004833) discuss draft            Process
                                                                                   language for a response to a press inquiry.                    Privilege
STATE_004830    E-mail        2/14/2018 Douglass Mayer        Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
                                        Ameila Chasse                              regarding the lawsuit. It discusses draft language for a       iberative
                                        Shareese DeLeaver-                         response to a press inquiry.                                   Process
                                        Churchill                                                                                                 Privilege
STATE_004833    E-mail        2/15/2018 Douglass Mayer        Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
                                        Ameila Chasse                              regarding the lawsuit. It discusses draft language for a       iberative
                                        Shareese DeLeaver-                         response to a press inquiry.                                   Process
                                        Churchill                                                                                                 Privilege
STATE_004842    Attachment                                                         Draft language regarding press release. It is an attachment Executive/Del
                                                                                   to STATE_004841.                                               iberative
                                                                                                                                                  Process
                                                                                                                                                  Privilege
STATE_004847-   E-mail        2/9/2018   Douglass Mayer       Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
004848                                   Ameila Chasse                             regarding the incident. This email and the other on the        iberative
                                         Shareese DeLeaver-                        chain (STATE_004849) discusses draft language for a            Process
                                         Churchill                                 response to a press inquiry. The subject line is "Re: Media Privilege
                                                                                   Inquiry-Arrest at Lawyers Mall"
STATE_004849    E-mail        2/9/2018   Douglass Mayer       Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
                                         Ameila Chasse                             regarding the lawsuit. It discusses draft language for a       iberative
                                         Shareese DeLeaver-                        response to a press inquiry.                                   Process
                                         Churchill                                                                                                Privilege
STATE_004853-   E-mail        2/9/2018   Douglass Mayer       Nick Cavey           Communication regarding a response to press inquiry            Executive/Del
004855                                   cc: Ameila Chasse                         regarding the incident. This email and the others on the       iberative
                                         Shareese DeLeaver-                        chain (STATE_004876, STATE_004847, and STATE_004849) Process
                                         Churchill                                 discuss draft language for a response to a press inquiry.      Privilege



                                                                     Page 40
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 174 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                   From             Description                                                  Privilege
                                                                                                                                           Asserted
STATE_004860-    E-mail      2/9/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry          Executive/Del
004862                                  cc: Ameila Chasse                     regarding the incident, including follow-up questions and    iberative
                                        Shareese DeLeaver-                    additional responses. This email and the others on the chain Process
                                        Churchill                             (STATE_004853, STATE_004876, STATE_004847, and               Privilege
                                                                              STATE_004849) discuss draft language for a response to a
                                                                              press inquiry.
STATE_004863-    E-mail      2/9/2018   Nick Cavey           Douglass Mayer   Communication regarding a response to press inquiry          Executive/Del
004866                                  cc: Ameila Chasse                     regarding the incident, including follow-up questions and    iberative
                                        Shareese DeLeaver-                    additional responses. This email and the others on the chain Process
                                        Churchill                             (STATE_004863, STATE_004853, STATE_004876,                   Privilege
                                                                              STATE_004847, and STATE_004849) discuss draft language
                                                                              for a response to a press inquiry.

STATE_004876-    E-mail      2/9/2018   Nick Cavey           Douglass Mayer   Communication regarding a response to press inquiry            Executive/Del
004878                                  cc: Ameila Chasse                     regarding the incident. This email and the others on the       iberative
                                        Shareese DeLeaver-                    chain (STATE_004876, STATE_004847, and STATE_004849)           Process
                                        Churchill                             discuss draft language for a response to a press inquiry.      Privilege

STATE_004893 -   E-mail      2/6/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry            Executive/Del
004894                                  cc: Ameila Chasse                     regarding the incident. This email and the others on the       iberative
                                        Shareese DeLeaver-                    chain (STATE_004754 and STATE_004895) discuss draft            Process
                                        Churchill                             language for a response to a press inquiry. The subject line   Privilege
                                                                              is "Re: DGS-Media Inquiry-Arrests at Lawyers Mall"

STATE_004895     E-mail      2/6/2018   Douglass Mayer       Nick Cavey       Communication regarding a response to press inquiry          Executive/Del
                                        Ameila Chasse                         regarding the incident. This email discusses a media inquiry iberative
                                        Shareese DeLeaver-                    and a response to it.                                        Process
                                        Churchill                                                                                          Privilege




                                                                    Page 41
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 175 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                 From                Description                                                   Privilege
                                                                                                                                               Asserted
STATE_004896 -   E-mail        2/5/2018   Michael Wilson     Rebecca Labs        Communication to leadership regarding arrest by Sergeant Executive/Del
004897                                                                           Pope so they can respond to inquiries about the arrest. It is iberative
                                                                                 a duplicate of STATE_004647. The original email on the        Process
                                                                                 chain (STATE_003736) is the only email with redactions. It is Privilege
                                                                                 a communication to leadership regarding arrest by Sergeant
                                                                                 Pope so they can respond to inquiries about the arrest. It
                                                                                 discusses the nature of the incident, the date and time of
                                                                                 the incident, the relevant chanrges, and a description of the
                                                                                 incident that would be helpful in formulating a response.


STATE_004898-    E-mail        2/5/2018   Rebecca Labs       Todd May            Communication to leadership regarding arrest by Sergeant       Executive/Del
004899                                                                           Pope so they can respond to inquiries about the arrest. The    iberative
                                                                                 original email on the chain (STATE_003736) is the only email   Process
                                                                                 with redactions. It is a communication to leadership           Privilege
                                                                                 regarding arrest by Sergeant Pope so they can respond to
                                                                                 inquiries about the arrest. It discusses the nature of the
                                                                                 incident, the date and time of the incident, the relevant
                                                                                 chanrges, and a description of the incident that would be
                                                                                 helpful in formulating a response.

STATE_004901     E-mail        2/6/2018   Rebecca Labs       CAD.RMS@MARYLAND. Case Report Information                                          Personally
                                                             GOV                                                                                identifiable
                                                                                                                                                information -
                                                                                                                                                Date of Birth

STATE_004902     Attachment                                                      Maryland Capitol Police Case Report                            Personally
                                                                                                                                                identifiable
                                                                                                                                                information -
                                                                                                                                                Date of Birth

STATE_004905     E-mail        2/7/2018   Rebecca Labs       Todd May            It forwards an email (STATE_004269), which is an email with Executive/Del
                                          Dennis Donaldson                       MCP officers to deliberate about how to staff officers for  iberative
                                          cc: Terry Custer                       rallies in Annapolis. It is a duplicate of STATE_004708.    Process
                                                                                                                                             Privilege


                                                                    Page 42
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 176 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                  From              Description                                                   Privilege
                                                                                                                                            Asserted
STATE_004906 -   E-mail      2/6/2018   Michael Wilson      Rebecca Labs      Communication to leadership regarding arrest by Sergeant Executive/Del
004907                                                                        Pope so they can respond to inquiries about the arrest. It is iberative
                                                                              a duplicate of STATE_004649. The original email on the        Process
                                                                              chain (STATE_003736) is the only email with redactions. It is Privilege
                                                                              a communication to leadership regarding arrest by Sergeant
                                                                              Pope so they can respond to inquiries about the arrest. It
                                                                              discusses the nature of the incident, the date and time of
                                                                              the incident, the relevant chanrges, and a description of the
                                                                              incident that would be helpful in formulating a response.


STATE_004910 -   E-mail      2/6/2018   Todd May             Rebecca Labs     Communication to leadership regarding arrest by Sergeant        Executive/Del
004911                                  cc: Dennis Donaldson                  Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                              a duplicate of STATE_004259. The original email on the          Process
                                                                              chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                              a communication to leadership regarding arrest by Sergeant
                                                                              Pope so they can respond to inquiries about the arrest. It
                                                                              discusses the nature of the incident, the date and time of
                                                                              the incident, the relevant chanrges, and a description of the
                                                                              incident that would be helpful in formulating a response.


STATE_004914-    E-mail      2/6/2018   Rebecca Labs        Todd May          Communication to leadership regarding arrest by Sergeant        Executive/Del
004915                                                                        Pope so they can respond to inquiries about the arrest. The     iberative
                                                                              original email on the chain (STATE_003736) is the only email    Process
                                                                              with redactions. It is a communication to leadership            Privilege
                                                                              regarding arrest by Sergeant Pope so they can respond to
                                                                              inquiries about the arrest. It discusses the nature of the
                                                                              incident, the date and time of the incident, the relevant
                                                                              chanrges, and a description of the incident that would be
                                                                              helpful in formulating a response.




                                                                    Page 43
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 177 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                 From             Description                                                   Privilege
                                                                                                                                          Asserted
STATE_004918 -   E-mail      2/6/2018   Dennis Donaldson   Rebecca Labs     Communication to leadership regarding arrest by Sergeant Executive/Del
004919                                                                      Pope so they can respond to inquiries about the arrest. It is iberative
                                                                            a duplicate of STATE_004270. The original email on the        Process
                                                                            chain (STATE_003736) is the only email with redactions. It is Privilege
                                                                            a communication to leadership regarding arrest by Sergeant
                                                                            Pope so they can respond to inquiries about the arrest. It
                                                                            discusses the nature of the incident, the date and time of
                                                                            the incident, the relevant chanrges, and a description of the
                                                                            incident that would be helpful in formulating a response.


STATE_004921 -   E-mail      2/5/2018   Rebecca Labs       Michael Wilson   Communication to leadership regarding arrest by Sergeant        Executive/Del
004922                                                                      Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                            a duplicate of STATE_004644. The original email on the          Process
                                                                            chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                            a communication to leadership regarding arrest by Sergeant
                                                                            Pope so they can respond to inquiries about the arrest. It
                                                                            discusses the nature of the incident, the date and time of
                                                                            the incident, the relevant chanrges, and a description of the
                                                                            incident that would be helpful in formulating a response.


STATE_004923 -   E-mail      2/5/2018   Michael Wilson     Rebecca Labs     Communication to leadership regarding arrest by Sergeant        Executive/Del
004924                                                                      Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                            a duplicate of STATE_004564. The original email on the          Process
                                                                            chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                            a communication to leadership regarding arrest by Sergeant
                                                                            Pope so they can respond to inquiries about the arrest. It
                                                                            discusses the nature of the incident, the date and time of
                                                                            the incident, the relevant chanrges, and a description of the
                                                                            incident that would be helpful in formulating a response.




                                                                  Page 44
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 178 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                  From              Description                                                     Privilege
                                                                                                                                                Asserted
STATE_004925-    E-mail        2/10/2018 Michael Wilson       Terry Custer      Communication regarding a response to press inquiry             Executive/Del
004926                                   cc: Nick Cavey                         regarding the incident. It is a duplicate of STATE_004562.      iberative
                                         Todd May                               The redacted emails on the chain were detailed in the           Process
                                         Rebecca Labs                           privilege log entry for STATE_00682 - STATE_000683. The         Privilege
                                                                                other emails on the chain deliberate about a response to a
                                                                                press inquiry (STATE_004719, and STATE_4683). The original
                                                                                press inquiry was produced at STATE_000665.

STATE_004928     E-mail        2/8/2018   Terry Custer        Michael Wilson    Communications deliberating about the charges and               Executive/Del
                                                                                associated messaging. It is a duplicate of STATE_004681.        iberative
                                                                                This email is not redacted, but an email on the chain is        Process
                                                                                (STATE_004678). It deliberates about the charges and            Privilege
                                                                                associated messaging.
STATE_004929 -   E-mail        2/6/2018   Rebecca Labs        Todd May          Communication to leadership regarding arrest by Sergeant        Executive/Del
004930                                    bcc: Terry Custer                     Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                                a duplicate of STATE_004898. The original email on the          Process
                                                                                chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                                a communication to leadership regarding arrest by Sergeant
                                                                                Pope so they can respond to inquiries about the arrest. It
                                                                                discusses the nature of the incident, the date and time of
                                                                                the incident, the relevant chanrges, and a description of the
                                                                                incident that would be helpful in formulating a response.


STATE_004932     Attachment    2/6/2018                                         Maryland Capitol Police Case Report. It is an attachment to Personally
                                                                                STATE_004931.                                               identifiable
                                                                                                                                            information -
                                                                                                                                            Date of Birth

STATE_004937     E-mail        2/6/2018   Terry Custer        Todd May          Email that forwarded the MCP Case Report Information. It is Personally
                                                                                a continuation of the email at STATE_004931. For some       identifiable
                                                                                reason, the email was split in two.                         information -
                                                                                                                                            Date of Birth




                                                                      Page 45
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 179 of 188
Amended
Privilege Log
Bates No.       Document   Date        To               From              Description                                                    Privilege
                                                                                                                                         Asserted
STATE_004939    E-mail      2/8/2018   Michael Wilson   Terry Custer      Communications deliberating about the charges and              Executive/Del
                                                                          associated messaging. It is a duplicate of STATE_004566.       iberative
                                                                          This email is not redacted, but an email on the chain is       Process
                                                                          (STATE_004678). It deliberates about the charges and           Privilege
                                                                          associated messaging.
STATE_004941    E-mail      2/8/2018   Terry Custer     Michael Wilson    Communications deliberating about the charges and              Executive/Del
                                                                          associated messaging. It is a duplicate of STATE_004567.       iberative
                                                                          This email is not redacted, but an email on the chain is       Process
                                                                          (STATE_004678). It deliberates about the charges and           Privilege
                                                                          associated messaging.
STATE_004943    E-mail      2/10/2018 Nick Cavey        Terry Custer      Communication regarding a response to press inquiry            Executive/Del
                                      Michael Wilson                      regarding the incident. It is a duplicate of STATE_004683.     iberative
                                      cc: Todd May                        The redacted emails on the chain were detailed in the          Process
                                      Rebecca Labs                        privilege log entry for STATE_00682 - STATE_000683. The        Privilege
                                                                          original press inquiry was produced at STATE_000665.

STATE_004945-   E-mail      2/14/2018 Terry Custer      Michael Wilson    Communication regarding a response to press inquiry            Executive/Del
004946                                                                    regarding the incident. It is a duplicate of STATE_004695.     iberative
                                                                          This email does not have a redaction. The email before it      Process
                                                                          does not have a redaction (STATE_004502). Other emails on      Privilege
                                                                          the chain do have redactions (produced at STATE_004497,
                                                                          STATE_004495, STATE_004490, STATE_004492, and
                                                                          STATE_004276), and discuss a media request and deliberate
                                                                          about a draft statement to respond to it. The original press
                                                                          inquiry was produced at STATE_004780.




                                                                Page 46
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 180 of 188
Amended
Privilege Log
Bates No.        Document   Date        To                  From             Description                                                   Privilege
                                                                                                                                           Asserted
STATE_004948 -   E-mail      2/6/2018   Rebecca Labs        Todd May         Communication to leadership regarding arrest by Sergeant Executive/Del
004949                                                                       Pope so they can respond to inquiries about the arrest. It is iberative
                                                                             a duplicate of STATE_004898. The original email on the        Process
                                                                             chain (STATE_003736) is the only email with redactions. It is Privilege
                                                                             a communication to leadership regarding arrest by Sergeant
                                                                             Pope so they can respond to inquiries about the arrest. It
                                                                             discusses the nature of the incident, the date and time of
                                                                             the incident, the relevant chanrges, and a description of the
                                                                             incident that would be helpful in formulating a response.


STATE_004951 -   E-mail      2/6/2018   Dennis Donaldson,   Todd May         Emails between MCP employees after receiving                    Executive/Del
004952                                  Rebecca Labs                         communication to leadership regarding arrest by Sergeant        iberative
                                                                             Pope so they can respond to inquiries about the arrest. It is   Process
                                                                             a duplicate of STATE_004254. The original email on the          Privilege
                                                                             chain (STATE_003736) is the only email with redactions. It is
                                                                             a communication to leadership regarding arrest by Sergeant
                                                                             Pope so they can respond to inquiries about the arrest. It
                                                                             discusses the nature of the incident, the date and time of
                                                                             the incident, the relevant chanrges, and a description of the
                                                                             incident that would be helpful in formulating a response.


STATE_004954 -   E-mail      2/6/2018   Rebecca Labs        Todd May         Communication to leadership regarding arrest by Sergeant        Executive/Del
004955                                                                       Pope so they can respond to inquiries about the arrest. It is   iberative
                                                                             a duplicate of STATE_004913. The original email on the          Process
                                                                             chain (STATE_003736) is the only email with redactions. It is   Privilege
                                                                             a communication to leadership regarding arrest by Sergeant
                                                                             Pope so they can respond to inquiries about the arrest. It
                                                                             discusses the nature of the incident, the date and time of
                                                                             the incident, the relevant chanrges, and a description of the
                                                                             incident that would be helpful in formulating a response.




                                                                   Page 47
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 181 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                  From                  Description                                                 Privilege
                                                                                                                                               Asserted
STATE_004959    E-mail        2/6/2018   Terry Custer        Todd May              Email that forwarded the MCP Case Report Information. It is Personally
                                                                                   a duplicate of STATE_004931.                                identifiable
                                                                                                                                               information -
                                                                                                                                               Date of Birth

STATE_004960    Attachment                                                         Maryland Capitol Police Case Report. It is a duplicate of   Personally
                                                                                   STATE_004932.                                               identifiable
                                                                                                                                               information -
                                                                                                                                               Date of Birth

STATE_004964    E-mail        2/6/2018   Todd May            CAD.RMS@MARYLAND.G Case Report Information. It was also produced at               Personally
                                                             OV                 STATE_000697.                                                  identifiable
                                                                                                                                               information -
                                                                                                                                               Date of Birth
STATE_004965    Attachment                                                         Maryland Capitol Police Case Report                         Personally
                                                                                                                                               identifiable
                                                                                                                                               information -
                                                                                                                                               Date of Birth

STATE_004968-   E-mail        2/6/2018   Zenita Hurley       Grace O'Malley        Communications with counsel regarding a response to a       Attorney-
004970                                   cc: Valerie Green                         member of the public about the incident, and seeking        client
                                                                                   advice for a response.                                      privilege;
                                                                                                                                               Work
                                                                                                                                               Product;
                                                                                                                                               Executive/Del
                                                                                                                                               iberative
                                                                                                                                               Process
                                                                                                                                               Privilege
STATE_004972-   E-mail        2/6/2018   Valerie Green       OAG@oag.state.md.us   Communications with counsel regarding a response to a       Attorney-
004973                                                                             member of the public about the incident. The emails         client
                                                                                   deliberate about how to respond to the inquiry .            privilege;
                                                                                                                                               Work
                                                                                                                                               Product;
                                                                                                                                               Executive/Del
                                                                                                                                               iberative
                                                                                                                                               Process
                                                                                                                                               Privilege
                                                                    Page 48
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 182 of 188
Amended
Privilege Log
Bates No.       Document   Date        To                  From                   Description                                             Privilege
                                                                                                                                          Asserted
STATE_004975-   E-mail      2/6/2018   Grace O'Malley      Zenita Hurley       Communications with counsel regarding a response to a      Attorney-
004977                                 cc: Valerie Green                       member of the public about the incident, and responding to client
                                                                               a request for advice on how to respond to the inquiry.     privilege;
                                                                                                                                          Work
                                                                                                                                          Product;
                                                                                                                                          Executive/Del
                                                                                                                                          iberative
                                                                                                                                          Process
                                                                                                                                          Privilege
STATE_004978-   E-mail      2/6/2018   Valerie Green       Grace O'Malley      Communications with counsel regarding a response to a      Attorney-
004979                                 cc: Zenita Hurley                       member of the public about the incident.                   client
                                                                                                                                          privilege;
                                                                                                                                          Work
                                                                                                                                          Product;
                                                                                                                                          Executive/Del
                                                                                                                                          iberative
                                                                                                                                          Process
                                                                                                                                          Privilege
STATE_004982-   E-mail      2/9/2018   Grace O'Malley      Valerie Green       Communications with counsel regarding a response to a      Attorney-
004986                                                                         member of the public about the incident, and emails on the client
                                                                               chain deliberate about a draft response.                   privilege;
                                                                                                                                          Work
                                                                                                                                          Product;
                                                                                                                                          Executive/Del
                                                                                                                                          iberative
                                                                                                                                          Process
                                                                                                                                          Privilege
STATE_004989-   E-mail      2/6/2018   Valerie Green       OAG@oag.state.md.us Communications with counsel regarding a response to a      Attorney-
004990                                                                         member of the public about the incident.                   client
                                                                                                                                          privilege;
                                                                                                                                          Work
                                                                                                                                          Product;
                                                                                                                                          Executive/Del
                                                                                                                                          iberative
                                                                                                                                          Process
                                                                                                                                          Privilege
                                                                  Page 49
                            Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 183 of 188
Amended
Privilege Log
Bates No.        Document   Date        To               From              Description                                                 Privilege
                                                                                                                                       Asserted
STATE_004992-    E-mail      2/6/2018   Grace O'Malley   Valerie Green     Communications with counsel regarding a response to a       Attorney-
004995                                                                     member of the public about the incident, and it deliberates client
                                                                           about a draft response.                                     privilege;
                                                                                                                                       Work
                                                                                                                                       Product;
                                                                                                                                       Executive/Del
                                                                                                                                       iberative
                                                                                                                                       Process
                                                                                                                                       Privilege
STATE_004997     E-mail      2/16/2018 Valerie Green     Grace O'Malley    Communication from Chief Wilson to counsel about this       Attorney-
                                                                           lawsuit, and the chain includes other communications        client
                                                                           between counsel and the client. It is a duplicate of        privilege;
                                                                           STATE_004705. It is a follow-up to another email            work product
                                                                           (STATE_003743), which is about internal management of
                                                                           the lawsuit. That original email (STATE_003829) is also an
                                                                           attorney-client communication about this lawsuit.

STATE_004998 -   E-mail      2/23/2018 Valerie Green     Michael Wilson    Communication with counsel about this lawsuit. It is a          Attorney-
004999                                                                     duplicate of STATE_004569. The only email here is from          client
                                                                           Chief Wilson to counsel for DGS. The emails in the chain        privilege;
                                                                           (STATE_003734 and STATE_003732) are also                        work product
                                                                           communications about this lawsuit with counsel.
STATE_005000     E-mail      2/23/2018 Matisia Jones     Valerie Green     Communication with counsel to staff about this lawsuit. It is   Attorney-
                                                                           a duplicate of STATE_003754. The only email here is             client
                                                                           between counsel and her staff about internal management         privilege;
                                                                           of the lawsuit. It also forwards and email (STATE_003829),      work
                                                                           which is an attorney-client communication.                      product;
                                                                                                                                           deliberative
                                                                                                                                           process
                                                                                                                                           privilege
                                                                                                                                           (attachments
                                                                                                                                           are produced
                                                                                                                                           at
                                                                                                                                           STATE_00500
                                                                                                                                           1 - 005066)

                                                                 Page 50
                           Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 184 of 188
Amended
Privilege Log
Bates No.       Document   Date        To                  From              Description                                                Privilege
                                                                                                                                        Asserted
STATE_005067-   E-mail      2/6/2018   Valerie Green       Grace O'Malley    Communications with counsel regarding a response to a      Attorney-
005069                                                                       member of the public about the incident, and emails on the client
                                                                             chain deliberate about a draft response.                   privilege;
                                                                                                                                        Work
                                                                                                                                        Product;
                                                                                                                                        Executive/Del
                                                                                                                                        iberative
                                                                                                                                        Process
                                                                                                                                        Privilege
STATE_005071-   E-mail      2/6/2018   Grace O'Malley      Valerie Green     Communications with counsel regarding a response to a      Attorney-
005075                                                                       member of the public about the incident, and emails on the client
                                                                             chain deliberate about a draft response.                   privilege;
                                                                                                                                        Work
                                                                                                                                        Product;
                                                                                                                                        Executive/Del
                                                                                                                                        iberative
                                                                                                                                        Process
                                                                                                                                        Privilege
STATE_005077    E-mail      2/6/2018   OAG@oag.state.md.u Valerie Green      Communications with counsel regarding a response to a      Attorney-
                                       s                                     member of the public about the incident.                   client
                                                                                                                                        privilege;
                                                                                                                                        Work
                                                                                                                                        Product;
                                                                                                                                        Executive/Del
                                                                                                                                        iberative
                                                                                                                                        Process
                                                                                                                                        Privilege
STATE_005079-   E-mail      2/6/2018   Grace O'Malley      Valerie Green     Communications with counsel regarding a response to a      Attorney-
005080                                 cc: Zenita Hurley                     member of the public about the incident.                   client
                                                                                                                                        privilege;
                                                                                                                                        Work
                                                                                                                                        Product;
                                                                                                                                        Executive/Del
                                                                                                                                        iberative
                                                                                                                                        Process
                                                                                                                                        Privilege
                                                                   Page 51
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 185 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                   From               Description                                               Privilege
                                                                                                                                            Asserted
STATE_005082 -   E-mail        2/7/2019   Tiffany Robinson     Cara Sullivan      Communication between executive staff regarding the       Executive/Del
005083                                                                            arrests. The prior, and only, email on the chain is at    iberative
                                                                                  STATE_005093, and it also includes communications         Process
                                                                                  between executive staff regarding the arrests.            Privilege;
                                                                                                                                            Work Product

STATE_005086     E-mail        2/7/2018   Cara Sullivan        Tiffany Robinson   Email that forwarded the MCP Case Report Information.     Personally
                                                                                                                                            identifiable
                                                                                                                                            information -
                                                                                                                                            Date of Birth

STATE_005087     Attachment                                                       Maryland Capitol Police Case Report                       Personally
                                                                                                                                            identifiable
                                                                                                                                            information -
                                                                                                                                            Date of Birth

STATE_005093     E-mail        2/7/2018   Matthew Clark        Tiffany Robinson   Communication between executive staff regarding the       Executive/Del
                                          Christopher Shank                       arrests.                                                  iberative
                                          Douglass Mayer                                                                                    Process
                                          bcc: Cara Sullivan                                                                                Privilege;
                                                                                                                                            Work Product
                                                                                                                                            (attachment
                                                                                                                                            is produced
                                                                                                                                            at
                                                                                                                                            STATE_00509
                                                                                                                                            4)

STATE_005097     Attachment                                                       Document addressing the arrest by Sergeant Pope for the   Executive/Del
                                                                                  purpose of preparing responses to inquiries about the     iberative
                                                                                  arrest. It is an attachment to STATE_005095.              Process
                                                                                                                                            Privilege;
                                                                                                                                            Work Product




                                                                       Page 52
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 186 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                   From                Description                                                 Privilege
                                                                                                                                              Asserted
STATE_005098    E-mail        2/6/2018   Matthew Clark        Tiffany Robinson    Communication between executive staff regarding the         Executive/Del
                                         Christopher Shank                        arrests.                                                    iberative
                                         Douglass Mayer                                                                                       Process
                                                                                                                                              Privilege;
                                                                                                                                              Work Product

STATE_005099    Attachment                                                        Document addressing the arrest by Sergeant Pope for the     Executive/Del
                                                                                  purpose of preparing responses to inquiries about the       iberative
                                                                                  arrest. It is an attachment to STATE_005098.                Process
                                                                                                                                              Privilege;
                                                                                                                                              Work Product

STATE_005100    E-mail        2/8/2018   Tiffany Robinson      Matthew Clark      Communication between executive staff regarding a           Executive/Del
                                         cc: Christopher Shank                    meeting with Delegate Kipke. The only two redacted emails   iberative
                                         Matthew Clark                            were communications for this purpose (STATE_005100 and      Process
                                                                                  STATE_005132). The unredacted emails were produced at       Privilege;
                                                                                  STATE_005109, STATE_003600, STATE_003575,                   Work Product
                                                                                  STATE_003578, STATE_003582, STATE_003581,
                                                                                  STATE_004479.
STATE_005104    E-mail        2/8/2018   Matthew Clark         Tiffany Robinson   Communication between executive staff regarding a           Executive/Del
                                         cc: Christopher Shank                    meeting with Delegate Kipke. The only three redacted        iberative
                                         Matthew Clark                            emails were communications for this purpose                 Process
                                                                                  (STATE_005104, STATE_005100, and STATE_005132). The         Privilege;
                                                                                  unredacted emails were produced at STATE_005109,            Work Product
                                                                                  STATE_003600, STATE_003575, STATE_003578,
                                                                                  STATE_003582, STATE_003581, STATE_004479.




                                                                       Page 53
                             Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 187 of 188
Amended
Privilege Log
Bates No.       Document     Date        To                   From                Description                                                  Privilege
                                                                                                                                               Asserted
STATE_005119    E-mail        2/7/2018   Matthew Clark        Tiffany Robinson    Communication between executive staff regarding the          Executive/Del
                                         Christopher Shank                        arrests. It is a duplicate of STATE_005093.                  iberative
                                         Douglass Mayer                                                                                        Process
                                                                                                                                               Privilege;
                                                                                                                                               Work Product
                                                                                                                                               (attachment
                                                                                                                                               is produced
                                                                                                                                               at
                                                                                                                                               STATE_00512
                                                                                                                                               0)

STATE_005121    E-mail        2/8/2018   Matthew Clark         Tiffany Robinson   Communication between executive staff regarding a            Executive/Del
                                         cc: Christopher Shank                    meeting with Delegate Kipke. The only three redacted         iberative
                                         Matthew Clark                            emails were communications for this purpose                  Process
                                                                                  (STATE_005121, STATE_005100, and STATE_005132). The          Privilege;
                                                                                  unredacted emails were produced at STATE_005109,             Work Product
                                                                                  STATE_003600, STATE_003575, STATE_003578,
                                                                                  STATE_003582, STATE_003581, STATE_004479.

STATE_005127    E-mail        2/7/2018   Christopher Shank,   Tiffany Robinson    Email that forwarded the MCP Case Report Information.        Personally
                                         Douglass Mayer,                                                                                       identifiable
                                         Matthew Clark                                                                                         information -
                                                                                                                                               Date of Birth

STATE_005128    Attachment                                                        Maryland Capitol Police Case Report. It's an attachment to   Personally
                                                                                  STATE_005125.                                                identifiable
                                                                                                                                               information -
                                                                                                                                               Date of Birth

STATE_005132    E-mail        2/8/2018   Christopher Shank    Tiffany Robinson    Communication between executive staff regarding a            Executive/Del
                                         cc: Matthew Clark                        meeting with Delegate Kipke. This is the only redacted       iberative
                                                                                  email. The unredacted emails were produced at                Process
                                                                                  STATE_005109, STATE_003600, STATE_003575,                    Privilege;
                                                                                  STATE_003578, STATE_003582, STATE_003581,                    Work Product
                                                                                  STATE_004479.


                                                                       Page 54
                              Case 1:18-cv-00461-SAG Document 80-4 Filed 01/22/21 Page 188 of 188
Amended
Privilege Log
Bates No.        Document     Date        To                     From              Description                                                  Privilege
                                                                                                                                                Asserted
STATE_005136 -   E-mail        2/6/2018   Nick Cavey             Douglass Mayer    Communication regarding a response to press inquiry          Executive/Del
005137                                    cc: Ameila Chasse                        regarding the incident. This is a duplicate of STATE_004754. iberative
                                          Shareese DeLeaver-                       This email and the other on the chain (produced at           Process
                                          Churchill                                STATE_004895) discusses a media request and a draft          Privilege
                                                                                   statement to respond to it.
STATE_005138 -   E-mail        2/6/2018   Douglass Mayer          Nick Cavey       Communication regarding a response to press inquiry          Executive/Del
005140                                    cc: Ellington Churchill                  regarding the incident. This emails on the chain (produced iberative
                                          Ameila Chasse                            at STATE_004427, STATE_004425, STATE_004893,                 Process
                                          Shareese DeLeaver-                       STATE_004754, and STATE_004895) discuss a media request Privilege
                                          Churchill                                and deliberate about a draft statement to respond to it.

STATE_005141-    E-mail        2/9/2018   Nick Cavey             Douglass Mayer    Communication regarding a response to press inquiry          Executive/Del
005144                                    cc: Ameila Chasse                        regarding the incident. It is a duplicate of STATE_004876.   iberative
                                          Shareese DeLeaver-                       This email and the others on the chain (STATE_004876,        Process
                                          Churchill                                STATE_004847, and STATE_004849) discuss draft language       Privilege
                                                                                   for a response to a press inquiry.

STATE_005150     Attachment                                                        Document addressing the arrest by Sergeant Pope for the      Executive/Del
                                                                                   purpose of preparing responses to inquiries about the        iberative
                                                                                   arrest. It is an attachment to STATE_005149.                 Process
                                                                                                                                                Privilege;
                                                                                                                                                Work Product




                                                                         Page 55
